Exhibit 10.1

 

 

$3,750,000,000

CREDIT AGREEMENT

Dated as of January 12, 2011

among

INTELSAT JACKSON HOLDINGS S.A.,

as the Borrower

INTELSAT (LUXEMBOURG) S.A.,

as Holdings

The Several Lenders

from Time to Time Parties Hereto

BANK OF AMERICA, N.A.,

as Administrative Agent

CREDIT SUISSE SECURITIES (USA) LLC

and

J.P. MORGAN SECURITIES LLC,

as Co-Syndication Agents

BARCLAYS BANK PLC

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Co-Documentation Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT SUISSE SECURITIES (USA) LLC

and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT SUISSE SECURITIES (USA) LLC,

J.P. MORGAN SECURITIES LLC,

BARCLAYS CAPITAL,

DEUTSCHE BANK SECURITIES INC.,

MORGAN STANLEY SENIOR FUNDING, INC.

and

UBS SECURITIES LLC

as Joint Bookrunners

HSBC BANK USA, N.A.,

GOLDMAN SACHS PARTNERS LLC

and

RBC CAPITAL MARKETS,

as Co-Managers

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

1128094

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

SECTION 1.

     DEFINITIONS      1   

   1.1.

     Defined Terms      1   

   1.2.

     Exchange Rates      40   

   1.3.

     Letter of Credit Amounts      40   

   1.4.

     Accounting Terms      41   

SECTION 2.

     AMOUNT AND TERMS OF CREDIT      41   

   2.1.

     Commitments      41   

   2.2.

     Minimum Amount of Each Borrowing; Maximum Number of Borrowings      42   

   2.3.

     Notice of Borrowing      42   

   2.4.

     Disbursement of Funds      43   

   2.5.

     Repayment of Loans; Evidence of Debt      44   

   2.6.

     Conversions and Continuations      45   

   2.7.

     Pro Rata Borrowings      46   

   2.8.

     Interest      46   

   2.9.

     Interest Periods      47   

   2.10.

     Increased Costs, Illegality, etc.      47   

   2.11.

     Compensation      49   

   2.12.

     Change of Lending Office      49   

   2.13.

     Notice of Certain Costs      49   

   2.14.

     Incremental Facilities      49   

   2.15.

     Amendments Effecting a Maturity Extension      51   

SECTION 3.

     LETTERS OF CREDIT      52   

   3.1.

     Letters of Credit      52   

   3.2.

     Letter of Credit Requests      53   

   3.3.

     Letter of Credit Participations      53   

   3.4.

     Agreement to Repay Letter of Credit Drawings      55   

   3.5.

     Increased Costs      55   

   3.6.

     Successor Letter of Credit Issuer      56   

   3.7.

     Cash Collateral      56   

   3.8.

     Defaulting Lenders      57   

   3.9.

     Applicability of ISP and UCP      59   

   3.10.

     Letters of Credit Issued for Subsidiaries      59   

SECTION 4.

     FEES; COMMITMENTS      59   

   4.1.

     Fees      59   

   4.2.

     Voluntary Reduction of Revolving Credit Commitments      60   

   4.3.

     Mandatory Termination of Commitments      60   

SECTION 5.

     PAYMENTS      60   

   5.1.

     Voluntary Prepayments      60   

   5.2.

     Mandatory Prepayments      66   

   5.3.

     Method and Place of Payment      68   

   5.4.

     Net Payments      69   

   5.5.

     Computations of Interest and Fees      70   

   5.6.

     Limit on Rate of Interest      70   

SECTION 6.

     CONDITIONS PRECEDENT TO INITIAL BORROWING ON THE CLOSING DATE      70   

   6.1.

     Executed Counterparts of this Agreement      71   

   6.2.

     Executed Counterpart of Subsidiary Guarantee      71   

 

-i-



--------------------------------------------------------------------------------

            Page  

   6.3.

     Corporate and Other Proceedings      71   

   6.4.

     Opinions of Counsel      71   

   6.5.

     Borrowing Request      71   

   6.6.

     Promissory Notes      71   

   6.7.

     Fees      71   

   6.8.

     Collateral      71   

   6.9.

     Authorized Agent for Service of Process      72   

   6.10.

     Perfection Certificate      72   

   6.11.

     Intercompany Subordination Agreement      72   

   6.12.

     Solvency Certificate      72   

SECTION 7.

     CONDITIONS PRECEDENT TO ALL CREDIT EVENTS      72   

   7.1.

     No Default; Representations and Warranties      72   

   7.2.

     Notice of Borrowing; Letter of Credit Request      73   

SECTION 8.

     REPRESENTATIONS, WARRANTIES AND AGREEMENTS      73   

   8.1.

     Corporate Status      73   

   8.2.

     Corporate Power and Authority      73   

   8.3.

     No Violation      73   

   8.4.

     Litigation      73   

   8.5.

     Margin Regulations      73   

   8.6.

     Governmental Approvals      74   

   8.7.

     Investment Company Act      74   

   8.8.

     True and Complete Disclosure      74   

   8.9.

     Financial Condition; Financial Statements      74   

   8.10.

     Tax Returns and Payments      74   

   8.11.

     Compliance with ERISA      75   

   8.12.

     Subsidiaries      75   

   8.13.

     Patents, etc.      75   

   8.14.

     Environmental Laws      76   

   8.15.

     Properties      76   

   8.16.

     Solvency      76   

   8.17.

     FCC Licenses, Etc.      76   

   8.18.

     Satellites      76   

   8.19.

     Centre of Main Interest      76   

SECTION 9.

     AFFIRMATIVE COVENANTS      77   

   9.1.

     Information Covenants      77   

   9.2.

     Books, Records and Inspections      80   

   9.3.

     Maintenance of Insurance      80   

   9.4.

     Payment of Taxes      82   

   9.5.

     Consolidated Corporate Franchises      82   

   9.6.

     Compliance with Statutes, Regulations, etc.      82   

   9.7.

     ERISA      82   

   9.8.

     Maintenance of Properties      83   

   9.9.

     Transactions with Affiliates      83   

   9.10.

     End of Fiscal Years; Fiscal Quarters      83   

   9.11.

     Additional Guarantors and Grantors      84   

   9.12.

     Pledges of Additional Stock and Evidence of Indebtedness      84   

   9.13.

     Use of Proceeds      85   

   9.14.

     Changes in Business      85   

   9.15.

     Further Assurances      85   

   9.16.

     Access and Command Codes      86   

   9.17.

     TTC&M Providers      87   

   9.18.

     Maintenance of Rating of Facilities      87   

 

-ii-



--------------------------------------------------------------------------------

            Page  

   9.19.

     Government Business Subsidiaries      87   

   9.20.

     Post-closing Covenants      87   

SECTION 10.

     NEGATIVE COVENANTS      87   

   10.1.

     Limitation on Indebtedness      87   

   10.2.

     Limitation on Liens      90   

   10.3.

     Limitation on Fundamental Changes      92   

   10.4.

     Limitation on Sale of Assets      93   

   10.5.

     Limitation on Investments      95   

   10.6.

     Limitation on Dividends      96   

   10.7.

     Limitations on Debt Payments and Amendments      98   

   10.8.

     Limitations on Sale Leasebacks      98   

   10.9.

     Non-Material Subsidiaries      98   

SECTION 11.

     FINANCIAL COVENANTS      99   

SECTION 12.

     EVENTS OF DEFAULT      99   

   12.1.

     Payments      99   

   12.2.

     Representations, etc.      99   

   12.3.

     Covenants      99   

   12.4.

     Default Under Other Agreements      99   

   12.5.

     Bankruptcy, etc.      100   

   12.6.

     ERISA      100   

   12.7.

     Guarantee      100   

   12.8.

     Pledge Agreements      100   

   12.9.

     Security Agreements      101   

   12.10.

     Mortgages      101   

   12.11.

     Judgments      101   

   12.12.

     Change of Control      101   

   12.13.

     Permitted Equity Issuance      101   

SECTION 13.

     THE ADMINISTRATIVE AGENT      102   

   13.1.

     Appointment and Authority      102   

   13.2.

     Rights as a Lender      102   

   13.3.

     Exculpatory Provisions      102   

   13.4.

     Reliance by Administrative Agent      103   

   13.5.

     Delegation of Duties      103   

   13.6.

     Resignation of Administrative Agent      103   

   13.7.

     Non-Reliance on Administrative Agent and Other Lenders      104   

   13.8.

     No Other Duties, Etc.      104   

   13.9.

     Administrative Agent May File Proofs of Claim      104   

   13.10.

     Indemnification      105   

   13.11.

     Collateral and Guaranty Matters      105   

   13.12.

     Secured Cash Management Agreements and Secured Hedge Agreements      106   

   13.13.

     U.K. Security Documents      106   

   13.14.

     Withholding Taxes      106   

SECTION 14.

     MISCELLANEOUS      107   

   14.1.

     Amendments and Waivers      107   

   14.2.

     Notices      108   

   14.3.

     No Waiver; Cumulative Remedies      109   

   14.4.

     Survival of Representations and Warranties      109   

   14.5.

     Payment of Expenses and Taxes      109   

   14.6.

     Successors and Assigns; Participations and Assignments      109   

   14.7.

     Replacements of Lenders Under Certain Circumstances      113   

 

-iii-



--------------------------------------------------------------------------------

            Page  

   14.8.

     Adjustments; Set-off      114   

   14.9.

     Counterparts      115   

   14.10.

     Severability      115   

   14.11.

     Integration      115   

   14.12.

     GOVERNING LAW      115   

   14.13.

     Submission to Jurisdiction; Consent to Service; Waivers      115   

   14.14.

     Acknowledgments      116   

   14.15.

     WAIVERS OF JURY TRIAL      116   

   14.16.

     Confidentiality      116   

   14.17.

     Direct Website Communications      117   

   14.18.

     USA PATRIOT Act      117   

   14.19.

     Conversion of Currencies      118   

SECTION 15.

     HOLDINGS GUARANTEE      118   

   15.1.

     The Holdings Guarantee      118   

   15.2.

     Bankruptcy      119   

   15.3.

     Nature of Liability      119   

   15.4.

     Independent Obligations      119   

   15.5.

     Authorization      120   

   15.6.

     Reliance      120   

   15.7.

     Subordination      120   

   15.8.

     Waivers      121   

   15.9.

     Maximum Liability      121   

   15.10.

     Tax Matters      121   

   15.11.

     Holdings Successor      121   

 

-iv-



--------------------------------------------------------------------------------

ANNEXES    Annex I    Commitments SCHEDULES    Schedule 1.1(a)    Existing
Letters of Credit Schedule 1.1(b)    Subsidiary Guarantors Schedule 1.1(c)   
Unrestricted Subsidiaries Schedule 8.12    Subsidiaries Schedule 8.17    FCC
Licenses Schedule 8.18    Satellites Schedule 9.9    Existing Affiliate
Transactions Schedule 10.1    Indebtedness Schedule 10.2    Liens Schedule 10.5
   Investments EXHIBITS    Exhibit A-1    Form of Notice of Borrowings -
Revolving Credit/Tranche Exhibit A-2    Form of Notice of Borrowings - Swing
Line Loans Exhibit C    Form of Guarantee Exhibit E    Form of Perfection
Certificate Exhibit F-1    Form of Luxembourg Share Pledge Agreement Exhibit F-2
   Form of German Pledge Agreement Exhibit F-3    Form of U.K. Pledge Agreement
Exhibit F-4    Form of Gibraltar Pledge Agreement Exhibit G-1    Form of
Luxembourg Claims Pledge Agreement Exhibit G-2    Form of U.K. Security
Agreement Exhibit G-3    Form of U.S. Security and Pledge Agreement Exhibit G-4
   Form of Gibraltar Security Agreement Exhibit H    Form of Letter of Credit
Request Exhibit I-1    Form of Legal Opinion of Milbank, Tweed, Hadley & McCloy
LLP Exhibit I-2    Form of Legal Opinion of Richards Layton & Finger Exhibit I-3
   Form of Legal Opinion of Elvinger, Hoss & Prussen Exhibit I-4    Form of
Legal Opinion of Baker & McKenzie LLP Exhibit I-5    Form of Legal Opinion of
Milbank, Tweed, Hadley & McCloy LLP Exhibit I-6    Form of Legal Opinion of
Triay Stagnetto Niesh Exhibit I-7    Form of Legal Opinion of Wiley Rein LLP
(U.S. Regulatory) Exhibit J    Form of Assignment and Acceptance Exhibit K-1   
Form of Promissory Note (Tranche B Term Loans and Incremental Tranche B Term
Loans) Exhibit K-2    Form of Promissory Note (Revolving Credit Loans,
Incremental Revolving Loans and Swingline Loans) Exhibit L    Form of Joinder
Agreement Exhibit M    Form of Intercompany Subordination Agreement Exhibit N   
Form of Collateral Agency and Intercreditor Agreement Exhibit O    Form of
Satellite Health Report Exhibit P    Form of Affiliated Lender Assignment
Agreement Exhibit Q    Form of Discount Range Prepayment Notice Exhibit R   
Form of Discount Range Prepayment Offer Exhibit S    Form of Solicited
Discounted Prepayment Notice Exhibit T    Form of Solicited Discounted
Prepayment Offer Exhibit U    Form of Specified Discount Prepayment Notice
Exhibit V    Form of Specified Discount Prepayment Response

 

-v-



--------------------------------------------------------------------------------

 

Exhibit W   Form of Solvency Certificate Exhibit X   Form of Acceptance and
Prepayment Notice

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of January 12, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
INTELSAT (LUXEMBOURG) S.A., a public limited liability company (société anonyme)
existing as société anonyme under the laws of the Grand Duchy of Luxembourg,
having its registered office at 4, rue Albert Borschette, L-1246 Luxembourg and
registered with the Luxembourg trade and companies’ register under number
B149.942 (“Holdings”), INTELSAT JACKSON HOLDINGS S.A., a public limited
liability company (société anonyme) existing as société anonyme under the laws
of the Grand Duchy of Luxembourg, having its registered office at 4, rue Albert
Borschette, L-1246 Luxembourg and registered with the Luxembourg trade and
companies’ register under number B149.959 (the “Borrower”), the lending
institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CREDIT SUISSE SECURITIES
(USA) LLC and J.P. MORGAN SECURITIES LLC, as Joint Lead Arrangers, MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CREDIT SUISSE SECURITIES (USA) LLC,
J.P. MORGAN SECURITIES LLC, BARCLAYS CAPITAL, the investment baking division of
Barclays Bank PLC, DEUTSCHE BANK SECURITIES INC., MORGAN STANLEY SENIOR FUNDING,
INC. and UBS SECURITIES LLC, as Joint Bookrunners, CREDIT SUISSE SECURITIES
(USA) LLC and J.P. MORGAN SECURITIES LLC, as Co-Syndication Agents, BARCLAYS
BANK PLC and MORGAN STANLEY SENIOR FUNDING, INC., as Co-Documentation Agents,
HSBC BANK USA, N.A., GOLDMAN SACHS PARTNERS LLC and RBC CAPITAL MARKETS, as
Co-Managers and BANK OF AMERICA, N.A. as a Letter of Credit Issuer (such term
and each other capitalized term used but not defined in this introductory
statement having the meaning provided in Section 1.1)

WHEREAS, the Borrower has requested the Lenders to (a) extend Term Loans, in an
aggregate principal amount of up to $3,250,000,000, to Borrower on the Closing
Date and (b) provide Revolving Credit Loans to the Borrower at any time and from
time to time prior to the Revolving Credit Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of $500,000,000 less the
sum of (i) the aggregate Letters of Credit Outstanding at such time and (ii) the
aggregate principal amount of all Swingline Loans outstanding at such time. The
Borrower has requested the Letter of Credit Issuers to issue Letters of Credit
at any time and from time to time prior to the L/C Maturity Date, in an
aggregate face amount at any time outstanding not in excess of $350,000,000. The
Borrower has requested the Swingline Lender to extend credit in the form of
Swingline Loans at any time and from time to time prior to the Swingline
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $70,000,000; and

WHEREAS, the proceeds of the Term Loans will be used to refinance the Intelsat
Sub Holdco Credit Agreement, the Intelsat Corp Credit Agreement, Intelsat Corp’s
9 1/4% Senior Notes due 2016 and the balance thereof will be used by the
Borrower primarily to refinance certain other Indebtedness; proceeds of
Revolving Credit Loans and Swingline Loans will be used by the Borrower for
general corporate purposes (including Permitted Acquisitions); and Letters of
Credit have been and will be used by the Borrower for general corporate
purposes;

NOW THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Definitions.

1.1. Defined Terms.

(a) As used herein, the following terms shall have the meanings specified in
this Section 1.1 (it being understood that defined terms in this Agreement shall
include in the singular number the plural and in the plural the singular):

“7 1/4% Senior Notes” shall mean the Borrower’s $1,000.0 million 7 1/4% Senior
Notes due 2020.

“7 1/4% Senior Notes Indenture” shall mean the Indenture dated as of
September 30, 2010, between the Borrower, certain other parties thereto and
Wells Fargo Bank, National Association, relating to the 7 1/4% Senior Notes, as
the same may be amended, supplemented or otherwise modified in accordance with
the terms hereof and thereof.

“8 1/2% Senior Notes” shall mean the Borrower’s $500.0 million 8 1/2% Senior
Notes due 2019.



--------------------------------------------------------------------------------

“8 1/2% Senior Notes Indenture” shall mean the Indenture dated as of October 20,
2009, between the Borrower, certain other parties thereto and Wells Fargo Bank,
National Association, relating to the 8 1/2% Senior Notes, as the same may be
amended, supplemented or otherwise modified in accordance with the terms hereof
and thereof.

“9 1/2% Senior Notes” shall mean the Borrower’s $701.9 million 9 1/2% Senior
Notes due 2016.

“9 1/2% Senior Notes Indenture” shall mean the Indenture dated as of July 1,
2008, between the Borrower, certain other parties thereto and Wells Fargo Bank,
National Association, relating to the 9 1/2% Senior Notes, as the same may be
amended, supplemented or otherwise modified in accordance with the terms hereof
and thereof.

“9 1/4% Senior Notes” shall mean the Borrower’s $55.0 million 9 1/4% Senior
Notes due 2016.

“9 1/4% Senior Notes Indenture” shall mean the Indenture dated as of July 3,
2006, between the Borrower, certain other parties thereto and Wells Fargo Bank,
National Association, relating to the 9 1/4% Senior Notes, as the same may be
amended, supplemented or otherwise modified in accordance with the terms hereof
and thereof.

“11 1/2% Senior Notes” shall mean the Borrower’s $284.6 million 11 1/2% Senior
Notes due 2016.

“11 1/2% Senior Notes Indenture” shall mean the Indenture dated as of July 1,
2008, between the Borrower, certain other parties thereto and Wells Fargo Bank,
National Association, relating to the 11 1/2% Senior Notes, as the same may be
amended, supplemented or otherwise modified in accordance with the terms hereof
and thereof.

“11 1/4% Senior Notes” shall mean the Borrower’s $1,048.2 million 11 1/4% Senior
Notes due 2016.

“11 1/4% Senior Notes Indenture” shall mean the Indenture dated as of July 3,
2006, between the Borrower, certain other parties thereto and Wells Fargo Bank,
National Association, relating to the 11 1/4% Senior Notes, as the same may be
amended, supplemented or otherwise modified in accordance with the terms hereof
and thereof.

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus  1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the LIBOR Rate plus 1.00% (which LIBOR
Rate shall be deemed to be not less than 1.50%). The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a) and, in any event, shall include all Swingline Loans.

“Acceptance and Prepayment Notice” means a written notice from the Borrower
accepting a Solicited Discounted Prepayment Offer to make a Discounted Term Loan
Prepayment at the Acceptable Discount substantially in the form of Exhibit X
hereto.

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business,
any Converted Restricted Subsidiary, any Sold Entity or Business or any
Converted Unrestricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to the Borrower
and its Subsidiaries therein were to such Pro Forma Entity and its
Subsidiaries), all as determined on a consolidated basis for such Pro Forma
Entity in accordance with GAAP, but subject to the provisos to the definition of
Consolidated EBITDA.

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA.”

 

-2-



--------------------------------------------------------------------------------

“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.

“Administrative Agent” shall mean “Bank of America, N.A.” and its successors and
assigns, as the administrative agent for the Lenders under this Agreement and
the other Credit Documents.

“Administrative Agent’s Office” shall mean in respect of all Credit Events for
the account of the Borrower, the office of the Administrative Agent located at
Bank of America, N.A., NC1-001-04-39, 101 North Tryon Street, Charlotte, NC
28255, or such other office as the Administrative Agent may hereafter designate
in writing as such to the other parties hereto.

“Administrative Questionnaire” shall have the meaning provided in
Section 14.6(b)(iii).

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power (a) to vote 10% or more
of the securities having ordinary voting power for the election of directors of
such corporation or (b) to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.

“Affiliated Lender” has the meaning specified in Section 14.6(b)(ii).

“Affiliated Lender Assignment Agreement” has the meaning specified in
Section 14.6(b)(ii)(E).

“Agent Parties” shall have the meaning provided in Section 14.17(c).

“Agents” shall mean each Joint Lead Arranger, the Administrative Agent, the
Collateral Trustee, the Co-Syndication Agents and the Co-Documentation Agents.

“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).

“Agreement” shall mean this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Agreement Currency” shall have the meaning provided in Section 14.19(b).

“Amortization Amount” shall have the meaning provided in Section 5.2(c).

“Applicable ABR Margin” shall mean, at any date, with respect to each ABR Loan
that is a Tranche B Term Loan, Revolving Credit Loan or a Swingline Loan,
(i) from the Closing Date to the date on which the Administrative Agent receives
a certificate of an Authorized Officer pursuant to Section 9.1(d) for the fiscal
quarter ending March 31, 2011, 2.75% per annum and (ii) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Total Debt to Consolidated EBITDA Ratio as set forth in the most
recent certificate of an Authorized Officer received by the Administrative Agent
pursuant to Section 9.1(d):

 

Level
Status

   Consolidated Total Debt to
Consolidated EBITDA Ratio      Applicable ABR
Margin  

I

     £ 4.25:1         2.50 % 

II

     > 4.25:1         2.75 % 

Any increase or decrease in the Applicable ABR Margin resulting from a change in
the Consolidated Total Debt to Consolidated EBITDA Ratio shall become effective
as of the first Business Day immediately following the date a

 

-3-



--------------------------------------------------------------------------------

certificate of an Authorized Officer is delivered pursuant to Section 9.1(d);
provided, however, that if such certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Status II shall apply in respect of the ABR Loans as of the first Business Day
after the date on which such certificate was required to have been delivered and
shall remain in effect until the date on which such certificate is delivered.

“Applicable Amount” shall mean on any date (A) $3,600,000,000 plus (B) the
result of (x) Consolidated EBITDA for the Measurement Period minus (y) 1.4 times
Consolidated Interest Expense for the Measurement Period (calculated after
giving pro forma effect to any Investment or dividend or prepayment, repurchase
or redemption actually made pursuant to Section 10.5(i), 10.6(c) or 10.7(a));
provided that the amounts in clauses (A) and (B) shall only be available if the
Consolidated Total Debt to Consolidated EBITDA Ratio of the Borrower for the
Test Period last ended is less than 6.00:1.00, determined on a pro forma basis
after giving effect to any dividend or prepayment, repurchase or redemption
actually made pursuant to Section 10.6(c) or 10.7(a) (for avoidance of doubt, if
the amount in this clause (B) is negative, minus the amount by which the amount
in this clause (B) is less than zero), plus (C) the aggregate net proceeds,
including cash and the Fair Market Value of property other than cash, received
by the Borrower after September 30, 2010 (x) from the issue or sale to Holdings
or any Holdings Successor of Equity Interests of the Borrower or from the issue
or sale (other than to Holdings, any Holdings Successor or any Subsidiary of
Holdings or to an employee stock ownership plan or trust established by Holdings
or any Subsidiary of Holdings) of Equity Interests of Holdings or any parent of
Holdings, in each case so long as such net proceeds are simultaneously
contributed to the common equity of the Borrower (other than Disqualified
Preferred Stock, CI Contributions and Permitted Equity Issuances made pursuant
to Section 12.13), including Equity Interests issued upon conversion of
Indebtedness or upon exercise of warrants or options and/or (y) from
contributions (other than from Holdings or any Subsidiary of Holdings) to the
capital of Holdings that are contributed to the common equity of the Borrower
(other than contributions in the form of Disqualified Preferred Stock, CI
Contributions and other than Permitted Equity Issuances made pursuant to
Section 12.13), plus (D) the principal amount of any Indebtedness (or the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Preferred Stock) of the Borrower or any Restricted Subsidiary
issued after September 30, 2010 (other than to the Borrower or a Subsidiary of
the Borrower) which has been converted into or exchanged for Equity Interests in
the Borrower or any parent of the Borrower (other than Disqualified Preferred
Stock), plus (E) the aggregate net cash proceeds, and the Fair Market Value of
property other than cash, received by the Borrower or any Restricted Subsidiary
from the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of any Investment previously made after September 30, 2010 pursuant
to Section 10.5(i), plus (F) without duplication, an amount equal to any
repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash (or received in kind and reduced to cash) in
respect of any Investment previously made after September 30, 2010 pursuant to
Section 10.5(i) (which amount shall not exceed the amount of such Investment
valued at the Fair Market Value of such Investment at the time such Investment
was made), plus (G) in the event any Unrestricted Subsidiary of the Borrower
that was designated as an Unrestricted Subsidiary after September 30, 2010 under
Section 10.5(i) has been redesignated as a Restricted Subsidiary or has been
merged, consolidated or amalgamated with or into, or transfers or conveys its
assets to, or is liquidated into, the Borrower or any Restricted Subsidiary, the
Fair Market Value of the Investments of the Borrower and the Restricted
Subsidiaries in such Unrestricted Subsidiary (or of the assets transferred or
conveyed, as applicable) at the time, minus (H) the sum at the time of
determination of (i) the aggregate amount of Investments made since
September 30, 2010 pursuant to Section 10.5(i), (ii) the aggregate amount of
dividends made since September 30, 2010 pursuant to Section 10.6(c),
(iii) without duplication, the aggregate amount of Investments made since the
Closing Date pursuant to Section 10.5(y)(ii) and the aggregate amount of
dividends made since September 30, 2010 pursuant to Section 10.6(i)(ii) and
(iv) the aggregate amount of prepayments, repurchases and redemptions made since
September 30, 2010 pursuant to Section 10.7(a). Calculation of the Applicable
Amount for the period from and including October 1, 2010 through the Closing
Date shall be made without giving pro forma effect to the Transactions and the
Reorganization.

“Applicable Creditor” shall have the meaning provided in Section 14.19(b).

“Applicable Discount” has the meaning specified in Section 5.1(c).

“Applicable LIBOR Margin” shall mean, at any date, with respect to each LIBOR
Loan that is a Tranche B Term Loan, Revolving Credit Loan or a Swingline Loan,
(i) from the Closing Date to the date on which the Administrative Agent receives
a certificate of an Authorized Officer pursuant to Section 9.1(d) for the fiscal
quarter ending

 

-4-



--------------------------------------------------------------------------------

March 31 2011, 3.75% per annum and (ii) thereafter, the applicable percentage
per annum set forth below determined by reference to the Consolidated Total Debt
to Consolidated EBITDA Ratio as set forth in the most recent certificate of an
Authorized Officer received by the Administrative Agent pursuant to
Section 9.1(d):

 

Level
Status

   Consolidated Total Debt to
Consolidated EBITDA Ratio      Applicable
LIBOR Margin  

I

     £ 4.25:1         3.50 % 

II

     > 4.25:1         3.75 % 

Any increase or decrease in the Applicable LIBOR Margin resulting from a change
in the Consolidated Total Debt to Consolidated EBITDA Ratio shall become
effective as of the first Business Day immediately following the date a
certificate of an Authorized Officer is delivered pursuant to Section 9.1(d);
provided, however, that if such certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Status II shall apply in respect of the LIBOR Loans as of the first Business Day
after the date on which such certificate was required to have been delivered and
shall remain in effect until the date on which such certificate is delivered.

“Approved Fund” shall have the meaning provided in Section 14.6.

“Asset Sale Prepayment Event” shall mean any sale, transfer or other disposition
of any business units, assets or other property of the Borrower or any of the
Restricted Subsidiaries not in the ordinary course of business (including any
sale, transfer or other disposition of any capital stock of any Subsidiary of
the Borrower owned by the Borrower or a Restricted Subsidiary, including any
sale or issuance of any capital stock of any Restricted Subsidiary) other than
any such event or transaction (or series of related events or transactions) the
Net Cash Proceeds of which are less than $35,000,000. Notwithstanding the
foregoing, the term “Asset Sale Prepayment Event” shall not include any
Permitted Sale Leaseback or any transaction permitted by Section 10.4, other
than transactions permitted by Sections 10.4(b) and (e).

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit J hereto.

“Authorized Officer” shall mean the President, the Chief Financial Officer, the
Treasurer, the Controller or any other senior officer of the Borrower designated
as such in writing to the Administrative Agent by the Borrower.

“Available Commitment” shall mean an amount equal to the excess, if any, of
(a) the amount of the Total Revolving Credit Commitment over (b) the sum of
(i) the aggregate principal amount of all Revolving Credit Loans (but not
Swingline Loans) then outstanding and (ii) the aggregate Letters of Credit
Outstanding at such time.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” shall have the meaning provided in Section 12.5.

“benefited Lender” shall have the meaning provided in Section 14.8(a).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrower” shall have the meaning provided in the preamble to this Agreement.

“Borrower Materials” shall mean materials and/or information provided by or on
behalf of the Borrower under this Agreement.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 5.1(c)(ii).

 

-5-



--------------------------------------------------------------------------------

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Tranche B Term Loan Lender or Incremental Tranche B Term Loan Lender of a
voluntary prepayment of Term Loans at a specified range at a discount to par
pursuant to Section 5.1(c)(iii).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Tranche B Term Loan Lender or Incremental Tranche B Term Loan Lender of a
voluntary prepayment of Term Loans at a discount to par pursuant to
Section 5.1(c)(iv).

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date, (b) the incurrence of one Type of Term
Loan on the Closing Date (or resulting from conversions on a given date after
the Closing Date) having, in the case of LIBOR Term Loans, the same Interest
Period (provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of LIBOR Term Loans) and (c) the
incurrence of one Type of Revolving Credit Loan on a given date (or resulting
from conversions on a given date) having, in the case of LIBOR Revolving Credit
Loans, the same Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of LIBOR
Revolving Credit Loans).

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day excluding Saturday, Sunday and any day that shall be in The
City of New York or the Grand Duchy of Luxembourg a legal holiday or a day on
which banking institutions are authorized by law or other governmental actions
to close and (ii) with respect to all notices and determinations in connection
with, and payments of principal and interest on, LIBOR Loans, any day which is a
Business Day described in clause (i) above and which is also a day for trading
by and between banks in U.S. dollar deposits in the New York or London interbank
eurodollar market.

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Letter of
Credit Issuer or Swingline Lender (as applicable) and the Lenders, as collateral
for Letters of Credit Outstanding, obligations in respect of Swingline Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the Letter of
Credit Issuer or Swingline Lender benefiting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the Letter of Credit Issuer or the Swingline Lender
(as applicable). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Casualty Event” shall mean, with respect to any property (including any
Satellite) other than any ECA Collateral of any Person, any loss of or damage
to, or any condemnation or other taking by a Governmental Authority of, such
property for which such Person or any of its Restricted Subsidiaries receives
insurance proceeds, or proceeds of a condemnation award or other compensation.

 

-6-



--------------------------------------------------------------------------------

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Closing Date, (b) any change in any law, treaty,
order, policy, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (c) compliance
by the Lender with any guideline, request or directive issued or made after the
Closing Date by any central bank or other governmental or quasi-governmental
authority (whether or not having the force of law). Notwithstanding anything to
the contrary herein, it is understood and agreed that the Dodd–Frank Wall Street
Reform and Consumer Protection Act (Pub.L. 111-203, H.R. 4173), all requests,
rules, guidelines and directives relating thereto, all interpretations and
applications thereof and any compliance by a Lender with any request or
directive relating thereto, shall, for the purposes of this Agreement, be deemed
to be adopted subsequent to the date hereof.

“Change of Control” shall mean the occurrence of any of the following: (a) at
any time prior to the consummation of a Qualified IPO, the Permitted Holders
shall cease to own, directly or indirectly, on a fully diluted basis in the
aggregate, at least a majority of the total voting power of the Voting Stock of
the Borrower unless no Person or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or any successor provision), including any group acting for the
purpose of acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act), other than the Permitted Holders,
owns, directly or indirectly, on a fully diluted basis in the aggregate more
total voting power of the Voting Stock of the Borrower than the total voting
power of the Sponsors, the Management Investors and their Affiliates, taken as a
whole; (b) at any time after a Qualified IPO, the Borrower becomes aware of (by
way of a report or any other filing pursuant Section 13(d) of the Exchange Act,
proxy, vote, written notice or otherwise) the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act), other than the Permitted Holders, in a
single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50% or more of the total voting power of the Voting Stock of the
Borrower or any of its direct or indirect parent entities; (c) except as
permitted by Section 15.11, Holdings shall cease to own, directly or indirectly,
100% of the outstanding capital stock of the Borrower; and/or (d) a “Change of
Control” (or term of substantially similar import) as defined in the 7 1/4%
Senior Notes Indenture shall have occurred.

“CI Contributions” shall have the meaning provided in the definition of the term
“Contribution Indebtedness.”

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans,
Incremental Revolving Loans, Tranche B Term Loans, Incremental Tranche B Term
Loans (of each Series) or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
Incremental Revolving Credit Commitment, Tranche B Term Loan Commitment or
Incremental Tranche B Term Loan Commitment.

“Closing Date” shall mean January 12, 2011, the date of the initial Credit Event
hereunder.

“Co-Documentation Agents” shall mean Barclays Bank PLC and Morgan Stanley Senior
Funding, Inc. together with their respective Affiliates under this Agreement and
the other Credit Documents.

“Co-Syndication Agents” shall mean Credit Suisse Securities (USA) LLC and J.P.
Morgan Securities LLC together with their respective Affiliates under this
Agreement and the other Credit Documents.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the Closing Date, and
any subsequent provisions of the Code, amendatory thereof, supplemental thereto
or substituted therefor.

“Collateral” shall have the meaning provided in the Pledge Agreements, the
Security Agreements, the Collateral Agency and Intercreditor Agreement or any
Mortgage, as applicable, and shall also include all other property of whatever
kind or nature over which a Lien is granted under any Security Document.

 

-7-



--------------------------------------------------------------------------------

“Collateral Agency and Intercreditor Agreement” shall mean the Collateral Agency
and Intercreditor Agreement substantially in the form of Exhibit N, dated as of
the date hereof, entered into by the Administrative Agent, the Borrower, each
Guarantor and each holder (or representative or trustee thereof) from time to
time of secured Indebtedness permitted under Section 10.2(k), and the Collateral
Trustee, as the same may be amended, supplemented or otherwise modified from
time to time.

“Collateral Trustee” shall mean Wilmington Trust FSB and its successors and
assigns, as the collateral trustee and agent for the Secured Parties under the
Security Documents.

“Commitment Fee Rate” shall mean, with respect to the Available Commitment on
any day, a rate per annum of 0.375%.

“Commitments” shall mean, with respect to each Lender, such Lender’s Term Loan
Commitment, Revolving Credit Commitment, Incremental Revolving Credit Commitment
or Incremental Tranche B Term Loan Commitment.

“Communications” shall have the meaning provided in Section 14.17(a).

“Confidential Information” shall have the meaning provided in Section 14.16.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated December 2010 delivered to the Lenders in
connection with this Agreement.

“Consolidated Earnings” shall mean, for any period, “income (loss) before the
deduction of income taxes” of the Borrower and the Restricted Subsidiaries,
excluding (a) extraordinary items, for such period, determined in a manner
consistent with the manner in which such amount was determined in accordance
with the audited financial statements referred to in Section 9.1(a) and (b) the
cumulative effect of a change in accounting principles during such period.

“Consolidated EBITDA” shall mean, for any period, the sum, without duplication,
of the amounts for such period of:

(a) Consolidated Earnings; plus

(b) to the extent (and in the same proportion after giving effect to the
exclusion in clause (ii) in the proviso to this definition) already deducted in
arriving at Consolidated Earnings, the following:

(i) interest expense as used in determining such Consolidated Earnings;

(ii) depreciation expense;

(iii) amortization expense;

(iv) extraordinary losses and unusual or non-recurring charges (including
severance, relocation costs and one-time compensation charges);

(v) non-cash charges (provided that if any such non-cash charges represent an
accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period);

(vi) losses on asset sales;

(vii) restructuring charges or reserves (including costs related to closure of
facilities);

 

-8-



--------------------------------------------------------------------------------

(viii) Transaction Expenses;

(ix) any expenses or charges incurred in connection with any issuance of debt,
equity securities or any refinancing transaction or any amendment or other
modification of any debt instrument (in each case, whether or not consummated);

(x) any fees and expenses related to Permitted Acquisitions and Investments
permitted under Section 10.5, in each case, whether or not consummated;

(xi) any deductions attributable to minority interests;

(xii) the amount of management, monitoring, consulting and advisory fees and
related expenses paid directly by the Borrower or any Restricted Subsidiary to
the Sponsors;

(xiii) any impairment charge or asset write-off pursuant to the Financial
Accounting Standards Board Accounting Standards Codification 350 and 360 and the
amortization of intangibles arising pursuant to the Financial Accounting
Standards Board Accounting Standards Codification 805;

(xiv) foreign withholding taxes paid or accrued in such period;

(xv) non-cash charges related to stock compensation expenses;

(xvi) loss from the early extinguishment of Indebtedness or hedging obligations
or other derivative instruments;

(xvii) an amount equal to the amounts paid pursuant to Section 9.9(j) other than
by way of dividend, which shall be treated as though such amounts had been paid
as income taxes directly by the Borrower;

(xviii) the amount of any fees or expenses incurred or paid in such period for
transition services related to satellites or other assets or businesses
acquired;

(xix) for purpose of determining compliance with Section 11 only, Permitted
Equity Issuances pursuant to and in accordance with Section 12.13;

(xx) Reorganization Expenses; and

(xxi) non-cash pension expenses determined in accordance with GAAP; plus

(c) to the extent not otherwise included in arriving at Consolidated Earnings,
collections on investments in sale-type leases during such period; plus

(d) solely for the purposes of calculating the Applicable Amount, the amount of
cash dividends, Investments and payments in respect of interest on Existing
Parent Indebtedness made by the Borrower pursuant to, without duplication,
Section 10.6(i)(i) and Section 10.5(y)(i) during such period;

less, to the extent included in arriving at Consolidated Earnings, the sum of
the following amounts for such period of:

(a) extraordinary gains and non-recurring gains,

(b) non-cash gains (excluding any such non-cash gain to the extent it represents
the reversal of an accrual or reserve for potential cash item in any prior
period),

 

-9-



--------------------------------------------------------------------------------

(c) gains on asset sales,

(d) any gross profit on sales-type leases included in Consolidated Earnings for
such period, except for collection on investments in sales-type leases during
such period, to the extent included in Consolidated Earnings for such period,

(e) any income from the early extinguishment of Indebtedness or hedging
obligations on other derivative instruments, and

(f) interest income received by any Subsidiary of the Borrower from the proceeds
of a dividend permitted in accordance with Section 10.6(f),

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that

(i) except as provided in clause (iv) below, there shall be excluded from
Consolidated Earnings for any period the income or loss from continuing
operations before income taxes and extraordinary items of all Unrestricted
Subsidiaries for such period to the extent otherwise included in Consolidated
Earnings, except to the extent any such income is actually received in cash by
the Borrower or its Restricted Subsidiaries or such losses funded by the
Borrower or a Restricted Subsidiary in cash, in each case during such period
through dividends or other distributions,

(ii) there shall be excluded from Consolidated Earnings for any period the
non-cash loss from continuing operations before income taxes and extraordinary
items of each Joint Venture for such period corresponding to the percentage of
capital stock or other Equity Interests in such Joint Venture owned by the
Borrower or its Restricted Subsidiaries,

(iii) there shall be excluded in determining Consolidated EBITDA non-operating
currency transaction gains and losses (including the net loss or gain resulting
from Hedge Agreements for currency exchange risk),

(iv) (x) there shall be included in determining Consolidated EBITDA for any
period (A) the Acquired EBITDA of any Person, property, business or asset (other
than an Unrestricted Subsidiary) acquired to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA of
any related Person, property, business or assets to the extent not so acquired)
by the Borrower or any Restricted Subsidiary during such period (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (B) other than for purposes of
clause (B)(x) of the definition of “Applicable Amount” and for determining the
Status of the Borrower, an adjustment in respect of each Acquired Entity or
Business equal to the amount of the Pro Forma Adjustment with respect to such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition or conversion) as specified in the Pro Forma
Adjustment Certificate delivered to the Lenders and the Administrative Agent,
(y) for purposes of determining the Consolidated Total Debt to Consolidated
EBITDA Ratio only, there shall be excluded in determining Consolidated EBITDA
for any period the Acquired EBITDA of any Person, property, business or asset
(other than an Unrestricted Subsidiary) sold, transferred or otherwise disposed
of, closed or classified as discontinued operations by the Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold or disposed of, a “Sold Entity or Business”), and the Acquired
EBITDA of any Restricted Subsidiary that is converted into an Unrestricted
Subsidiary during such period (each, a “Converted Unrestricted Subsidiary”), in
each case based on the actual Acquired EBITDA of such Sold Entity or Business or
Converted Unrestricted Subsidiary for such period (including the portion thereof
occurring prior to such sale, transfer, disposition or conversion) and (z) other
than for purposes of clause (B)(x) of the definition of “Applicable Amount”

 

-10-



--------------------------------------------------------------------------------

and for determining the Status of the Borrower, Consolidated EBITDA shall be
calculated for any period after giving effect on a pro forma basis (as if they
had occurred on the first day of the applicable Test Period) to restructurings
of the business of the Borrower or any of its Restricted Subsidiaries occurring
during such period that are expected to have a continuing impact and are
factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments the Borrower determines are reasonable as set forth
in a certificate of an Authorized Officer,

(v) there shall be excluded from Consolidated Earnings and the determination of
Consolidated EBITDA for any period the effects of adjustments in component
amounts required or permitted by the Financial Accounting Standards Board
Accounting Standards Codification 350 and 360 and related authoritative
pronouncements, as a result of the Transactions or Permitted Acquisitions or the
amortization or write-off of any amounts in connection therewith and related
financings thereof,

(vi) lease payment expenses made by the Borrower or a Restricted Subsidiary in
connection with joint ventures or other Investments shall be excluded from
Consolidated Earnings to the extent that the Borrower or its Restricted
Subsidiaries receive distributions from such joint venture or other Investment
by the end of the next fiscal quarter following the making of such lease
payments and such distributions (to the extent of the applicable lease payments
to Joint Ventures, but not distributions in excess of such lease payments) shall
also be excluded from Consolidated Earnings,

(vii) (i) the non-cash portion of “straight-line” rent expense shall be excluded
from Consolidated Earnings, (ii) the cash from portion of “straight-line” rent
expense which exceeds the amount expensed in respect of such rent expense shall
be included and (iii) non-cash gains, losses, income and expenses resulting from
fair value accounting required by the Financial Accounting Standards Board
Accounting Standards Codification 815 and related interpretations shall be
excluded, in each case from or in Consolidated Earnings,

(viii) subject to clause (vi) above, there shall be included in Consolidated
Earnings, to the extent not already included, the amount of any cash dividends
or other cash distributions paid by any Unrestricted Subsidiary or Joint Venture
to the Borrower or any Restricted Subsidiary, and

(ix) there shall be excluded from Consolidated Earnings for any period any net
after-tax income or loss from discontinued operations and any net after-tax
gains or losses on disposal of discontinued operations.

“Consolidated Interest Expense” shall mean, for any period, the cash interest
expense (including that attributable to Capital Leases in accordance with GAAP),
net of cash interest income, of the Borrower and the Restricted Subsidiaries on
a consolidated basis with respect to all outstanding Indebtedness of the
Borrower and the Restricted Subsidiaries, including (i) all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Hedge Agreements (other than
currency swap agreements, currency future or option contracts and other similar
agreements), (ii) commissions, discounts, yield and other fees and charges
incurred in connection with any Receivables Financing, which are payable to
persons other than the Borrower and its Subsidiaries, and (iii) without
duplication, capitalized interest in connection with the purchase of Satellites
to the extent paid in cash, but excluding, however, amortization of deferred
financing costs and any other amounts of non-cash interest, all as calculated on
a consolidated basis in accordance with GAAP and excluding, for avoidance of any
doubt, any interest in respect of items excluded from Indebtedness in the
proviso to the definition thereof; provided that (a) except as provided in
clause (b) below, there shall be excluded from Consolidated Interest Expense for
any period the cash interest expense (or cash interest income) of all
Unrestricted Subsidiaries for such period to the extent otherwise included in
Consolidated Interest Expense and (b) there shall be included in determining
Consolidated Interest Expense for any period (i) the cash interest expense (or
income) of any Acquired Entity or Business acquired during such period and of
any Converted Restricted Subsidiary converted during such period, in each case
based on the cash interest expense (or income) of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) assuming any
Indebtedness incurred or repaid in connection with any such acquisition or
conversion

 

-11-



--------------------------------------------------------------------------------

had been incurred or prepaid on the first day of such period, (ii) solely for
the purpose of calculating the Applicable Amount, the amount of cash dividends,
Investments and payments in respect of interest on Existing Parent Indebtedness
made by Borrower pursuant to, without duplication, Section 10.6(i)(i) and
Section 10.5(y)(i) and interest on other Indebtedness made by the Borrower
pursuant to Section 10.6(f) and (iii) solely for the purpose of calculating the
Applicable Amount, the amount of any dividends or distributions paid or payable
on any Disqualified Preferred Stock of the Borrower or its Restricted
Subsidiaries issued or incurred in accordance with Section 10.1(B).

“Consolidated Interest Expense Coverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated EBITDA as of the last day of the
relevant Test Period to (b) Consolidated Interest Expense for such Test Period.

“Consolidated Secured Debt” shall mean, as of any date of determination, (a) the
sum of all Indebtedness of the Borrower and the Restricted Subsidiaries for
borrowed money outstanding on such date that is secured by a Lien on property of
the Borrower or a Restricted Subsidiary including Indebtedness permitted by
Section 10.1(A)(u) and Capitalized Lease Obligations, excluding (i) any
subordinated Indebtedness and (ii) unsecured Indebtedness of the Borrower and
the Restricted Subsidiaries outstanding on such date, all calculated on a
consolidated basis in accordance with GAAP minus (b) the aggregate amount of
cash and Permitted Investments included in the accounts listed on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as at
such date to the extent the use thereof for application to payment of
Indebtedness is not prohibited by law or any contract to which the Borrower or
any of the Restricted Subsidiaries is a party.

“Consolidated Secured Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Secured Debt as of the last
day of the relevant Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Total Debt” shall mean, as of any date of determination, (a) the
sum of (i) all Indebtedness of the Borrower and the Restricted Subsidiaries for
borrowed money outstanding on such date and all Indebtedness for borrowed money
of any parent of Borrower that is guaranteed by Borrower or any Restricted
Subsidiary and (ii) all Capitalized Lease Obligations of the Borrower and the
Restricted Subsidiaries outstanding on such date, all calculated on a
consolidated basis in accordance with GAAP minus (b) the aggregate amount of
cash and Permitted Investments included in the accounts listed on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as at
such date to the extent the use thereof for application to payment of
Indebtedness is not prohibited by law or any contract to which the Borrower or
any of the Restricted Subsidiaries is a party.

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the relevant Test Period to (b) Consolidated EBITDA for such Test Period.

“Contribution Indebtedness” shall mean Indebtedness of the Borrower or any
Subsidiary Guarantor in an aggregate principal amount not greater than twice the
aggregate amount of cash contributions made to the capital of the Borrower after
the Closing Date (other than any cash contributions that constitute Permitted
Equity Issuances used pursuant to Section 12.13 or that are included in the
calculation of the Applicable Amount) (such cash contributions “CI
Contributions”); provided that the aggregate amount of such Contribution
Indebtedness (i) is incurred within 210 days after the making of such cash
contributions and (ii) is so designated as Contribution Indebtedness pursuant to
a certificate of an Authorized Officer on or prior to the incurrence date
thereof.

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”

“Credit Agreement Obligations” shall mean the collective reference to (i) the
due and punctual payment of (x) the principal of and premium, if any, and
interest at the applicable rate provided in this Agreement (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding and

 

-12-



--------------------------------------------------------------------------------

including, without limitation, in relation to any company incorporated under the
laws of the Grand Duchy of Luxembourg, bankruptcy (faillite), insolvency, its
voluntary or judicial liquidation (liquidation volontaire ou judiciaire),
composition with creditors (concordat préventif de faillite), reprieve from
payment (sursis de paiement), controlled management (gestion contrôlée),
fraudulent conveyance (actio pauliana), general settlement with creditors,
reorganisation or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (y) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral, and (z) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding and including, without limitation, in relation to any company
incorporated under the laws of the Grand Duchy of Luxembourg, bankruptcy
(faillite), insolvency, its voluntary or judicial liquidation (liquidation
volontaire ou judiciaire), composition with creditors (concordat préventif de
faillite), reprieve from payment (sursis de paiement), controlled management
(gestion contrôlée), fraudulent conveyance (actio pauliana), general settlement
with creditors, reorganization or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrower or any other
Credit Party to any of the Secured Parties, (ii) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrower under or pursuant to this Agreement and the other Credit Documents,
(iii) the due and punctual payment and performance of all the covenants,
agreements, obligations and liabilities of each other Credit Party under or
pursuant to this Security and Pledge Agreement or the other Credit Documents,
(iv) the due and punctual payment and performance of all obligations of each
Credit Party under each Hedge Agreement that (x) is in effect on the Closing
Date under the Credit Agreement with a counterparty that is a Lender or an
affiliate of a Lender as of such Closing Date or 30 days following the Closing
Date (and shall include without limitation the obligations of any Credit Party
under any Hedge Agreement in existence prior to the Closing Date that is
assigned or novated to a Credit Party as of or after the Closing Date) or (y) is
entered into after such Closing Date with any counterparty that is a Lender or
an affiliate of a Lender at the time such Hedge Agreement is entered into and
(v) the due and punctual payment and performance of all obligations in respect
of overdrafts and related liabilities owed to the Cash Management Banks or their
affiliates arising from or in connection with treasury, depositary or cash
management services or in connection with any automated clearinghouse transfer
of funds.

“Credit Agreement Secured Parties” shall mean, collectively, (i) the Lenders,
(ii) the Administrative Agent, (iii) the Collateral Trustee, (iv) the Letter of
Credit Issuer, (v) the Swingline Lender, (vi) each Co-Syndication Agent,
(vii) each Co-Documentation Agent, (viii) each counterparty to a Hedge Agreement
the obligations under which constitute Obligations, (viii) the beneficiaries of
each indemnification obligation undertaken by any Credit Party under this
Agreement or any document executed pursuant thereto, (x) the Cash Management
Banks and (ix) any successors, indorsees, transferees and assigns of each of the
foregoing.

“Credit Documents” shall mean this Agreement, the Security Documents, the
Collateral Agency and Intercreditor Agreement, each Letter of Credit and any
promissory notes issued by the Borrower hereunder.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.

“Credit Party” shall mean each of the Borrower, the Subsidiary Guarantors and
each other Subsidiary of the Borrower that is a party to a Credit Document.

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness but excluding
any Indebtedness permitted to be issued or incurred under Section 10.1 other
than Section 10.1(A)(n) and the maximum permitted advance amount with respect to
the initial incurrence permitted by Section 10.1(A)(u).

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

-13-



--------------------------------------------------------------------------------

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 3.8(b), any Lender that
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit or
Swingline Loans, within five Business Days of the date required to be funded by
it hereunder unless such failure is the result of such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements generally in which it commits to extend credit unless
such writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied, (c) has failed, within five Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with its funding obligations
unless such failure is the result of such Lender’s good faith determination that
a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

“Discount Prepayment Accepting Lender” has the meaning specified in
Section 5.1(c).

“Discount Range” has the meaning specified in Section 5.1(c).

“Discount Range Prepayment Amount” has the meaning specified in Section 5.1(c).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 5.1(c)(iii) substantially in the form of Exhibit Q.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Tranche B Term Loan Lender or Incremental Tranche B Term Loan Lender, as
applicable, substantially in the form of Exhibit R, submitted in response to an
invitation to submit offers following the Administrative Agent’s receipt of a
Discount Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning specified in
Section 5.1(c).

“Discount Range Proration” has the meaning specified in Section 5.1(c).

“Discounted Prepayment Determination Date” has the meaning specified in
Section 5.1(c).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offers, 10 Business Days following the receipt by each relevant
Tranche B Term Loan Lender or each relevant Incremental Tranche B Term Loan
Lender of notice from the Administrative Agent in accordance with
Section 5.1(c)(ii), Section 5.1(c)(iii) or Section 5.1(c)(iv), as applicable,
unless a shorter period is agreed to between the Borrower and the Administrative
Agent.

“Discounted Term Loan Prepayment” has the meaning specified in Section 5.1(c).

 

-14-



--------------------------------------------------------------------------------

“Disqualified Preferred Stock” shall mean any preferred capital stock or
preferred equity interest of the Borrower other than Qualified PIK Securities.

“dividends” shall have the meaning provided in Section 10.6.

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any Foreign Currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent or the Letter of Credit Issuer,
as the case may be, at such time on the basis of the Exchange Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
such Foreign Currency.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state or territory thereof,
or the District of Columbia.

“Drawing” shall have the meaning provided in Section 3.4(b).

“ECA Collateral” shall mean have the meaning provided in Section 9.15(b).

“ECA Financing” shall mean any Indebtedness including Indebtedness owing to or
otherwise supported by any export credit agency, in each case, which was
incurred by the Borrower and/or its Subsidiaries to finance (i) the acquisition
(by purchase, lease or otherwise) construction or improvement of a Satellite in
an aggregate principal amount, at any time outstanding, not to exceed $300.0
million and/or (ii) certain services in connection with the launch of a
Satellite in an aggregate principal amount, at any time outstanding, not to
exceed $500.0 million.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands.

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by Holdings, the Borrower or any of the Subsidiaries (a) in the ordinary course
of such Person’s business or (b) as required in connection with a financing
transaction or an acquisition or disposition of real estate) or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law (hereinafter, “Claims”),
including, without limitation, (i) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, release or threatened release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.

“Equity Interests” shall mean capital stock and all warrants, options or other
rights to acquire capital stock (but excluding any debt security that is
convertible into, or exchangeable for, capital stock).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
at the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

 

-15-



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“Euros” or “€” shall mean the single currency of the European Union as
constituted by the treaty establishing the European Community being the Treaty
of Rome, as amended from time to time.

“Event of Default” shall have the meaning provided in Section 12.

“Exchange Rate” for a currency means the rate determined by the Administrative
Agent or the Letter of Credit Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the Letter of Credit Issuer may obtain
such spot rate from another financial institution designated by the
Administrative Agent or the Letter of Credit Issuer if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that the Letter of Credit Issuer may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in the case of any Letter of Credit denominated in a Foreign Currency.

“Excluded Satellite” shall mean any Satellite (or, if the entire Satellite is
not owned by the Borrower or any of its Subsidiaries, as the case may be, the
portion of the Satellite it owns or for which it has risk of loss) (i) that is
not expected or intended in the good faith determination of the Borrower to earn
revenues from the operation of such Satellite (or portion, as applicable) in
excess of $75,000,000 for the immediately succeeding 12-month calendar period or
(ii) that has a net book value not in excess of $200,000,000 or (iii) that
(1) the procurement of In-Orbit Insurance therefor in the amounts and on the
terms required by Section 9.3 would not be available for a price that is, and on
other terms and conditions that are, commercially reasonable or (2) the
procurement of such In-Orbit Insurance therefor would be subject to exclusions
or limitations of coverage that would make the terms of the insurance
commercially unreasonable, in either case, in the good faith determination of
the Borrower, or (iv) for which In-Orbit Contingency Protection is available or
(v) whose primary purpose is to provide In-Orbit Contingency Protection for the
satellites of the Borrower or its Subsidiaries or other Affiliates (or portion)
and otherwise that is not expected or intended, in the good faith determination
of the Borrower, to earn revenues from the operation of such Satellite (or
portion, as applicable) in excess of $75,000,000 for the immediately succeeding
12-month calendar period.

“Excluded Taxes” shall mean (a) with respect to the Administrative Agent or any
Lender, net income taxes, franchise taxes and capital taxes (imposed in lieu of
net income taxes) imposed in each case as a result of the Administrative Agent
or such Lender (as applicable) being organized in, or having its principal
office or applicable lending office in, such jurisdiction imposing such tax or
any political subdivision or taxing authority thereof or therein, (b) any Tax to
the extent attributable to such Lender’s failure to comply with Section 5.4(d)
or (c) any withholding or deduction imposed on a payment to an individual or
residual entity that is required to be made pursuant to the European Union
Directive on the taxation of savings income (2003/48/EC), which was adopted by
the ECOFIN Council on June 3, 2003, or any law implementing or complying with,
or introduced in order to conform to, such Directive (including as it may be
amended including pursuant to the amending proposal (164731/1/09 FISC REV 1 as
corrected by 16473/1/09 FISC REV 1 COR 1) or the Luxembourg laws of June 21,
2005 and December 23, 2005.

“Existing Credit Agreements” shall mean the Intelsat Sub Holdco Credit Agreement
and the Intelsat Corp Credit Agreement.

“Existing Letters of Credit” shall mean all letters of credit outstanding on the
Closing Date and listed on Schedule 1.1(a).

“Existing Parent Indebtedness” shall mean (i) the Intelsat S.A. Notes and
(ii) the Holdings Notes (provided that interest in respect of the Indebtedness
referred to in the foregoing subsections (i) and (ii) shall be paid at the times
and in the amounts contemplated in the indentures and other agreements governing
such Existing Parent Indebtedness), and (iii) any Indebtedness which may redeem,
refinance or replace such Existing Parent Indebtedness

 

-16-



--------------------------------------------------------------------------------

(including any exchange notes therefor); provided that (A) the Indebtedness
remains the primary obligation of the issuer of such Existing Parent
Indebtedness and (B) the principal amount of any such Indebtedness redeeming,
refinancing or replacing such Existing Parent Indebtedness shall not exceed the
principal amount of the Indebtedness refinanced, plus any reasonable premiums,
fees and expenses payable in connection with such refinancing.

“Fair Market Value” of a specified asset shall mean the fair market value of
assets as determined in good faith by the Borrower and (i) in the event the
specified asset has a Fair Market Value in excess of $45,000,000, shall be set
forth in a certificate of an Authorized Officer or (ii) in the event the
specified asset has a Fair Market Value in excess of $90,000,000, shall be set
forth in a resolution approved by a majority of the board of directors of the
Borrower.

“FCC” shall mean the Federal Communications Commission or any governmental
authority substituted therefor.

“FCC Licenses” shall mean all authorizations, orders, licenses and permits
issued by the FCC to the Borrower or any of its Restricted Subsidiaries, under
which the Borrower or any of its Restricted Subsidiaries is authorized to launch
and operate any of its Satellites or to operate any of its transmit only,
receive only or transmit and receive earth stations.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of  1/100 of
1%) charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

“Final Date” shall mean the date on which the Revolving Credit Commitments shall
have terminated, no Revolving Credit Loans shall be outstanding and the Letters
of Credit Outstanding shall have been reduced to zero.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Currency” shall mean Euro.

“Foreign Plan” shall mean any employee benefit plan, program, fund, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Letter of Credit Issuer, such Defaulting Lender’s Revolving
Credit Commitment Percentage of the outstanding Letters of Credit Outstanding
other than Letters of Credit Outstanding as to which such Defaulting Lender’s
L/C Participation has been reallocated to other Lenders or Cash Collateralized
in accordance with the terms hereof, and (b) with respect to the Swingline
Lender, such Defaulting Lender’s Revolving Credit Commitment Percentage of
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

-17-



--------------------------------------------------------------------------------

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

“FSS Operators” shall mean any person primarily engaged in operating fixed
satellites.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if there
occurs after the Closing Date any change in GAAP that affects in any respect the
calculation of any covenant contained in Section 10 or Section 11 or any
financial ratio otherwise used in this Agreement for any purpose, the Lenders
and the Borrower shall negotiate in good faith amendments to the provisions of
this Agreement that relate to the calculation of such covenant or financial
ratio with the intent of having the respective positions of the Lenders and the
Borrower after such change in GAAP conform as nearly as possible to their
respective positions as of the Closing Date and, until any such amendments have
been agreed upon, the covenants in Section 10 and Section 11 and any such
financial ratio shall be calculated as if no such change in GAAP has occurred.

“German Pledge Agreement” means the Share Pledge Agreement, to be entered into
by the pledgors party thereto and the Collateral Trustee for the benefit of the
Secured Parties, substantially in the form of Exhibit F-2 hereto, as the same
may be amended, supplemented or otherwise modified from time to time.

“Gibraltar Pledge Agreement” shall mean the Pledge Agreement, dated as of the
date hereof, entered into by the pledgors party thereto and the Collateral
Trustee for the benefit of the Secured Parties, substantially in the form of
Exhibit F-4 hereto, as the same may be amended, supplemented or otherwise
modified from time to time.

“Gibraltar Security Agreement” means the Security Agreement, dated as of the
date hereof, entered into by the pledgors party thereto and the Collateral
Trustee for the benefit of the Secured Parties, substantially in the form of
Exhibit G-4 hereto, as the same may be amended, supplemented or otherwise
modified from time to time.

“Government Business Subsidiary” shall mean any Restricted Subsidiary of the
Borrower, including Intelsat General Corporation and its Subsidiaries for so
long as Intelsat General Corporation is a Restricted Subsidiary of the Borrower,
that (i) is engaged primarily in the business of providing services to customers
similar to the services provided on the Closing Date by Intelsat General
Corporation and services or activities that are reasonably similar thereto or a
reasonable extension, development or expansion thereof, or is complementary,
incidental, ancillary or related thereto and (ii) is subject to the Proxy
Agreement or a substantially similar agreement substantially restricting the
Borrower’s control of such Restricted Subsidiary.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” shall mean (a)(i) in the case of Holdings, the Holdings Guarantee,
and (ii) in the case of any Subsidiary Guarantor, the Subsidiary Guarantee or
(b) collectively, the Guarantee made by Holdings under Section 15 in favor of
the Secured Parties and the Guarantee made by the Subsidiary Guarantors in favor
of the Guaranteed Parties, substantially in the form of Exhibit C, together with
each other guarantee and guarantee supplement delivered pursuant to
Section 9.11.

“Guarantee and Collateral Exception Amount” shall mean, at any time:
(a) $350,000,000 minus (b) the sum of (i) the aggregate amount of Indebtedness
incurred or assumed prior to such time and after the Closing Date pursuant to
Section 10.1(A)(i) or (A)(j) that is outstanding at such time and that was used
to acquire, or was assumed in connection with the acquisition of, capital stock
and/or assets in respect of which guarantees, pledges and security have not been
given pursuant to Sections 9.11 and 9.12, (ii) the aggregate Incremental Loan
Commitments at such time and (iii) any Indebtedness outstanding at such time
incurred after the Closing Date by any Restricted Subsidiary that is not a
Guarantor; provided that if such amount is a negative number, the Guarantee and
Collateral Exception Amount shall be zero.

 

-18-



--------------------------------------------------------------------------------

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or standard contractual
indemnities or guarantees (including performance guarantees) that are not direct
guarantees of payments of Indebtedness. The amount of any Guarantee Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the Indebtedness in respect of which such Guarantee Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Guaranteed Party” shall have the meaning set forth in the Guarantee,
substantially in the form of Exhibit C.

“Guarantor” shall mean each of Holdings and each Subsidiary Guarantor.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances,” “hazardous waste,” “hazardous materials,” “extremely hazardous
waste,” “restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants” or “pollutants,” or words of similar import, under any applicable
Environmental Law; and (c) any other chemical, material or substance, which is
prohibited, limited or regulated by any Environmental Law.

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements, and other similar agreements entered into by
the Borrower or any Restricted Subsidiary that is a Credit Party in the ordinary
course of business (and not for speculative purposes) in order to protect the
Borrower or any of such Restricted Subsidiaries against fluctuations in interest
rates, currency exchange rates or commodity prices.

“Hedge Bank” means any Person that is a counterparty to a Hedge Agreement the
obligations under which constitute Obligations.

“Historical Financial Statements” shall mean, as of the Closing Date, the
audited financial statements of the Borrower and its Subsidiaries, for the
immediately preceding three fiscal years, consisting of balance sheets and the
related consolidated statements of income, stockholders’ equity and cash flows
for such fiscal years.

“Holdings” shall have the meaning given in the preamble to this Agreement and
for all purposes of the Credit Documents shall be deemed to include any Holdings
Successor.

“Holdings Guarantee” shall mean the guarantee issued by Holdings pursuant to
Section 15.

“Holdings Notes” shall mean the Holdings Senior Notes and the Holdings PIK
Notes.

“Holdings PIK Notes” shall mean Holdings’ $2,427.1 million 11 1/2%/12 1/2%
Senior PIK Election Notes due 2017.

“Holdings Senior Notes” shall mean Holdings’ $2,805.0 million 11 1/4% Senior
Notes due 2017.

 

-19-



--------------------------------------------------------------------------------

“Holdings Successor” has the meaning set forth in Section 15.11.

“Horizons Entities” shall mean, collectively, Horizons 1 Satellite LLC,
Horizons 2 Satellite LLC and any other Subsidiary of the Borrower that is
engaged primarily in the business conducted by Horizons 1 Satellite LLC and
Horizons 2 Satellite LLC on the Closing Date or services or activities that are
reasonably similar thereto or a reasonable extension, development or expansion
thereof, or is complementary, incidental, ancillary or related thereto.

“IFRS” means the International Financial Reporting Standards set by the
International Accounting Standards Board (or the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or the SEC, as
the case may be) or any successor thereto, as in effect from time to time.

“In-Orbit Contingency Protection” shall mean transponder capacity that, in the
good faith determination of the Borrower, is available on a contingency basis
from the Borrower or its Restricted Subsidiaries, or any Subsidiary of any
parent of the Borrower, directly or from another satellite operator pursuant to
a contractual arrangement, to accommodate the transfer of traffic representing
at least 25% of the revenue-generating capacity with respect to any Satellite
(or, if the entire Satellite is not owned by the Borrower or any of its
Restricted Subsidiaries, as the case may be, the portion of the Satellite it
owns or for which it has risk of loss) that may suffer actual or constructive
total loss and that meets or exceeds the contractual performance specifications
for the transponders that had been utilized by such traffic; it being understood
that the Satellite (or portion, as applicable) shall be deemed to be insured for
a percentage of the Satellite’s (or applicable portion’s) net book value for
which In-Orbit Contingency Protection is available.

“In-Orbit Insurance” shall mean, with respect to any Satellite (or, if the
entire Satellite is not owned by the Borrower or any of its Restricted
Subsidiaries, as the case may be, the portion of the Satellite it owns or for
which it has risk of loss), insurance (subject to a right of coinsurance in an
amount up to $150,000,000) or other contractual arrangement providing for
coverage against the risk of loss of or damage to such Satellite (or portion, as
applicable) attaching upon the expiration of the launch insurance therefor (or,
if launch insurance is not procured, upon the initial completion of in-orbit
testing) and attaching, during the commercial in-orbit service of such Satellite
(or portion, as applicable), upon the expiration of the immediately preceding
corresponding policy or other contractual arrangement, as the case may be,
subject to the terms and conditions set forth herein.

“In-Orbit Satellite” shall mean a Satellite owned by the Borrower or any of its
Restricted Subsidiaries that has been launched (or, if the entire Satellite is
not owned by the Borrower or any of its Restricted Subsidiaries, the portion of
the Satellite the Borrower and/or such Restricted Subsidiary owns), excluding
any such Satellite that has been decommissioned or that has otherwise suffered a
constructive or actual total loss.

“Increased Amount Date” shall have the meaning provided in Section 2.14.

“Incremental Loan Commitments” shall have the meaning provided in Section 2.14.

“Incremental Revolving Credit Commitments” shall have the meaning provided in
Section 2.14.

“Incremental Revolving Loan Lender” shall have the meaning provided in
Section 2.14.

“Incremental Revolving Loans” shall have the meaning provided in Section 2.14.

“Incremental Tranche B Term Loan Commitments” shall have the meaning provided in
Section 2.14.

“Incremental Tranche B Term Loan Lender” shall have the meaning provided in
Section 2.14.

“Incremental Tranche B Term Loan Maturity Date” shall mean the date on which an
Incremental Tranche B Term Loan matures.

“Incremental Tranche B Term Loans” shall have the meaning provided in
Section 2.14.

 

-20-



--------------------------------------------------------------------------------

“Indebtedness” of any Person shall mean, without duplication, (A) all
indebtedness of such Person for borrowed money, (B) the deferred purchase price
of assets or services that in accordance with GAAP would be included as
liabilities in the balance sheet of such Person but excluding deferred rent to
the extent not capitalized in accordance with GAAP, (C) the face amount of all
letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (D) all Indebtedness of a second
Person secured by any Lien on any property owned by such first Person, whether
or not such Indebtedness has been assumed, (E) all Disqualified Preferred Stock
of such Person, (F) all obligations of such Person under interest rate swap, cap
or collar agreements, interest rate future or option contracts, currency swap
agreements, currency future or option contracts, commodity price protection
agreements or other commodity price hedging agreements and other similar
agreements, (G) without duplication, all Guarantee Obligations of such Person,
(H) purchase price adjustments (that are in the nature of earn outs or similar
deferred purchase price mechanisms not described in clause (iv) of the proviso
to this definition) in connection with acquisitions or sales of assets and/or
businesses effected in accordance with the requirements of this Agreement,
(I) to the extent not otherwise included, with respect to the Borrower and its
Restricted Subsidiaries, the amount then outstanding (i.e., received by, and
available for use by, the Borrower or any of its Restricted Subsidiaries) under
any Receivables Financing (as set forth in the books and records of Borrower or
any of its Restricted Subsidiaries and confirmed by the agent, trustee or other
representative of the institution or group providing such Receivables Financing)
and (J) all obligations of such Person in respect of Disqualified Preferred
Stock; provided that Indebtedness shall not include (i) trade payables and
accrued expenses, in each case payable directly or through a bank clearing
arrangement and arising in the ordinary course of business, (ii) obligations
under Satellite Purchase Agreements, launch service agreements, in each case,
not overdue by more than 90 days, (iii) deferred or prepaid revenue,
(iv) purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty or other unperformed obligations of the respective
seller and (v) obligations to make payments to one or more insurers under
satellite insurance policies or post-closing working capital adjustments in
respect of premiums or the requirement to remit to such insurer(s) a portion of
the future revenues generated by a Satellite which has been declared a
constructive total loss, in each case in accordance with the terms of the
insurance policies relating thereto. Notwithstanding the foregoing,
(i) Indebtedness shall not include, and shall be calculated without giving
effect to, the effects of the Financial Accounting Standards Board Accounting
Standards Codification 815 and related interpretations to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose under this Agreement as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness; and any such amounts that
would have constituted Indebtedness under this Agreement but for the application
of this sentence shall not be deemed an incurrence of Indebtedness under this
Agreement and (ii) the amount of any Indebtedness that is non-recourse to the
cash flows or assets of the Borrower and its Restricted Subsidiaries (other than
the assets securing such Indebtedness and proceeds thereof) shall be deemed to
be the lesser of the face amount of such Indebtedness and the fair market value
of the collateral securing such Indebtedness.

“Indemnified Taxes” shall mean all Taxes (other than Excluded Taxes).

“Intelsat Corp” shall mean Intelsat Corporation, a Delaware corporation.

“Intelsat Corp Credit Agreement” shall mean the Credit Agreement, dated as of
August 20, 2004, among Intelsat Corp, Credit Suisse, Cayman Islands Branch, as
administrative agent, and the other agents and lenders party thereto from time
to time, as amended, restated, supplemented or otherwise modified prior to the
Closing Date.

“Intelsat Intermediate Holdco” shall mean Intelsat Intermediate Holding Company
S.A., a société anonyme existing under the laws of Luxembourg.

“Intelsat S.A. 6 1/2% Notes” shall mean Intelsat S.A.’s $353.6 million 6 1/2%
Senior Notes due 2013.

“Intelsat S.A. 7 5/8% Notes” shall mean Intelsat S.A.’s $485.5 million 7 5/8%
Senior Notes due 2012.

“Intelsat S.A. Notes” shall mean the Intelsat S.A. 6 1/2% Notes and the Intelsat
S.A. 7 5/8% Notes.

“Intelsat Sub Holdco” shall mean Intelsat Subsidiary Holding Company S.A., a
société anonyme existing under the laws of Luxembourg.

 

-21-



--------------------------------------------------------------------------------

“Intelsat Sub Holdco Credit Agreement” shall mean the Credit Agreement, dated as
of July 3, 2006, among Intelsat Sub Holdco, Intelsat Intermediate Holdco, Credit
Suisse, Cayman Islands Branch, as administrative agent, and the other agents and
lenders party thereto from time to time, as amended, restated, supplemented or
otherwise modified prior to the Closing Date.

“Intercompany Subordination Agreement” shall have the meaning provided in
Section 9.12(c).

“Interest Period” shall mean, with respect to any Term Loan or Revolving Credit
Loan, the interest period applicable thereto, as determined pursuant to
Section 2.9.

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such sale);
(b) the making of any deposit with (other than demand deposits with commercial
banks made in the ordinary course of business), or advance, loan or other
extension of credit to, any other Person (including the purchase of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person), but excluding any such
advance, loan or extension of credit having a term not exceeding 364 days
arising in the ordinary course of business and excluding also any Investment in
leases entered into in the ordinary course of business; or (c) the entering into
of any guarantee of, or other contingent obligation with respect to,
Indebtedness or other monetary liability of any other Person.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Request, and any other document, agreement and instrument entered into by
the Letter of Credit Issuer and the Borrower (or any Subsidiary) or in favor of
the Letter of Credit Issuer and relating to such Letter of Credit.

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit L hereto.

“Joint Bookrunners” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Credit Suisse Securities (USA) LLC, J.P. Morgan Securities LLC,
Barclays Capital, the investment banking division of Barclays Bank PLC.,
Deutsche Bank Securities Inc., Morgan Stanley Senior Funding, Inc. and UBS
Securities LLC.

“Joint Lead Arrangers” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Credit Suisse Securities (USA) LLC and J.P. Morgan Securities LLC.

“Joint Ventures” shall mean any Person in which the Borrower or a Restricted
Subsidiary maintains an equity investment (including those formed for the
purpose of selling or leasing transponders or transponder capacity to third
party customers in the ordinary course of business of the Borrower and its
Restricted Subsidiaries), but which is not a Subsidiary of the Borrower.

“Judgment Currency” shall have the meaning provided in Section 14.19(b).

“L/C Maturity Date” shall mean the date that is three Business Days prior to the
Revolving Credit Maturity Date.

“L/C Participant” shall have the meaning provided in Section 3.3(a).

“L/C Participation” shall have the meaning provided in Section 3.3(a).

“Lender” shall have the meaning provided in the preamble to this Agreement.

“Letter of Credit” shall have the meaning provided in Section 3.1(a).

 

-22-



--------------------------------------------------------------------------------

“Letter of Credit Commitment” shall mean $350,000,000, as the same may be
reduced from time to time pursuant to Section 3.1.

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the amount of any Unpaid Drawings in respect of which such Lender
has made (or is required to have made) payments to the Letter of Credit Issuer
pursuant to Section 3.4(a) at such time and (b) such Lender’s Revolving Credit
Commitment Percentage of the Letters of Credit Outstanding at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.4(a)).

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

“Letter of Credit Issuer” shall mean (i) Bank of America with respect to Letters
of Credit, (ii) Credit Suisse AG, Cayman Islands Branch with respect to Existing
Letters of Credit and (iii) any consenting Lender having a Revolving Credit
Commitment selected by the Borrower and reasonably acceptable to the
Administrative Agent, and any of their Affiliates or any successors pursuant to
Section 3.6, and shall mean such Letter of Credit Issuers collectively, as the
context may require. Each Letter of Credit Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Letter of Credit Issuer, and in each such case the term “Letter of Credit
Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate. References herein and in the other Credit Documents to
the Letter of Credit Issuer shall be deemed to refer to the Letter of Credit
Issuer in respect of the applicable Letter of Credit or to all Letter of Credit
Issuers, as the context requires.

“Letter of Credit Request” shall have the meaning provided in Section 3.2(a).

“Letters of Credit Outstanding” shall mean, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unpaid Drawings. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.3. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Level I Status” shall mean, on any date, the Consolidated Total Debt to
Consolidated EBITDA Ratio under Level I Status under the definitions of
Applicable ABR Margin and Applicable LIBOR Margin as of such date.

“Level II Status” shall mean, on any date, the Consolidated Total Debt to
Consolidated EBITDA Ratio under Level II Status under the definitions of
Applicable ABR Margin and Applicable LIBOR Margin as of such date.

“LIBOR Loan” shall mean any LIBOR Term Loan or LIBOR Revolving Credit Loan.

“LIBOR Rate” shall mean:

(a) for any Interest Period with respect to a LIBOR Loan, the rate per annum
equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any
reason, then the “LIBOR Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Loan being made, continued or converted
by Bank of America and with a term equivalent to such Interest Period would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
and

 

-23-



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the ABR Loan being made or maintained and
with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination;

provided that the LIBOR Rate shall not be less than 1.50% per annum.

“LIBOR Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to the LIBOR Rate.

“LIBOR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the LIBOR Rate.

“License Subsidiary” shall mean Intelsat North America LLC., a Delaware limited
liability company, and any other Wholly Owned Subsidiary formed for the purpose
of holding Subject Licenses to be used by the Borrower or any of its Restricted
Subsidiaries in the operation of their respective businesses and all of the
shares of capital stock and other ownership interests of which are held by a
Subsidiary Guarantor.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
conditional or security assignment, lien (statutory or other) or similar
encumbrance (including any currently effective agreement to give any of the
foregoing, any conditional sale or other title retention agreement or any lease
in the nature thereof).

“Loan” shall mean any Revolving Credit Loan, Swingline Loan, Term Loan,
Incremental Revolving Loan or Incremental Tranche B Term Loan made by any Lender
hereunder.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Luxembourg Claims Pledge Agreement” shall mean the Claims Pledge substantially
in the form of Exhibit G-1, dated the date hereof between the pledgors party
thereto and the Collateral Trustee, as amended, supplemented or otherwise
modified from time to time.

“Luxembourg Share Pledge Agreement” shall mean the charge over shares dated the
date hereof between Holdings and the Collateral Trustee for the benefit of the
Secured Parties, substantially in the form of Exhibit F-1, as the same may be
amended, supplemented or otherwise modified from time to time.

“Management Investors” shall mean directors and/or members of senior management
of Intelsat Holdings S.A., any Subsidiaries of Intelsat Holdings S.A. and any
parent company of Intelsat Holdings S.A., or any of their respective spouses,
direct lineal descendants, heirs or trusts for the benefit of any of the
foregoing.

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).

“Master Intercompany Services Agreement” shall mean the Amended and Restated
Master Intercompany Services Agreement, among Intelsat Holdings S.A., Holdings,
the Borrower and various of their Affiliates, as amended, supplemented or
otherwise modified from time to time.

“Material Adverse Change” shall mean any event or circumstance which has
resulted or is reasonably likely to result in a material adverse change in the
business, assets, operations, properties or financial condition of the Borrower
and its Subsidiaries, taken as a whole or that would materially adversely affect
the ability of the Borrower and the other Credit Parties, taken as a whole, to
perform their obligations under this Agreement or any of the other Credit
Documents.

 

-24-



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Subsidiaries, taken as a whole, that would materially adversely affect
(a) the ability of the Borrower and the other Credit Parties, taken as a whole,
to perform their obligations under this Agreement or any of the other Credit
Documents or (b) the rights and remedies of the Administrative Agent and the
Lenders under this Agreement or any of the other Credit Documents; provided that
the Transactions shall not, in and of themselves or in the aggregate, constitute
a Material Adverse Effect.

“Material Subsidiary” shall mean, at any date of determination, (1) each License
Subsidiary, (2) each Subsidiary Guarantor set forth on Schedule 1.1(b) and
(3) each Restricted Subsidiary of the Borrower (a) whose total assets at the
last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered were equal to or
greater than 5% of the consolidated total assets of the Borrower and the
Restricted Subsidiaries at such date, (b) whose gross revenues for such Test
Period were equal to or greater than 5% of the consolidated gross revenues of
the Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP or (c) who guarantees the Senior Notes or the
Holdings Notes; provided that (i) Government Business Subsidiaries and their
respective Subsidiaries shall be deemed not to be a Material Subsidiary and
(ii) subject to Section 9.20(b), the Polish Subsidiary.

“Maturity Date” shall mean the Tranche B Term Loan Maturity Date, the
Incremental Tranche B Term Loan Maturity Date or the Revolving Credit Maturity
Date.

“Measurement Period” shall mean the period from and including October 1, 2010 to
the end of the Borrower’s most recently ended fiscal quarter for which internal
financial statements are available.

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of Term
Loans or Revolving Credit Loans, $1,000,000, and (b) with respect to a Borrowing
of Swingline Loans, $100,000.

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns capital stock or other equity
interests.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, assignment
of leases and rents, security agreement and financing statement or other
security document entered into by the owner of a Mortgaged Property and the
Collateral Trustee for the benefit of the Secured Parties in respect of that
Mortgaged Property, in form and substance satisfactory to the Administrative
Agent.

“Mortgaged Property” shall mean each parcel of real property and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 9.15.

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of the Borrower
or any of the Restricted Subsidiaries in respect of such Prepayment Event, less
(b) the sum of:

(i) in the case of any Prepayment Event, the amount, if any, of all taxes paid
or estimated to be payable by the Borrower or any of the Restricted Subsidiaries
in connection with or as a result of such Prepayment Event,

(ii) in the case of any Prepayment Event, the amount of any reasonable reserve
(other than any taxes deducted pursuant to clause (i) above) and only for a
period not to exceed one year; provided that in the event such amount of
proceeds so reserved exceeds $500,000, the Borrower shall deliver to the Lenders
the certificate of an Authorized Officer as to the reasonableness of such
determination) established

 

-25-



--------------------------------------------------------------------------------

in good faith against any liabilities (x) associated with the assets that are
the subject of such Prepayment Event and (y) retained by the Borrower or any of
the Restricted Subsidiaries; provided that the amount of any subsequent
reduction of such reserve (other than in connection with a payment in respect of
any such liability) shall be deemed to be Net Cash Proceeds of such a Prepayment
Event occurring on the date of such reduction,

(iii) in the case of any Prepayment Event, the amount of any Indebtedness
secured by a Lien on the assets that are the subject of such Prepayment Event to
the extent that the instrument creating or evidencing such Indebtedness or any
agreement relating to such Prepayment Event requires that such Indebtedness be
repaid upon consummation of such Prepayment Event and payments of liabilities
relating to such assets which are retained by the Borrower or any Restricted
Subsidiary,

(iv) in the case of any Asset Sale Prepayment Event (other than a transaction
permitted by Section 10.4(e)), Casualty Event or Permitted Sale Leaseback, the
amount of any proceeds of such Prepayment Event that the Borrower or any
Subsidiary has reinvested (or intends to reinvest within the Reinvestment Period
or has entered into a binding commitment prior to the last day of the
Reinvestment Period to reinvest) in the business of the Borrower or any of the
Restricted Subsidiaries (subject to Section 9.14), including by way of Permitted
Acquisitions and by purchase of Minority Investments or interests in Joint
Ventures (subject to Section 10.5); provided that any portion of such proceeds
that has not been so reinvested within such Reinvestment Period shall, unless
the Borrower or a Subsidiary has entered into a binding commitment prior to the
last day of such Reinvestment Period to reinvest such proceeds, (x) be deemed to
be Net Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event or
Permitted Sale Leaseback occurring on the last day of such Reinvestment Period
and (y) be applied to the repayment of Term Loans in accordance with
Section 5.2(a), and

(v) in the case of any Prepayment Event, reasonable and customary fees,
commissions, expenses, issuance costs, discounts, premiums, consent payments and
redemption, tender offer, defeasance and other costs paid by the Borrower or any
of the Restricted Subsidiaries, as applicable, in connection with such
Prepayment Event (other than those payable to the Borrower or any Subsidiary of
the Borrower), in each case only to the extent not already deducted in arriving
at the amount referred to in clause (a) above.

Net Cash Proceeds shall not include (i) any trade-in-credits or purchase price
reductions received by the Borrower or any of its Restricted Subsidiaries in
connection with an exchange of equipment for replacement equipment that is the
functional equivalent of such exchanged equipment, (ii) proceeds from business
interruption insurance, third party liability insurance, rent insurance and
other payments, in each case, for interruption of operations or (iii) the first
$200,000,000 in Net Cash Proceeds from Asset Sale Prepayment Events since the
Closing Date.

“Non-Consenting Lender” shall have the meaning provided in Section 14.7(b).

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a), such
notice shall be substantially in the form of Exhibit A-1 or Exhibit A-2 hereto,
as applicable.

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

“Notice of Intent to Cure” shall have the meaning provided in Section 9.1(d).

“Obligations” shall mean the Credit Agreement Obligations and the collective
reference to the “Obligations” and/or “Secured Obligations” (or any terms of
similar import) as defined in the various Security Documents.

“Offered Amount” has the meaning specified in Section 5.1(c).

“Other Taxes” shall mean any and all present or future stamp, documentary or any
other excise, any value-added tax, property or similar Taxes (including
interest, fines, penalties, additions to tax and related expenses with

 

-26-



--------------------------------------------------------------------------------

regard thereto) arising directly from any payment made or required to be made
under this Agreement or any other Credit Document or from the execution or
delivery of, registration or enforcement of, consummation or administration of,
or otherwise with respect to, this Agreement or any other Credit Document.

“Participant” shall have the meaning provided in Section 14.6(c)(i).

“Payment Office” shall mean the office of the Administrative Agent located at
101 N. Tryon Street, Charlotte, NC 28255-0001 or such other office as the
Administrative Agent may designate to the Borrower and the Lenders from time to
time.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” shall mean a certificate of the Borrower in the form of
Exhibit E hereto or any other form approved by the Administrative Agent.

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets or capital stock or
other equity interests, so long as (a) such acquisition and all transactions
related thereto shall be consummated in accordance with applicable law; (b) such
acquisition shall result in the issuer of such capital stock or other equity
interests becoming a Restricted Subsidiary and a Subsidiary Guarantor, to the
extent required by Section 9.11; (c) such acquisition shall result in the
Administrative Agent, for the benefit of the applicable Lenders, being granted a
security interest in any capital stock or any assets so acquired, to the extent
required by Sections 9.11, 9.12 and/or 9.15; (d) after giving effect to such
acquisition, no Default or Event of Default shall have occurred and be
continuing; and (e) the Borrower shall be in compliance, on a pro forma basis
after giving effect to such acquisition (including any Indebtedness assumed or
permitted to exist or incurred pursuant to Sections 10.1(A)(i) and 10.1(A)(j),
respectively, and any related Pro Forma Adjustment), with the covenants set
forth in Section 11, as such covenants are recomputed as at the last day of the
most recently ended Test Period under such Section as if such acquisition had
occurred on the first day of such Test Period.

“Permitted Additional Notes” shall mean senior or senior subordinated notes,
issued by the Borrower, (a) the terms of which (i) do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligation prior to
the date on which the final maturity of the 8 1/2% Senior Notes occurs (as in
effect on the Closing Date) (other than customary offers to purchase upon a
change of control, asset sale or event of loss and customary acceleration rights
after an event of default) and (ii) to the extent senior subordinated notes,
provide for customary subordination to the Obligations under the Credit
Documents, (b) the covenants, events of default, Subsidiary guarantees and other
terms of which (other than interest rate and redemption premiums), taken as a
whole, are not more restrictive to the Borrower and the Subsidiaries than those
in the 7 1/4% Senior Notes Indenture and (c) of which no Subsidiary of the
Borrower (other than a Guarantor) is an obligor under such notes that is not an
obligor under the 7 1/4% Senior Notes.

“Permitted Business” shall have the meaning provided in Section 9.14(a).

“Permitted Equity Issuance” means any sale or issuance of any Equity Interests
of the Borrower to the extent permitted hereunder.

“Permitted Holders” shall mean the (i) Sponsors, (ii) the Management Investors
and (iii) any FSS Operator; provided that, in the case of this clause (iii),
(a) a Rating Decline shall not have occurred in connection with the transaction
(including any incurrence of indebtedness used to finance the acquisition
thereof) involving such FSS Operator that causes a Change of Control to occur
and (b) immediately after giving pro forma effect to the transaction (including
any incurrence of indebtedness used to finance the acquisition thereof)
involving such FSS Operator that causes a Change of Control to occur, the
Consolidated Secured Debt to Consolidated EBITDA Ratio of the Borrower and its
Restricted Subsidiaries and the Consolidated Total Debt to Consolidated EBITDA
Ratio of the Borrower and its Restricted Subsidiaries shall not be greater than
immediately prior to such transaction.

“Permitted Investments” shall mean:

(a) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities of not more than 24 months from the date of acquisition thereof;

 

-27-



--------------------------------------------------------------------------------

(b) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof or
any political subdivision of any such state or any public instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);

(c) commercial paper issued by any Lender or any bank holding company owning any
Lender;

(d) commercial paper maturing no more than 12 months after the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(e) domestic and LIBOR certificates of deposit or bankers’ acceptances maturing
no more than two years after the date of acquisition thereof issued by any
Lender or any other bank having combined capital and surplus of not less than
$250,000,000 in the case of domestic banks and $100,000,000 (or the Dollar
Equivalent thereof) in the case of foreign banks;

(f) repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (a), (b) and (e) above entered into
with any bank meeting the qualifications specified in clause (e) above or
securities dealers of recognized national standing;

(g) marketable short-term money market and similar funds (x) either having
assets in excess of $250,000,000 or (y) having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(h) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (g) above; and

(i) in the case of Investments by the Borrower or any Restricted Foreign
Subsidiary or Investments made in a country outside the United States of
America, other customarily utilized high-quality Investments in the country
where such Restricted Foreign Subsidiary is located or in which such Investment
is made.

“Permitted Liens” shall mean:

(a) Liens for taxes, assessments or governmental charges or claims not yet due
or which are being contested in good faith and by appropriate proceedings for
which appropriate reserves have been established in accordance with GAAP;

(b) Liens in respect of property or assets of the Borrower or any of the
Subsidiaries imposed by law, such as carriers’, warehousemen’s, repairmen’s,
bankers’, landlords’ and mechanics’ Liens and other similar Liens, in each case
so long as such Liens arise in the ordinary course of business and do not
individually or in the aggregate have a Material Adverse Effect;

(c) Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 12.11;

 

-28-



--------------------------------------------------------------------------------

(d) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security legislation, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other similar obligations incurred in the ordinary course of business;

(e) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(f) easements, rights-of-way, restrictions, minor defects or irregularities in
title, violations of zoning or other municipal ordinances, and other similar
charges or encumbrances not interfering in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole;

(g) any interest or title of a lessor or secured by a lessor’s interest under
any lease permitted by this Agreement;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of its
Subsidiaries; provided that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
permitted under Section 10.1;

(j) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Borrower and its Subsidiaries,
taken as a whole;

(k) Liens on equipment of the Borrower or any Subsidiary granted in the ordinary
course of business to customers at whose premises such equipment is located; and

(l) Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts of the Borrower
and the Restricted Subsidiaries held at such banks or financial institutions, as
the case may be, to facilitate the operation of cash pooling and/or interest
set-off arrangements in respect of such bank accounts in the ordinary course of
business.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancing thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon), (b) the weighted
average life to maturity of such Permitted Refinancing Indebtedness at the time
such Refinancing Indebtedness is incurred or issued is greater than or equal to
the lesser of (i) the weighted average life to maturity at such time of the
Indebtedness being Refinanced and (ii) the weighted average life to maturity
that would result if all payments of principal on the Indebtedness being
refinanced that would have been due on or after the date that is 91 days
following the Tranche B Term Loan Maturity Date were instead due on such date 91
days following the Tranche B Term Loan Maturity Date, (c) if the Indebtedness
being Refinanced is subordinated in right of payment to the Obligations, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
(d) no Permitted Refinancing Indebtedness shall have additional obligors, or
greater guarantees or security, than the Indebtedness being Refinanced, except
to the extent otherwise permitted hereunder and (e) if the Indebtedness being
Refinanced is secured by any assets securing the Obligations (whether equally
and ratably with, or junior to, the Secured Parties or otherwise), such
Permitted Refinancing Indebtedness may be secured only by such collateral on
terms no less favorable to the Secured Parties than those contained in the
documentation governing the Indebtedness being Refinanced; provided that
Indebtedness incurred to refinance Indebtedness outstanding under Sections
10.1(A)(f), (g), (q), (s), (t), (u) and (v) shall be deemed to have been
incurred and to be outstanding under such clauses (f), (g), (q), (s), (t),
(u) or (v), as applicable, and not Section 10.1(A)(w) for purposes of
determining amounts outstanding under such Sections 10.1(A)(f), (g), (q), (s),
(t), (u) and (v).

 

-29-



--------------------------------------------------------------------------------

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Closing Date; provided
that any such Sale Leaseback (other than any Sale Leaseback that is between the
Borrower and any Guarantor or any Guarantor and another Guarantor) is
consummated for fair value as determined at the time of consummation in good
faith by the Borrower and, in the case of any Sale Leaseback (or series of
related Sale Leasebacks) the aggregate proceeds of which exceed $20,000,000, the
board of directors of the Borrower (which such determination may take into
account any retained interest or other Investment of the Borrower or such
Restricted Subsidiary in connection with, and any other material economic terms
of, such Sale Leaseback).

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the
Borrower, a Subsidiary or an ERISA Affiliate.

“Platform” shall have the meaning provided in Section 14.17(b).

“Pledge Agreements” shall mean the Luxembourg Share Pledge Agreement, the German
Pledge Agreement, the U.K. Pledge Agreement and the Gibraltar Pledge Agreement.

“Polish Subsidiary” shall mean Intelsat (Poland) Sp. Z o.o.

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event or any Permitted Sale Leaseback, in each case
other than any of the Transactions; provided that with respect to the Specified
Sale Leaseback, only the Net Cash Proceeds in excess of $250,000,000 from such
Prepayment Event shall constitute “Net Cash Proceeds” for purposes of
Section 5.2.

“Private Act” shall mean separate legislation enacted in Bermuda with the
intention that such legislation apply specifically to a Credit Party, in whole
or in part.

“Pro Forma Adjustment” shall mean, for any Test Period that includes any of the
six consecutive fiscal quarters first ending following any Permitted
Acquisition, with respect to the Acquired EBITDA of the applicable Acquired
Entity or Business or the Consolidated EBITDA of the Borrower affected by such
acquisition, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
as a result of reasonably identifiable and factually supportable net cost
savings or additional net costs, as the case may be, realizable during such
period by combining the operations of such Acquired Entity or Business with the
operations of the Borrower and its Subsidiaries; provided that so long as such
net cost savings or additional net costs will be realizable at any time during
such six-quarter period, it may be assumed, for purposes of projecting such
pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, that such net cost savings or additional net costs
will be realizable during the entire such period; provided further that any such
pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, shall be without duplication for net cost savings or
additional net costs actually realized during such period and already included
in such Acquired EBITDA or such Consolidated EBITDA, as the case may be. Without
duplication of adjustments provided above, in case of any Permitted Acquisition
consummated after the first day of the relevant period being tested, the Pro
Forma Adjustment shall give effect to the termination or replacement of
operating leases with Capitalized Lease Obligations or other Indebtedness, and
to any replacement of Capitalized Lease Obligations or other Indebtedness with
operating leases, in each case effected at the time of the consummation of such
Permitted Acquisition or thereafter, in each case if effected after the first
day of the period being tested and prior to the date the respective
determination is being made, as if such termination or replacement had occurred
on the first day of the relevant period.

 

-30-



--------------------------------------------------------------------------------

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(h) or setting forth
the information described in clause (iv) to Section 9.1(d).

“Proxy Agreement” shall have the meaning provided in Section 9.19.

“Qualified IPO” shall mean an underwritten public offering of the Voting Stock
of the Borrower or any other direct or indirect parent entity thereof (i) after
giving effect to which, at least 17.5% of the outstanding Voting Stock of the
Borrower or such parent is publicly traded or (ii) resulting in gross proceeds
in respect of the Voting Stock of the Borrower or such parent equal to or
greater than $300,000,000.

“Qualified PIK Securities” shall mean (1) any preferred capital stock or
preferred equity interest of the Borrower (a) that does not provide for any cash
dividend payments or other cash distributions in respect thereof on or prior to
the Tranche B Term Loan Maturity Date and (b) that by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable or
exercisable) or upon the happening of any event does not (i)(x) mature or become
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(y) become convertible or exchangeable at the option of the holder thereof for
Indebtedness or preferred stock that is not Qualified PIK Securities or
(z) become redeemable at the option of the holder thereof (other than as a
result of a change of control), in whole or in part, in each case on or prior to
the 91st day following the Tranche B Term Loan Maturity Date and (ii) provide
holders thereunder with any rights to payment (directly or indirectly) upon the
occurrence of a “change of control” event prior to the repayment of the
Obligations under the Credit Documents and (2) any Indebtedness of the Borrower
which has payments terms at least as favorable to the Borrower and Lenders as
described in clauses (1)(a) and (b) above and is subordinated on customary terms
and conditions (including remedy standstills at all times prior to the Tranche B
Term Loan Maturity Date) and has other terms, other than with respect to
interest rates, at least as favorable to the Borrower and Lenders as the Senior
Notes, taken as a whole.

“Qualified Receivables Financing” shall mean any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:

(1) the board of directors of the Borrower shall have determined in good faith
that such Qualified Receivables Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Receivables Subsidiary,

(2) all sales of accounts receivable and related assets to the Receivables
Subsidiary are made at fair market value (as determined in good faith by the
Borrower), and

(3) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Borrower) and
may include Standard Securitization Undertakings.

The grant of a security interest in any accounts receivable of the Borrower or
any of its Restricted Subsidiaries (other than a Receivables Subsidiary) to
secure Indebtedness outstanding under this Agreement shall not be deemed a
Qualified Receivables Financing.

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Loans or this Agreement publicly available, a nationally
recognized statistical rating agency or agencies, as the case may be, selected
by the Borrower which shall be substituted for Moody’s or S&P or both, as the
case may be.

“Rating Decline” means the occurrence on any date from and after the date of the
public notice by the Borrower or another Person seeking to effect a Change of
Control or an arrangement that is expected to result in a Change of Control
until the end of the 30-day period following public notice of the occurrence of
a Change of Control or abandonment of the expected Change of Control transaction
of: (1) a decline in the rating of the Loans or this Agreement by such Rating
Agency in connection with such Change of Control or (2) withdrawal by such
Rating Agency of such Rating Agency’s rating of the Loans or this Agreement in
connection with such Change of Control.

“Real Estate” shall have the meaning provided in Section 9.1(f).

 

-31-



--------------------------------------------------------------------------------

“Receivables Financing” shall mean any transaction or series of transactions
that may be entered into by the Borrower or any of its Subsidiaries pursuant to
which the Borrower or any of its Subsidiaries may sell, convey or otherwise
transfer to (a) a Receivables Subsidiary (in the case of a transfer by the
Borrower or any of its Restricted Subsidiaries), and (b) any other Person (in
the case of a transfer by a Receivables Subsidiary), or may grant a security
interest in, any accounts receivable (whether now existing or arising in the
future) of the Borrower or any of its Restricted Subsidiaries, and any assets
related thereto including, without limitation, all collateral securing such
accounts receivable, all contracts and all guarantees or other obligations in
respect of such accounts receivable, proceeds of such accounts receivable and
other assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving accounts receivable and any obligations under Hedge
Agreements entered into by the Borrower or any such Restricted Subsidiary in
connection with such accounts receivable.

“Receivables Repurchase Obligation” shall mean any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

“Receivables Subsidiary” shall mean a wholly owned Restricted Subsidiary of the
Borrower (or another Person formed for the purposes of engaging in a Qualified
Receivables Financing with the Borrower in which the Borrower or any Subsidiary
of the Borrower makes an Investment and to which the Borrower or any Subsidiary
of the Borrower transfers accounts receivable and related assets) which engages
in no activities other than in connection with the financing of accounts
receivable of the Borrower and its Restricted Subsidiaries, all proceeds thereof
and all rights (contractual or other), collateral and other assets relating
thereto, and any business or activities incidental or related to such business,
and which is designated by the board of directors of the Borrower (as provided
below) as a Receivables Subsidiary and:

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Borrower or any other Subsidiary of
the Borrower (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings,

(b) with which neither the Borrower nor any other Subsidiary of the Borrower has
any material contract, agreement, arrangement or understanding other than on
terms which the Borrower reasonably believes to be no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower, and

(c) to which neither the Borrower nor any other Subsidiary of the Borrower has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.

Any such designation by the board of directors of the Borrower shall be
evidenced to the Administrative Agent by providing the Administrative Agent with
a certified copy of the resolution of the board of directors of the Borrower
giving effect to such designation and certificate of an Authorized Officer
certifying that such designation complied with the foregoing conditions.

“Register” shall have the meaning provided in Section 14.6(b)(v).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

 

-32-



--------------------------------------------------------------------------------

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reinvestment Period” shall mean the period from the date of the applicable
Prepayment Event until the earlier of (a) 10 Business Days prior to the
occurrence of an obligation to make an offer to repurchase Senior Notes (or any
Permitted Additional Notes) pursuant to the asset sale or event of loss
provisions of any of the Senior Notes Indentures and (b) 15 months following the
date of such Prepayment Event.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

“Reorganization” shall mean the restructuring of the Subsidiaries of the
Borrower referred to in the Confidential Information Memorandum and consummated
on or about the date of this Agreement.

“Reorganization Expenses” shall mean any fees or expenses incurred or paid by
the Borrower or any of its Subsidiaries in connection with the Reorganization.

“Reorganization Installment Sale Agreements” shall have the meaning set forth in
the U.S. Security and Pledge Agreement.

“Repayment Amount” shall have the meaning provided in Section 2.5(b).

“Repayment Date” shall have the meaning provided in Section 2.5(b).

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder.

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the sum of (i) the Adjusted Total Revolving Credit
Commitment at such date, and (ii) the outstanding principal amount of the Term
Loans (excluding Term Loans held by Defaulting Lenders) at such date or (b) if
the Total Revolving Credit Commitment and the Total Term Loan Commitment have
been terminated or for the purposes of acceleration pursuant to Section 12, the
holders (excluding Defaulting Lenders) of a majority of the outstanding
principal amount of the Loans and Letter of Credit Exposures (excluding the
Loans and Letter of Credit Exposure of Defaulting Lenders) in the aggregate at
such date.

“Required Tranche B Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the portion of the
Adjusted Total Term Loan Commitment that relates to Tranche B Term Loan
Commitments at such date and (b) the outstanding principal amount of the Tranche
B Term Loans (excluding Tranche B Term Loans held by Defaulting Lenders) in the
aggregate at such date.

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

 

-33-



--------------------------------------------------------------------------------

“Restricted Group Company” means any of Holdings, Borrower and its Restricted
Subsidiaries, and “Restricted Group Companies” means all of them, collectively.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary; provided that in any event each License Subsidiary and
each Receivables Subsidiary shall be a Restricted Subsidiary.

“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in a
Foreign Currency, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by the Letter of Credit Issuer
under any Letter of Credit denominated in a Foreign Currency, (iv) in the case
of the Existing Letters of Credit, on the Closing Date, and (v) such additional
dates as the Administrative Agent or the Letter of Credit Issuer shall determine
or the Required Lenders shall require.

“Revolving Credit Commitment” shall mean, (a) in the case of each Lender that is
a Lender on the Closing Date, the amount set forth opposite such Lender’s name
on Annex I as such Lender’s “Revolving Credit Commitment” and (b) in the case of
any Lender that is not covered by clause (a) of this definition and becomes a
Lender on or after the Closing Date, the amount specified as such Lender’s
“Revolving Credit Commitment” in the Assignment and Acceptance pursuant to which
such Lender assumed a portion of the Total Revolving Credit Commitment, as the
case may be, in each case as the same may be changed from time to time pursuant
to the terms hereof. The aggregate amount of the Revolving Credit Commitment as
of the Closing Date is $500,000,000.

“Revolving Credit Commitment Percentage” shall mean, at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment by (b) the aggregate amount of the Revolving Credit Commitments,
subject to adjustment as provided in Section 3.8; provided that at any time when
the Total Revolving Credit Commitment shall have been terminated, each Lender’s
Revolving Credit Commitment Percentage shall be its Revolving Credit Commitment
Percentage as in effect immediately prior to such termination.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Revolving Credit Loans of
such Lender then outstanding, (b) such Lender’s Letter of Credit Exposure at
such time and (c) such Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of all outstanding Swingline Loans.

“Revolving Credit Loans” shall have the meaning provided in Section 2.1(b).

“Revolving Credit Maturity Date” shall mean the date that is five years after
the Closing Date or, if such date is not a Business Day, the next preceding
Business Day.

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

“Satellite” shall mean any satellite owned by, or leased to, the Borrower or any
of its Restricted Subsidiaries and any satellite purchased pursuant to the terms
of a Satellite Purchase Agreement, whether such satellite is in the process of
manufacture, has been delivered for launch or is in orbit (whether or not in
operational service).

“Satellite Health Report” shall mean a satellite health report, prepared by the
Borrower and certified by an Authorized Officer, in the form of Exhibit O
(appropriately completed).

“Satellite Manufacturer” shall mean, with respect to any Satellite, the prime
contractor and manufacturer of such Satellite.

 

-34-



--------------------------------------------------------------------------------

“Satellite Purchase Agreement” shall mean, with respect to any Satellite, the
agreement between the applicable Satellite Purchaser and the applicable
Satellite Manufacturer relating to the manufacture, testing and delivery of such
Satellite.

“Satellite Purchaser” shall mean the Borrower or Restricted Subsidiary that is a
party to a Satellite Purchase Agreement or a launch service agreement, as the
case may be.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement entered into by and between
any Credit Party and any Hedge Bank (including any Hedge Agreement assigned or
novated to such Credit Party).

“Secured Parties” shall mean the Credit Agreement Secured Parties and have the
meaning assigned to term “Secured Parties” in the applicable Security Documents
(or, in the case of the German Pledge Agreement, the U.K. Pledge Agreement, the
U.K. Security Agreement, Luxembourg Share Pledge Agreement, Luxembourg Claims
Pledge Agreement and Gibraltar Security Agreement, the meaning assigned to the
term “Secured Creditors”, or any term of similar import in any other Security
Document), or, where the context so requires, shall be the collective reference
to all such Persons.

“Security Agreements” shall mean the U.K. Security Agreement, the U.S. Security
Agreement, the Luxembourg Claims Pledge Agreement and the Gibraltar Security
Agreement.

“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the Pledge
Agreements, (c) the Security Agreements, (d) the Mortgages, (e) the Collateral
Agency and Intercreditor Agreement and (f) each other security agreement or
other instrument or document executed and delivered pursuant to Section 9.11 or
9.12 or pursuant to any of the Security Documents to secure any of the
Obligations.

“Senior Notes” shall mean the 11 1/4% Senior Notes, the 11 1/2% Senior Notes,
the 9 1/4% Senior Notes, the 9 1/2% Senior Notes, the 8 1/2% Senior Notes and
the 7 1/4% Senior Notes.

“Senior Notes Indentures” shall mean the 11 1/4% Senior Notes Indenture, the
11 1/2% Senior Notes Indenture, the 9 1/4% Senior Notes Indenture, the 9 1/2%
Senior Notes Indenture, the 8 1/2% Senior Notes Indenture and the 7 1/4% Senior
Notes Indenture.

“Series” shall have the meaning as provided in Section 2.14.

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA.”

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 5.1(c).

“Solicited Discounted Prepayment Notice” means a written notice of a Borrower
Solicitation of Discounted Prepayment Offers made pursuant to Section 5.1(c)(iv)
substantially in the form of Exhibit S.

 

-35-



--------------------------------------------------------------------------------

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Tranche B Term Loan Lender or by each Incremental Tranche B Term Loan
Lender, substantially in the form of Exhibit T, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 5.1(c).

“Solicited Discount Proration” has the meaning specified in Section 5.1(c).

“Solvent” shall mean, with respect to the Borrower, as applicable, that as of
any date of determination, both (i) (a) the sum of the Borrower’s debt
(including contingent liabilities) does not exceed the present fair saleable
value of the Borrower’s present assets; (b) the Borrower’s (as applicable)
respective capital is not unreasonably small in relation to its respective
businesses as contemplated on the Closing Date; and (c) the Borrower has not
incurred and does not intend to incur, or believe that it will incur, debts
including current obligations beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) the Borrower is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

“Specified Discount” has the meaning specified in Section 5.1(c).

“Specified Discount Prepayment Amount” has the meaning specified in
Section 5.1(c).

“Specified Discount Prepayment Notice” means a written notice of the Borrower of
Specified Discount Prepayment made pursuant to Section 5.1(c)(ii) substantially
in the form of Exhibit U.

“Specified Discount Prepayment Response” means the written response by each
Incremental Tranche B Term Loan Lender, substantially in the form of Exhibit V,
to a Specified Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 5.1(c).

“Specified Discount Proration” has the meaning specified in Section 5.1(c).

“Specified Sale Leaseback” shall mean one Permitted Sale Leaseback of a
Satellite designated by the Borrower in a certificate of an Authorized Officer.

“Specified Subsidiary” shall mean, at any date of determination, (a) any
Material Subsidiary or (b) any Unrestricted Subsidiary (i) whose total assets at
the last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered were equal to or
greater than 10% of the consolidated total assets of the Borrower and the
Subsidiaries at such date, (ii) whose gross revenues for such Test Period were
equal to or greater than 10% of the consolidated gross revenues of the Borrower
and the Subsidiaries for such period, in each case determined in accordance with
GAAP and (c) each other Subsidiary that is the subject of a case, proceeding or
action of the type described in Section 12.5 and that, when combined with any
other Subsidiary that is the subject of a case, proceeding or action of the type
described in Section 12.5 would constitute a Specified Subsidiary under clause
(a) or (b) above.

“Sponsor” shall mean (1) one or more investment funds advised, managed or
controlled by BC Partners Holdings Limited or any Affiliate thereof, (2) one or
more investment funds advised, managed or controlled by Silver Lake or any
Affiliate thereof, and (3) one or more investment funds advised, managed or
controlled by any of the Persons described in clauses (1) and (2) of this
definition, and, in each case (whether individually or as a group), their
Affiliates.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants, indemnities and guarantees of performance entered into by the
Borrower or any Subsidiary of the Borrower which the Borrower has

 

-36-



--------------------------------------------------------------------------------

determined in good faith to be customary in a Receivables Financing including,
without limitation, those relating to the servicing of the assets of a
Receivables Subsidiary, it being understood that any Receivables Repurchase
Obligation shall be deemed to be a Standard Securitization Undertaking.

“Stated Amount” shall mean, as to any Letter of Credit, (i) if the Letter of
Credit is denominated in Dollars, the maximum amount available to be drawn
thereunder, determined without regard to whether any conditions to drawing could
then be met and (ii) if the Letter of Credit is denominated in Euros, the Dollar
Equivalent of the maximum amount available to be drawn thereunder, determined
without regard to whether any conditions to drawing could then be met.

“Status” shall mean, as to the Borrower as of any date, the existence of Level I
Status or Level II Status, as the case may be on such date. Changes in Status
resulting from changes in the Consolidated Total Debt to Consolidated EBITDA
Ratio shall become effective (the date of such effectiveness, the “Effective
Date”) as of the first day following the day (a) Section 9.1 Financials are
delivered to the Lenders under Section 9.1 and (b) an officer’s certificate is
delivered by the Borrower to the Lenders setting forth, with respect to such
Section 9.1 Financials, the then-applicable Status, and shall remain in effect
until the next change to be effected pursuant to this definition; provided that
each determination of the Consolidated Total Debt to Consolidated EBITDA Ratio
pursuant to this definition shall be made with respect to the Test Period ending
at the end of the fiscal period covered by the relevant financial statements.

“Statutory Reserve Rate” shall mean, for any day as applied to any LIBOR Loan, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve percentages that are in effect on that day (including any marginal,
special, emergency or supplemental reserves), expressed as a decimal, as
prescribed by the Board and to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. LIBOR Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subject Licenses” shall mean all FCC Licenses for the launch and operation of
Satellites or for the operation of any TT&C Station (other than any FCC License
held by Intelsat General Corporation or any of its Subsidiaries).

“Submitted Amount” has the meaning specified in Section 5.1(c).

“Submitted Discount” has the meaning specified in Section 5.1(c).

“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
obligations of the Borrower and such Subsidiary Guarantor, as applicable, under
this Agreement.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% equity interest at the time. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower (or, if the context so requires, Holdings).

“Subsidiary Guarantee” shall mean the Guarantee, made by each Subsidiary
Guarantor in favor of the Administrative Agent for the benefit of the Guaranteed
Parties, substantially in the form of Exhibit C hereto, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof and hereof.

 

-37-



--------------------------------------------------------------------------------

“Subsidiary Guarantors” shall mean (a) each Subsidiary listed of Schedule 1.1(b)
and (b) each Subsidiary that becomes a party to the Guarantee after the Closing
Date pursuant to Section 9.11; provided that, notwithstanding anything to the
contrary, no Receivables Subsidiary shall be a Subsidiary Guarantor.

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

“Supplemental Security Agreement” means, (i) with respect to a Person organized
under the laws of England and Wales, a debenture substantially in the form of
Exhibit G-2 hereto, (ii) in the case of a Person organized under the laws of the
United States or any subdivision or possession thereof, a supplement to the U.S.
Security Agreement substantially in the form of Annex B thereto, (iii) in the
case of a Person organized under Luxembourg law, a Luxembourg Claims Pledge
Agreement substantially in the form of Exhibit G-1 hereto, (iv) in the case of a
Person organized under Gibraltar law, a Gibraltar Security Agreement
substantially in the form of Exhibit G-4 hereto and (v) in the case of any other
person, a security agreement in form and substance reasonably satisfactory to
the Administrative Agent, which shall in its scope be substantially similar to
the scope of the U.S. Security Agreement (to the extent practicable), with such
modifications as may be necessary in light of local legal considerations; or, in
each case, such other security agreement or supplemental security agreement as
may be reasonably satisfactory in form and substance to the Administrative
Agent.

“Swingline Commitment” shall mean $70,000,000.

“Swingline Lender” shall mean Bank of America, N.A. in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loans” shall have the meaning provided in Section 2.1(c).

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any and all liabilities (including interest, fines,
penalties or additions to tax) with respect to the foregoing.

“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s
Tranche B Term Loan Commitment.

“Term Loans” shall mean the Tranche B Term Loans.

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.

“Total Assets” shall mean, with respect to any Person, the total consolidated
assets of such Person and its Restricted Subsidiaries, as shown on its most
recent balance sheet.

“Total Commitment” shall mean the sum of the Total Term Loan Commitment and the
Total Revolving Credit Commitment.

“Total Credit Exposure” shall mean, at any date, the sum of (a) the Total
Revolving Credit Commitment at such date, (b) the unfunded portion of the Total
Term Loan Commitment at such date and (c) the outstanding principal amount of
all Term Loans at such date.

 

-38-



--------------------------------------------------------------------------------

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

“Total Term Loan Commitment” shall mean the sum of the Tranche B Term Loan
Commitments and Incremental Tranche B Term Loan Commitments, if applicable, of
all the Lenders.

“Tranche B Term Loan” shall have the meaning provided in Section 2.1(a).

“Tranche B Term Loan Commitment” shall mean, (a) in the case of each Lender that
is a Lender on the Closing Date, the amount set forth opposite such Lender’s
name on Annex I as such Lender’s “Tranche B Term Loan Commitment” and (b) in the
case of any Lender that is not covered by clause (a) of this definition and
becomes a Lender after the Closing Date, the amount specified as such Lender’s
“Tranche B Term Loan Commitment” in the Assignment and Acceptance pursuant to
which such Lender renewed a portion of the Tranche B Term Loan Commitment, as
the case may be, in each case as the same may be changed from time to time
pursuant to the terms hereof. The aggregate amount of the Tranche B Term Loan
Commitments as of the Closing Date is $3,250,000,000.

“Tranche B Term Loan Lender” shall mean a Lender with a Tranche B Term Loan
Commitment or an outstanding Tranche B Term Loan.

“Tranche B Term Loan Maturity Date” shall mean April 2, 2018.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with this Agreement and the
other Credit Documents and the transactions contemplated hereby and thereby.

“Transactions” shall mean the transactions contemplated by this Agreement.

“Transferee” shall have the meaning provided in Section 14.6(e).

“TT&C Station” shall mean an earth station operated by the Borrower or any of
its Restricted Subsidiaries for the purpose of providing tracking, telemetry,
control and monitoring of any Satellite.

“Type” shall mean, (a) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Term Loan and (b) as to any Revolving Credit Loan, its nature as an ABR Loan or
a LIBOR Revolving Credit Loan.

“U.K. Pledge Agreement” shall mean, collectively, the share charges, dated as of
the date hereof, entered into by the grantors party thereto and the Collateral
Trustee for the benefit of the Secured Parties, substantially in the form of
Exhibit F-3 hereto, and any future share charges required pursuant to
Section 9.12(a), in each case as the same may be amended, supplemented or
otherwise modified from time to time.

“U.K. Security Agreement” shall mean, collectively, the debentures, dated as of
the date hereof, entered into by the grantors party thereto and the Collateral
Trustee for the benefit of the Secured Parties, substantially in the form of
Exhibit G-2 hereto, and any future debentures required pursuant to Section 9.11,
in each case as the same may be amended, supplemented or otherwise modified from
time to time.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the Closing Date, based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of the Plan, exceeds the fair market value of the assets allocable thereto.

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

“Unrestricted Subsidiary” shall mean (a) each Subsidiary of the Borrower set
forth in Schedule 1.1(c), (b) any Subsidiary of the Borrower that is formed or
acquired after the Closing Date; provided that at such time (or

 

-39-



--------------------------------------------------------------------------------

promptly thereafter) the Borrower designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (c) any Restricted
Subsidiary subsequently re-designated as an Unrestricted Subsidiary by the
Borrower in a written notice to the Administrative Agent; provided that in the
case of (b) and (c), (x) such designation or re-designation shall be deemed to
be an Investment on the date of such designation or re-designation in an
Unrestricted Subsidiary in an amount equal to the sum of (i) the Borrower’s
direct or indirect equity ownership percentage of the net worth of such
designated or re-designated Restricted Subsidiary immediately prior to such
designation or re-designation (such net worth to be calculated without regard to
any guarantee provided by such designated or re-designated Restricted
Subsidiary) and (ii) the aggregate principal amount of any Indebtedness owed by
such designated or re-designated Restricted Subsidiary to the Borrower or any
other Restricted Subsidiary immediately prior to such designation or
re-designation, all calculated, except as set forth in the parenthetical to
clause (i), on a consolidated basis in accordance with GAAP and (y) no Default
or Event of Default would result from such designation or re-designation and
(d) each Subsidiary of an Unrestricted Subsidiary; provided, however, that at
the time of any written designation or re-designation by the Borrower to the
Administrative Agent that any Unrestricted Subsidiary shall no longer constitute
an Unrestricted Subsidiary, such Unrestricted Subsidiary shall cease to be an
Unrestricted Subsidiary to the extent no Default or Event of Default would
result from such designation or re-designation. On or promptly after the date of
its formation, acquisition, designation or re-designation, as applicable, each
Unrestricted Subsidiary shall have entered into a tax sharing agreement
containing terms that, in the reasonable judgment of the Administrative Agent,
provide for an appropriate allocation of tax liabilities and benefits.

“U.S. Security and Pledge Agreement” means the Security and Pledge Agreement,
dated as of the date hereof, entered into by the grantors party thereto, the
Administrative Agent and the Collateral Trustee for the benefit of the Secured
Parties, substantially in the form of Exhibit G-3 hereto, as the same may be
amended, supplemented or otherwise modified from time to time.

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
capital stock having the right to vote for the election of directors of such
Person under ordinary circumstances.

“Waivable Mandatory Repayment” shall have the meaning provided in
Section 5.2(g).

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding capital stock or other ownership interests of which (other
than directors’ qualifying shares or shares or interests required to be held by
foreign nationals) shall at the time be owned by such Person or by one or more
Wholly Owned Subsidiaries of such Person.

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section references are to Sections
of this Agreement unless otherwise specified. The words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation.” Each reference to an agreement or document herein shall mean such
agreement or document as from time to time amended, supplemented or modified in
accordance with its terms, unless expressly stated otherwise.

1.2. Exchange Rates. For purposes of determining compliance under Sections 10.4,
10.5, 10.6 and 11 with respect to any amount in a Foreign Currency, such amount
shall be deemed to equal the Dollar Equivalent thereof based on the average
Exchange Rate for a Foreign Currency for the most recent twelve-month period
immediately prior to the date of determination determined in a manner consistent
with that used in calculating Consolidated EBITDA for the related period. For
purposes of determining compliance with Sections 10.1 and 10.2, with respect to
any amount of Indebtedness in a Foreign Currency, compliance will be determined
at the time of incurrence thereof using the Dollar Equivalent thereof at the
Exchange Rate in effect at the time of such incurrence.

1.3. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

 

-40-



--------------------------------------------------------------------------------

1.4. Accounting Terms.

(a) The Borrower may notify the Administrative Agent at any time that it has
elected to so use IFRS in lieu of GAAP and, upon any such notice, references
herein to GAAP shall thereafter be construed to mean IFRS as in effect from time
to time; provided that, to the extent that such election would affect any
financial ratio set forth in this Agreement or requirement set forth in
Section 11, (i) the Borrower shall provide to the Administrative Agent financial
statements and other documents reasonably requested by the Administrative Agent
or any Lender setting forth a reconciliation with respect to such ratio or
requirement made before and after giving effect to such election and (ii) if the
Borrower, the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Required Lenders and the Borrower shall negotiate in
good faith to amend such ratio to preserve the original intent thereof in light
of such change.

(b) Anything in this Agreement to the contrary notwithstanding, no effect shall
be given to any change in GAAP arising out of a change described in the Proposed
Accounting Standards Update to Leases (Topic 840) dated August 17, 2010 or a
substantially similar pronouncement.

SECTION 2. Amount and Terms of Credit.

2.1. Commitments.

(a) Subject to and upon the terms and conditions herein set forth, each Lender
having a Tranche B Term Loan Commitment severally agrees to make a loan or loans
(each a “Tranche B Term Loan”) on the Closing Date to the Borrower in Dollars,
which Tranche B Term Loans shall not exceed for any such Lender the Tranche B
Term Loan Commitment of such Lender and in the aggregate shall not exceed
$3,250,000,000.

Such Term Loans (i) shall be made on the Closing Date, (ii) may at the option of
the Borrower be incurred and maintained as, and/or converted into, ABR Loans or
LIBOR Term Loans; provided that all such Term Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Term Loans of the same Type, (iii) may be repaid or
prepaid in accordance with the provisions hereof, but once repaid or prepaid,
may not be reborrowed, (iv) shall not exceed for any such Lender the Tranche B
Term Loan Commitment of such Lender and (v) shall not exceed in the aggregate
the total of all Tranche B Term Loan Commitments. On the Tranche B Term Loan
Maturity Date, all then unpaid Tranche B Term Loans shall be repaid in full.

(b) (i) Subject to and upon the terms and conditions herein set forth, each
Lender having a Revolving Credit Commitment severally agrees to make a loan or
loans denominated in Dollars (each a “Revolving Credit Loan” and, collectively,
the “Revolving Credit Loans”) to the Borrower which Revolving Credit Loans
(A) shall be made at any time and from time to time on and after the Closing
Date and prior to the Revolving Credit Maturity Date, (B) may, at the option of
the Borrower be incurred and maintained as, and/or converted into, ABR Loans or
LIBOR Revolving Credit Loans; provided that all Revolving Credit Loans made by
each of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Revolving Credit Loans of the
same Type, (C) may be repaid and reborrowed in accordance with the provisions
hereof, (D) shall not, for any such Lender at any time, after giving effect
thereto and to the application of the proceeds thereof, result in such Lender’s
Revolving Credit Exposure at such time exceeding such Lender’s Revolving Credit
Commitment at such time and (E) shall not, after giving effect thereto and to
the application of the proceeds thereof, result at any time in the aggregate
amount of the Lenders’ Revolving Credit Exposures at such time exceeding the
Total Revolving Credit Commitment then in effect.

(ii) Each Lender may at its option make any LIBOR Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
(A) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (B) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 3.5 shall apply). On the Revolving Credit Maturity Date, all Revolving
Credit Loans shall be repaid in full.

 

-41-



--------------------------------------------------------------------------------

(c) Subject to and upon the terms and conditions herein set forth, the Swingline
Lender in its individual capacity agrees, at any time and from time to time on
and after the Closing Date and prior to the Swingline Maturity Date, to make a
loan or loans (each a “Swingline Loan” and, collectively, the “Swingline Loans”)
to the Borrower in Dollars, which Swingline Loans (i) shall be ABR Loans,
(ii) shall have the benefit of the provisions of Section 2.1(d), (iii) shall not
exceed at any time outstanding the Swingline Commitment, (iv) shall not, after
giving effect thereto and to the application of the proceeds thereof, result at
any time in the aggregate amount of the Lenders’ Revolving Credit Exposures at
such time exceeding the Total Revolving Credit Commitment then in effect and
(v) may be repaid and reborrowed in accordance with the provisions hereof. On
the Swingline Maturity Date, each outstanding Swingline Loan shall be repaid in
full. The Swingline Lender shall not make any Swingline Loan after receiving a
written notice from the Borrower or any Lender stating that a Default or Event
of Default exists and is continuing until such time as the Swingline Lender
shall have received written notice of (i) rescission of all such notices from
the party or parties originally delivering such notice or (ii) the waiver of
such Default or Event of Default in accordance with the provisions of
Section 14.1.

(d) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to the Lenders with a Revolving Credit Commitment that all
then-outstanding Swingline Loans shall be funded with a Borrowing of Revolving
Credit Loans, in which case Revolving Credit Loans constituting ABR Loans (each
such Borrowing, a “Mandatory Borrowing”) shall be made on the immediately
succeeding Business Day by all Lenders with a Revolving Credit Commitment pro
rata based on each Lender’s Revolving Credit Commitment Percentage, and the
proceeds thereof shall be applied directly to the Swingline Lender to repay the
Swingline Lender for such outstanding Swingline Loans (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable
Swingline Loan). Each Lender with a Revolving Credit Commitment hereby
irrevocably agrees to make such Revolving Credit Loans upon one Business Day’s
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the Swingline Lender notwithstanding (i) that the amount of the Mandatory
Borrowing may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the Total Commitment after any such Swingline Loans were made. In the event
that, in the sole judgment of the Swingline Lender, any Mandatory Borrowing
cannot for any reason be made on the date otherwise required above (including as
a result of the commencement of a proceeding under the Bankruptcy Code in
respect of the Borrower), each Lender with a Revolving Credit Commitment hereby
agrees that it shall forthwith purchase from the Swingline Lender (without
recourse or warranty) such participation of the outstanding Swingline Loans as
shall be necessary to cause the Lenders to share in such Swingline Loans ratably
based upon their respective Revolving Credit Commitment Percentages; provided
that all principal and interest payable on such Swingline Loans shall be for the
account of the Swingline Lender until the date the respective participation is
purchased and, to the extent attributable to the purchased participation, shall
be payable to the Lender purchasing same from and after such date of purchase.

2.2. Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Term Loans or Revolving Credit
Loans shall be in a multiple of $1,000,000 and Swingline Loans shall be in a
multiple of $10,000 and, in each case, shall not be less than the Minimum
Borrowing Amount with respect thereto (except that Mandatory Borrowings shall be
made in the amounts required by Section 2.1(d)). More than one Borrowing may be
incurred on any date; provided that at no time shall there be outstanding more
than twelve (12) Borrowings of LIBOR Loans under this Agreement.

2.3. Notice of Borrowing.

(a) The Borrower shall give the Administrative Agent at the Administrative
Agent’s Office (i) prior to 12:00 Noon (New York City time) at least three
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) of the Borrowing of Term Loans if all or any of such Term Loans are to
be initially LIBOR Loans, and (ii) prior written notice (or telephonic notice
promptly confirmed in writing) prior to 10:00 a.m. (New York City time) on the
date of the Borrowing of Term Loans if all such Term Loans are to be ABR Loans.
Such

 

-42-



--------------------------------------------------------------------------------

notice (together with each notice of a Borrowing of Revolving Credit Loans
pursuant to Section 2.3(b) and each notice of a Borrowing of Swingline Loans
pursuant to Section 2.3(c), a “Notice of Borrowing”) shall be irrevocable and
shall specify (i) the aggregate principal amount of the Term Loans to be made,
(ii) the date of the Borrowing (which shall be the Closing Date) and
(iii) whether the Term Loans shall consist of ABR Loans and/or LIBOR Term Loans
and, if the Term Loans are to include LIBOR Term Loans, the Interest Period to
be initially applicable thereto. The Administrative Agent shall promptly give
each Lender written notice (or telephonic notice promptly confirmed in writing)
of the proposed Borrowing of Term Loans, of such Lender’s proportionate share
thereof and of the other matters covered by the related Notice of Borrowing.

(b) Whenever the Borrower desires to incur Revolving Credit Loans (other than
Mandatory Borrowings or borrowings to repay Unpaid Drawings), it shall give the
Administrative Agent at the Administrative Agent’s Office, (i) prior to 12:00
Noon (New York City Time) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of LIBOR
Revolving Credit Loans, and (ii) prior to 12:00 Noon (New York City time) at
least one Business Day’s prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of ABR Loans. Each such Notice of
Borrowing, except as otherwise expressly provided in Section 2.10, shall be
irrevocable and shall specify (i) the aggregate principal amount of the
Revolving Credit Loans to be made pursuant to such Borrowing, (ii) the date of
Borrowing (which shall be a Business Day) and (iii) whether the respective
Borrowing shall consist of ABR Loans or LIBOR Revolving Credit Loans and, if
LIBOR Revolving Credit Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall promptly give each Lender written notice
(or telephonic notice promptly confirmed in writing) of each proposed Borrowing
of Revolving Credit Loans, of such Lender’s proportionate share thereof and of
the other matters covered by the related Notice of Borrowing.

(c) Whenever the Borrower desires to incur Swingline Loans hereunder, it shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of Swingline Loans prior to 2:30 p.m.
(New York City time) on the date of such Borrowing. Each such notice shall be
irrevocable and shall specify (i) the aggregate principal amount of the
Swingline Loans to be made pursuant to such Borrowing and (ii) the date of
Borrowing (which shall be a Business Day). The Administrative Agent shall
promptly give the Swingline Lender written notice (or telephonic notice promptly
confirmed in writing) of each proposed Borrowing of Swingline Loans and of the
other matters covered by the related Notice of Borrowing.

(d) Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

(e) Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).

(f) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of any such telephonic notice.

2.4. Disbursement of Funds.

(a) No later than 12:00 Noon (New York City time) on the date specified in each
Notice of Borrowing (including Mandatory Borrowings), each Lender will make
available its pro rata portion, if any, of each Borrowing requested to be made
on such date in the manner provided below; provided that all Swingline Loans
shall be made available in the full amount thereof by the Swingline Lender no
later than 3:00 p.m. (New York City time) on the date requested.

(b) Each Lender shall make available all amounts it is to fund to the Borrower
under any Borrowing for its applicable Commitments, and in immediately available
funds to the Administrative Agent at the Administrative Agent’s Office and the
Administrative Agent will (except in the case of Mandatory Borrowings and
Borrowings

 

-43-



--------------------------------------------------------------------------------

to repay Unpaid Drawings) make available to the Borrower, by depositing to the
Borrower’s account at the Administrative Agent’s Office the aggregate of the
amounts so made available in Dollars. Unless the Administrative Agent shall have
been notified by any Lender prior to the date of any such Borrowing that such
Lender does not intend to make available to the Administrative Agent its portion
of the Borrowing or Borrowings to be made on such date, the Administrative Agent
may assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available same to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if paid by such Lender, the Federal Funds Effective
Rate or (ii) if paid by the Borrower, the then-applicable rate of interest or
fees, calculated in accordance with Section 2.8, for the respective Loans.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5. Repayment of Loans; Evidence of Debt.

(a) The Borrower shall repay to the Administrative Agent, for the benefit of the
Lenders, on the Tranche B Term Loan Maturity Date, the then-unpaid Tranche B
Term Loans, in Dollars. The Borrower shall repay to the Administrative Agent in
Dollars, for the benefit of the applicable Lenders, on the Revolving Credit
Maturity Date, the then-unpaid Revolving Credit Loans made to the Borrower. The
Borrower shall repay to the Administrative Agent in Dollars, for the account of
the Swingline Lender, on the Swingline Maturity Date, the then-unpaid Swingline
Loans.

(b) The Borrower shall repay to the Administrative Agent, in Dollars, for the
benefit of the Lenders of Tranche B Term Loans, on each date set forth below
(each a “Repayment Date”), the principal amount of the Tranche B Term Loans
equal to (x) the outstanding principal amount of Tranche B Term Loans
immediately after closing on the Closing Date multiplied by (y) the percentage
set forth below opposite such Repayment Date (each a “Repayment Amount”):

 

Number of Months

From Closing Date

   Tranche B
Repayment Amount 6    0.25% 9    0.25% 12    0.25% 15    0.25% 18    0.25% 21   
0.25% 24    0.25% 27    0.25% 30    0.25% 33    0.25% 36    0.25% 39    0.25% 42
   0.25% 45    0.25%

 

-44-



--------------------------------------------------------------------------------

Number of Months

From Closing Date

   Tranche B
Repayment Amount 48    0.25% 51    0.25% 54    0.25% 57    0.25% 60    0.25% 63
   0.25% 66    0.25% 69    0.25% 72    0.25% 75    0.25% 78    0.25% 81    0.25%
84    0.25% Tranche B Term Loan Maturity Date    93.25%

; provided, in the event any Incremental Tranche B Term Loans are made, such
Incremental Tranche B Term Loans shall be repaid on each Repayment Date
occurring on or after the applicable Increased Amount Date in an amount equal to
(i) the aggregate principal amount of Incremental Tranche B Term Loans of the
applicable Series of Incremental Tranche B Term Loans times (ii) the ratio
(expressed as a percentage) of (y) the amount of all other Tranche B Term Loans
being repaid on such Repayment Date to (z) the total aggregate principal amount
of all other Tranche B Term Loans outstanding on such Increased Amount Date.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Agreement.

(d) The Administrative Agent shall maintain the Register pursuant to
Section 14.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is a Term Loan, a Revolving Credit Loan or a
Swingline Loan, the Type of each Loan made and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender or the Swingline Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

(e) The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (c) and (d) of this Section 2.5 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement. In the event of any conflict between the
Register and the account or accounts of each Lender, the Register shall control
absent manifest error.

2.6. Conversions and Continuations.

(a) The Borrower shall have the option on any Business Day to convert all or a
portion equal to at least the Minimum Borrowing Amount of the outstanding
principal amount of Term Loans or Revolving Credit Loans made to the Borrower
(as applicable) of one Type into a Borrowing or Borrowings of another Type and
the Borrower shall have the option on any Business Day to continue the
outstanding principal amount of any LIBOR Term Loans or LIBOR Revolving Credit
Loans as LIBOR Term Loans or LIBOR Revolving Credit Loans, as the case may be,
for an additional Interest Period; provided that (i) no partial conversion of
LIBOR Term Loans or

 

-45-



--------------------------------------------------------------------------------

LIBOR Revolving Credit Loans shall reduce the outstanding principal amount of
LIBOR Term Loans or LIBOR Revolving Credit Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be
converted into LIBOR Term Loans or LIBOR Revolving Credit Loans if a Default or
Event of Default is in existence on the date of the conversion and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such conversion, (iii) LIBOR Loans may not be
continued as LIBOR Loans for an additional Interest Period if a Default or Event
of Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation and (iv) Borrowings resulting
from conversions pursuant to this Section 2.6 shall be limited in number as
provided in Section 2.2. Each such conversion or continuation shall be effected
by the Borrower by giving the Administrative Agent at the Administrative Agent’s
Office prior to 12:00 Noon (New York City time) at least three Business Days’
(or one Business Day’s notice in the case of a conversion into ABR Loans) prior
written notice (or telephonic notice promptly confirmed in writing) (each, a
“Notice of Conversion or Continuation”) specifying the Term Loans or Revolving
Credit Loans to be so converted or continued, the Type of Term Loans or
Revolving Credit Loans to be converted or continued into and, if such Term Loans
or Revolving Credit Loans are to be converted into or continued as LIBOR Loans,
the Interest Period to be initially applicable thereto. The Administrative Agent
shall give each Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Term Loans or Revolving Credit
Loans.

(b) If any Default or Event of Default is in existence at the time of any
proposed continuation of any LIBOR Loans and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, such LIBOR Loans shall be automatically converted on the last
day of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in paragraph (a) above,
the Borrower shall be deemed to have elected to continue such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period.

2.7. Pro Rata Borrowings. Each Borrowing of Tranche B Term Loans under this
Agreement shall be granted by the Lenders pro rata on the basis of their
then-applicable Tranche B Term Loan Commitments. Each Borrowing of Revolving
Credit Loans under this Agreement shall be granted by the Lenders pro rata on
the basis of their then-applicable Revolving Credit Commitments. Each Borrowing
of Incremental Tranche B Term Loans under this Agreement shall be granted by the
Lenders pro rata on the basis of their then-applicable Incremental Tranche B
Term Loan Commitments. It is understood that no Lender shall be responsible for
any default by any other Lender in its obligation to make Loans hereunder and
that each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder.

2.8. Interest.

(a) The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable ABR
Margin plus the ABR in effect from time to time.

(b) The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable LIBOR
Margin in effect from time to time plus the relevant LIBOR Rate.

(c) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest or commitment fee after the cure period set forth in Section 12.1(b)
payable thereon shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum that is (x) in the case of overdue principal, the rate that would
otherwise be applicable thereto plus 2% or (y) in the case of any overdue
interest or commitment fee, to the extent permitted by applicable law, the rate
described in Section 2.8(a) plus 2% from and including the date of such
non-payment to but excluding the date on which such amount is paid in full
(after as well as before judgment).

 

-46-



--------------------------------------------------------------------------------

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) in respect of each ABR Loan, quarterly in arrears on the last day of
each March, June, September and December, (ii) in respect of each LIBOR Loan, on
the last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on each date occurring at three-month
intervals after the first day of such Interest Period, (iii) in respect of each
Loan (except, other than in the case of prepayments, any ABR Loan), on any
prepayment (on the amount prepaid), at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

2.9. Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans (in the case of the initial
Interest Period applicable thereto) or prior to 10:00 a.m. (New York City time)
on the third Business Day prior to the expiration of an Interest Period
applicable to a Borrowing of LIBOR Loans, the Borrower shall have the right to
elect by giving the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) the Interest Period applicable to such Borrowing,
which Interest Period shall, at the option of the Borrower be a one, two, three,
six or (in the case of Revolving Credit Loans, if available to all the Lenders
making such loans as determined by such Lenders in good faith based on
prevailing market conditions) a nine or twelve month period; provided that the
initial Interest Period may be for a period less than one month if agreed upon
by the Borrower and the Agents.

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans or) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

(b) if any Interest Period relating to a Borrowing of LIBOR Revolving Credit
Loans begins on the last Business Day of a calendar month or begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of the calendar month at the end of such Interest Period;

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and

(d) the Borrower shall not be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the applicable
Maturity Date of such Loan.

2.10. Increased Costs, Illegality, etc.

(a) In the event that (x) in the case of clause (i) below, the Administrative
Agent or (y) in the case of clauses (ii) and (iii) below, any Lender shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):

(i) on any date for determining the LIBOR Rate for any Interest Period that
(x) deposits in the principal amounts of the Loans comprising such LIBOR
Borrowing are not generally available in the relevant market or (y) by reason of
any changes arising on or after the Closing Date affecting the interbank LIBOR
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of LIBOR Rate; or

 

-47-



--------------------------------------------------------------------------------

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loans
(other than any such increase or reduction attributable to Indemnified Taxes and
Other Taxes indemnifiable under Section 5.4 and Excluded Taxes) because of
(x) any change since the Closing Date in any applicable law, governmental rule,
regulation, guideline or order (or in the interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, guideline or order), such as, for example, without limitation, a
change in official reserve requirements, and/or (y) other circumstances
affecting the interbank LIBOR market or the position of such Lender in such
market; or

(iii) at any time, that the making or continuance of any LIBOR Loan has become
unlawful by compliance by such Lender in good faith with any law, governmental
rule, regulation, guideline or order (or would conflict with any such
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the Closing
Date that materially and adversely affects the interbank LIBOR market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Term Loans and LIBOR Revolving Credit Loans
shall no longer be available until such time as the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion or
Continuation given by the Borrower with respect to LIBOR Term Loans or LIBOR
Revolving Credit Loans that have not yet been incurred shall be deemed rescinded
by the Borrower (y) in the case of clause (ii) above, the Borrower shall pay to
such Lender, promptly after receipt of written demand therefor such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its reasonable discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts receivable hereunder (it being agreed
that a written notice as to the additional amounts owed to such Lender, showing
in reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto) and (z) in the case of
clause (iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of a LIBOR
Loan affected pursuant to Section 2.10(a)(iii) shall) either (x) if the affected
LIBOR Loan is then being made pursuant to a Borrowing, cancel said Borrowing by
giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Borrower was notified by a Lender
pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR Loan is
then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Revolving Credit Loan and LIBOR Term Loan into an ABR Loan; provided that if
more than one Lender is affected at any time, then all affected Lenders must be
treated in the same manner pursuant to this Section 2.10(b).

(c) If, after the Closing Date, the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority, the
National Association of Insurance Commissioners, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by a Lender or its parent with any request or directive made or adopted after
the Closing Date regarding capital adequacy (whether or not having the force of
law) of any such authority, association, central bank or comparable agency, has
or would have the effect of reducing the rate of return on such Lender’s or its
parent’s or its Affiliate’s capital or assets as a consequence of such Lender’s
commitments or obligations hereunder to a level below that which such Lender or
its parent or its Affiliate could have

 

-48-



--------------------------------------------------------------------------------

achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy), then from time to time, promptly after demand by such Lender (with a
copy to the Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or its parent for
such reduction, it being understood and agreed, however, that a Lender shall not
be entitled to such compensation as a result of such Lender’s compliance with,
or pursuant to any request or directive to comply with, any such law, rule or
regulation as in effect on the Closing Date. Each Lender, upon determining in
good faith that any additional amounts will be payable pursuant to this
Section 2.10(c), will give prompt written notice thereof to the Borrower which
notice shall set forth in reasonable detail the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not,
subject to Section 2.13, release or diminish the Borrower’s obligations to pay
additional amounts pursuant to this Section 2.10(c) upon receipt of such notice.
For the avoidance of doubt, this Section 2.10(c) shall apply to all requests,
rules, guidelines or directives concerning capital adequacy issued in connection
with the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives concerning capital adequacy
promulgated by the United States financial regulatory authorities (including
regulations implementing the recommendations of the Bank for International
Settlements), regardless of the date adopted, issued, promulgated or
implemented.

(d) It is understood that to the extent duplicative of Section 5.4, this
Section 2.10 shall not apply to Taxes.

2.11. Compensation. If (a) any payment of principal of any LIBOR Loan is made by
the Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 14.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 12 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR
Loan as a result of a withdrawn Notice of Conversion or Continuation, (d) any
LIBOR Loan is not continued as an LIBOR Loan, as the case may be, as a result of
a withdrawn Notice of Conversion or Continuation or (e) any prepayment of
principal of any LIBOR Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.1 or 5.2, the Borrower shall, after receipt of
a written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses that such Lender may reasonably
incur as a result of such payment, failure to convert, failure to continue or
failure to prepay, including any loss, cost or expense (excluding loss of
anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such LIBOR Loan.

2.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section. Nothing in this Section 2.12 shall affect or postpone any
of the obligations of the Borrower or the right of any Lender provided in
Section 2.10, 3.5 or 5.4.

2.13. Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or 5.4 is
given by any Lender more than 90 days after such Lender has knowledge (or should
have had knowledge) of the occurrence of the event giving rise to the additional
cost, reduction in amounts, loss, tax or other additional amounts described in
such Sections, such Lender shall not be entitled to compensation under
Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 91st day prior to the giving of such notice to
the Borrower.

2.14. Incremental Facilities. The Borrower may by written notice to the
Administrative Agent elect to request the establishment of one or more
(x) Incremental Tranche B Term Loan commitments (the “Incremental Tranche B Term
Loan Commitments”) and/or (y) Incremental Revolving Credit Commitments (the
“Incremental Revolving Credit Commitment” and, together with the Incremental
Tranche B Term Loan Commitments, the “Incremental Loan Commitments”) by an
aggregate amount (A) not in excess of an amount such that, after giving pro

 

-49-



--------------------------------------------------------------------------------

forma effect thereto (including use of proceeds and assuming the Incremental
Revolving Credit Commitments are fully drawn), (1) the Consolidated Secured Debt
to Consolidated EBITDA Ratio is no greater than 2.50 to 1.00 and (2) the
Consolidated Total Debt to Consolidated EBITDA Ratio is no greater than 6.75 to
1.00, in each case as of the last day of the most recently ended fiscal quarter
after giving effect to such Incremental Loan Commitments (including use of
proceeds and assuming the Incremental Revolving Credit Commitments are fully
drawn) and (B) not less than $25,000,000 individually (or such lesser amount
which shall be approved by the Administrative Agent), and integral multiples of
$5,000,000 in excess of that amount. Each such notice shall specify the date
(each, an “Increased Amount Date”) on which the Borrower proposes that the
Incremental Loan Commitments shall be effective, which shall be a date not less
than 10 Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that any Lender offered or approached to provide
all or a portion of the Incremental Loan Commitments may elect or decline, in
its sole discretion, to provide an Incremental Loan Commitment. Such Incremental
Loan Commitments shall become effective, as of such Increased Amount Date;
provided that (1) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such Incremental Loan Commitments,
as applicable; (2) both before and after giving effect to the making of any
Series of Incremental Tranche B Term Loans or Incremental Revolving Loans, each
of the conditions set forth in Section 7 shall be satisfied; (3) the Borrower
and its Subsidiaries shall be in pro forma (giving effect to the application of
proceeds of any incremental loans) compliance with the covenants set forth in
Section 11 as of the last day of the most recently ended fiscal quarter after
giving effect to such Incremental Loan Commitments and any Investment to be
consummated in connection therewith; (4) the Incremental Loan Commitments shall
be effected pursuant to one or more Joinder Agreements executed and delivered by
the Borrower and the Administrative Agent, and each of which shall be recorded
in the Register and shall be subject to the requirements set forth in
Section 5.4(d); (5) the Borrower shall make any payments required pursuant to
Section 2.11 in connection with the Incremental Loan Commitments, as applicable;
and (6) the Borrower shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by the Administrative Agent in
connection with any such transaction. Any Incremental Tranche B Term Loans made
on an Increased Amount Date shall be designated, a separate series (a “Series”)
of Incremental Tranche B Term Loans for all purposes of this Agreement.

On any Increased Amount Date on which Incremental Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Lenders with Revolving Credit Commitments shall assign to each
Lender with an Incremental Revolving Credit Commitment (each, an “Incremental
Revolving Loan Lender”) and each of the Incremental Revolving Loan Lenders shall
purchase from each of the Lenders with Revolving Credit Commitments, at the
principal amount thereof (together with accrued interest), such interests in the
Revolving Credit Loans outstanding on such Increased Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Credit Loans will be held by existing Lenders with
Revolving Credit Loans and Incremental Revolving Loan Lenders ratably in
accordance with their Revolving Credit Commitments after giving effect to the
addition of such Incremental Revolving Credit Commitments to the Revolving
Credit Commitments, (b) each Incremental Revolving Credit Commitment shall be
deemed for all purposes a Revolving Credit Commitment and each Loan made
thereunder (an “Incremental Revolving Loan”) shall be deemed, for all purposes,
a Revolving Credit Loan and (c) each Incremental Revolving Loan Lender shall
become a Lender with respect to the Incremental Revolving Loan Commitment and
all matters relating thereto.

On any Increased Amount Date on which any Incremental Tranche B Term Loan
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each Lender with an Incremental Tranche B
Term Loan Commitment (each, an “Incremental Tranche B Term Loan Lender”) of any
Series shall make a Loan to the Borrower (an “Incremental Tranche B Term Loan”)
in an amount equal to its Incremental Tranche B Term Loan Commitment of such
Series, and (ii) each Incremental Tranche B Term Loan Lender of any Series shall
become a Lender hereunder with respect to the Incremental Tranche B Term Loan
Commitment of such Series and the Incremental Tranche B Term Loans of such
Series made pursuant thereto.

The terms and provisions of the Incremental Tranche B Term Loans and Incremental
Tranche B Term Loan Commitments of any Series shall be, except as otherwise set
forth herein or in the Joinder Agreement, identical to the Tranche B Term Loans;
provided, however, that (i) the applicable Incremental Tranche B Term Loan
Maturity Date of each Series shall be no shorter than the final maturity of the
Revolving Credit Loans and the Tranche B Term Loans, (ii) the weighted average
life to maturity of the Incremental Tranche B Term Loans shall be no shorter
than the remaining weighted average life to maturity of the then existing
Tranche B Term Loans and (iii) the rate of

 

-50-



--------------------------------------------------------------------------------

interest applicable to the Incremental Tranche B Term Loans of each Series shall
be determined by the Borrower and the applicable new Lenders and shall be set
forth in each applicable Joinder Agreement; provided that to the extent that the
Applicable ABR Margin or Applicable LIBOR Margin for any Incremental Tranche B
Term Loan is greater than the Applicable ABR Margin or Applicable LIBOR Margin
for the Tranche B Term Loans by more than 50 basis points, then such Applicable
ABR Margin or Applicable LIBOR Margin for the Tranche B Term Loans shall be
increased to the extent necessary so that the Applicable ABR Margin or
Applicable LIBOR Margin for the Incremental Tranche B Term Loans is 50 basis
points higher than the Applicable ABR Margin or Applicable LIBOR Margin for the
Tranche B Term Loans; provided, further, that in determining the Applicable ABR
Margin or Applicable LIBOR Margin applicable to the Tranche B Term Loans and the
Incremental Tranche B Term Loans, (x) original issue discount (“OID”) or upfront
fees (which shall be deemed to constitute like amounts of OID) payable by the
Borrower to the Lenders of the Tranche B Term Loans or the Incremental Tranche B
Term Loans in the primary syndication thereof shall be included (with OID being
equated to interest based on an assumed four-year life to maturity) and (y) any
underwriting or arrangement fees payable to the arrangers or their Affiliates in
connection with the Tranche B Term Loans and Incremental Tranche B Term Loans
shall be excluded. The terms and provisions of the Incremental Revolving Loans
and Incremental Revolving Credit Commitments shall be identical to the Revolving
Credit Loans and the Revolving Credit Commitments.

Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provision of this Section 2.14.

2.15. Amendments Effecting a Maturity Extension. In addition, notwithstanding
any other provision of this Agreement to the contrary:

(a) The Borrower may, by written notice to the Administrative Agent (who shall
forward such notice to all applicable Lenders), make an offer (each such offer,
an “Extension Offer”) on a pro rata basis to all the Lenders of any Class to
make one or more amendments or modifications to allow the maturity of the Loans
and/or Commitments of the Extending Lenders (as defined below) to be extended,
and, in connection with such extension, to (i) reduce, eliminate or otherwise
modify the scheduled amortization of the applicable Loans of the Extending
Lenders, (ii) increase the Applicable ABR Margin and Applicable LIBOR Margin
and/or fees payable with respect to the applicable Loans and/or Commitments of
the Extending Lenders and the payment of additional fees or other consideration
to the Extending Lenders, and/or (iii) change such additional terms and
conditions of this Agreement solely as applicable to the Extending Lenders (such
additional changed terms and conditions (to the extent not otherwise approved by
the requisite Lenders under Section 14.1) to be effective only during the period
following the original Tranche B Term Loan Maturity Date and/or the Revolving
Credit Maturity Date, as applicable, prior to its extension by such Extending
Lenders) (collectively, “Permitted Amendments”) pursuant to procedures
reasonably acceptable to each of the Administrative Agent and the Borrower. Such
notice shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which such Permitted Amendment is requested to
become effective (which shall not be less than 3 Business Days after the date of
such notice). To the extent not otherwise approved by the requisite Lenders
under Section 14.1, Permitted Amendments shall become effective only with
respect to the Loans and/or Commitments of the Lenders that accept the Extension
Offer (such Lenders, the “Extending Lenders”) and, in the case of any Extending
Lender, only with respect to such Lender’s Loans and/or Commitments as to which
such Lender’s acceptance has been made. The Borrower, each other Credit Party
and each Extending Lender shall execute and deliver to the Administrative Agent
an extension amendment to this Agreement (an “Extension Amendment”) and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the Permitted Amendments and the terms and conditions
thereof. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of the Extension Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of the Extension Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the Loans and Commitments of the Extending Lenders as to
which such Lenders’ acceptance has been made. The Borrower may effectuate no
more than two Extension Amendments as to each Class of Loans.

 

-51-



--------------------------------------------------------------------------------

(b) Any amendment or waiver of any provision of this Agreement or any other
Credit Document, or consent to any departure by any Credit Party therefrom, made
to effect any Permitted Amendment that by its express terms amends or modifies
the rights or duties under this Agreement or such other Credit Document of one
or more Classes of Lenders (but not of one or more other Classes of Lenders) may
be effected by an agreement or agreements in writing signed by the
Administrative Agent, the Borrower or the applicable Credit Party, as the case
may be, and the requisite percentage in interest of each affected Class of
Lenders that would be required to consent thereto under Section 14.1 as if all
such affected Classes of Lenders were the only Lenders hereunder at the time.

(c) This Section shall supersede any provisions of this Agreement to the
contrary, including Section 14.1, it being understood, however, that nothing in
this Section shall impair or limit the effectiveness of any amendment
effectuated in accordance with Section 14.1 (including, without limitation, any
amendment effectuated simultaneously with any Permitted Amendment).

SECTION 3. Letters of Credit.

3.1. Letters of Credit.

(a) Subject to and upon the terms and conditions herein set forth, at any time
and from time to time after the Closing Date and prior to the L/C Maturity Date,
the Borrower may request that the Letter of Credit Issuer issue for the account
of the Borrower (i) a standby letter of credit or letters of credit in Dollars
or Euros, (ii) a sight trade letter of credit or letters of credit in Dollars or
Euros or (iii) for the account of the Borrower and for the benefit of any
creditor of the Borrower or its Subsidiaries located outside the United States,
a bank guarantee or bank guarantees (collectively, the “Letters of Credit” and
each, a “Letter of Credit”), in each case in such form as may be approved by the
Letter of Credit Issuer in its reasonable discretion.

(b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued the
Stated Amount of which, when added to the Letters of Credit Outstanding at such
time, would exceed the Letter of Credit Commitment then in effect; (ii) no
Letter of Credit shall be issued the Stated Amount of which would cause the
aggregate amount of the Lender’s Revolving Credit Exposures at such time to
exceed the Revolving Credit Commitment then in effect; (iii) each Letter of
Credit shall have an expiration date occurring no later than one year after the
date of issuance thereof, unless otherwise agreed upon by the Administrative
Agent and the applicable Letter of Credit Issuer; provided that in no event
shall such expiration date occur later than the L/C Maturity Date; (iv) each
Letter of Credit shall be denominated in Dollars or Euros; and (v) no Letter of
Credit shall be issued by a Letter of Credit Issuer after it has received a
written notice from the Borrower or any Lender stating that a Default or Event
of Default has occurred and is continuing until such time as the Letter of
Credit Issuer shall have received a written notice of (x) rescission of such
notice from the party or parties originally delivering such notice or (y) the
waiver of such Default or Event of Default in accordance with the provisions of
Section 14.1. Notwithstanding anything herein to the contrary, the issuance of
Letters of Credit for the account of the Borrower shall be deemed a utilization
of the Revolving Credit Commitments allocated to the Borrower.

(c) Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent and the Letter of
Credit Issuer (which notice the Administrative Agent shall promptly transmit to
each of the applicable Lenders), the Borrower shall have the right, on any day,
permanently to terminate or reduce the Letter of Credit Commitment in whole or
in part; provided that, after giving effect to such termination or reduction,
the Letters of Credit Outstanding shall not exceed the Letter of Credit
Commitment.

(d) The parties hereto agree that, subject to the satisfaction of the conditions
precedent set forth in Section 6, the Existing Letters of Credit shall be deemed
Letters of Credit for all purposes under this Agreement, without any further
action by the Borrower.

(e) Notwithstanding anything to the contrary in this Section 3.1, a Letter of
Credit Issuer shall be under no obligation to issue any Letter of Credit if:

(i) any Lender with a Revolving Credit Commitment is a Defaulting Lender at such
time, unless such Letter of Credit Issuer has entered into arrangement
reasonably satisfactory to it and the Borrower to eliminate such Letter of
Credit Issuer’s risk with respect to the participation in Letters of Credit by
such Defaulting Lender (which may include, without limitation, Cash
Collateralizing such Defaulting Lender’s Revolving Credit Commitment Percentage
of the Letters of Credit Outstanding);

 

-52-



--------------------------------------------------------------------------------

(ii) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Letter of Credit Issuer
from issuing such Letter of Credit, or any law applicable to the Letter of
Credit Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Letter of Credit
Issuer shall prohibit, or request that the Letter of Credit Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Letter of Credit Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Letter of Credit Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the Letter of Credit Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Letter of Credit Issuer in good faith deems material to it; or

(iii) the issuance of such Letter of Credit would violate one or more policies
of the Letter of Credit Issuer applicable to letters of credit generally.

3.2. Letter of Credit Requests.

(a) Whenever the Borrower desires that a Letter of Credit be issued for its
account, it shall give the Administrative Agent and the Letter of Credit Issuer
at least five (or such lesser number as may be agreed upon by the Administrative
Agent and the Letter of Credit Issuer) Business Days’ written notice thereof.
Each notice shall be executed by the Borrower and shall be in the form of
Exhibit H hereto (each a “Letter of Credit Request”).

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

3.3. Letter of Credit Participations.

(a) Immediately upon the issuance by the Letter of Credit Issuer of any Letter
of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each other Lender that has a Revolving Credit Commitment (each
such other Lender, in its capacity under this Section 3.3, an “L/C
Participant”), and each such L/C Participant shall be deemed irrevocably and
unconditionally to have purchased and received from the Letter of Credit Issuer,
without recourse or warranty, an undivided interest and participation (each an
“L/C Participation”), to the extent of such L/C Participant’s Revolving Credit
Commitment Percentage in such Letter of Credit, each substitute letter of
credit, each drawing made thereunder and the obligations of the Borrower under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto (although Letter of Credit Fees will be paid directly to the
Administrative Agent for the ratable account of the L/C Participants as provided
in Section 4.1(b) and the L/C Participants shall have no right to receive any
portion of any Fronting Fees).

(b) In determining whether to pay under any Letter of Credit, the relevant
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by the relevant Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct, shall not create for the
Letter of Credit Issuer any resulting liability.

(c) In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid such amount
in full to the respective Letter of Credit Issuer pursuant to Section 3.4(a),
the Letter of Credit Issuer shall promptly notify the Administrative Agent and
the Administrative Agent shall notify each applicable L/C Participant of such
failure, and each such L/C Participant shall promptly and

 

-53-



--------------------------------------------------------------------------------

unconditionally pay to the Administrative Agent for the account of the Letter of
Credit Issuer, the amount of such L/C Participant’s Revolving Credit Commitment
Percentage of such unreimbursed payment in the Dollar Equivalent; provided,
however, that no L/C Participant shall be obligated to pay to the Administrative
Agent for the account of the respective Letter of Credit Issuer its Revolving
Credit Commitment Percentage of such unreimbursed amount arising from any
wrongful payment made by the Letter of Credit Issuer under a Letter of Credit as
a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer. If the Letter of Credit
Issuer so notifies, prior to 11:00 a.m. (New York City time) on any Business
Day, any L/C Participant required to fund a payment under a Letter of Credit,
such L/C Participant shall make available to the Administrative Agent for the
account of the Letter of Credit Issuer such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such payment on such Business Day in
immediately available funds. If and to the extent such L/C Participant shall not
have so made its Revolving Credit Commitment Percentage of the amount of such
payment available to the Administrative Agent for the account of the Letter of
Credit Issuer, such L/C Participant agrees to pay to the Administrative Agent
for the account of the Letter of Credit Issuer, forthwith on demand, such
amount, together with interest thereon for each day from such date until the
date such amount is paid to the Administrative Agent for the account of the
Letter of Credit Issuer at the Federal Funds Effective Rate. The failure of any
L/C Participant to make available to the Administrative Agent for the account of
the Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
payment under any Letter of Credit shall not relieve any other L/C Participant
of its obligation hereunder to make available to the Administrative Agent for
the account of the Letter of Credit Issuer its Revolving Credit Commitment
Percentage of any payment under such Letter of Credit on the date required, as
specified above, but no L/C Participant shall be responsible for the failure of
any other L/C Participant to make available to the Administrative Agent such
other L/C Participant’s Revolving Credit Commitment Percentage of any such
payment.

(d) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of a Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default;

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.

 

-54-



--------------------------------------------------------------------------------

3.4. Agreement to Repay Letter of Credit Drawings.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Letter of Credit Issuer shall notify
the Borrower and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in a Foreign Currency, the Borrower shall reimburse the
Letter of Credit Issuer in such Foreign Currency, unless (A) the Letter of
Credit Issuer (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the Borrower shall have notified the Letter of
Credit Issuer promptly following receipt of the notice of drawing that the
Borrower will reimburse the Letter of Credit Issuer in Dollars. In the case of
any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in a Foreign Currency, the Letter of Credit Issuer shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. The Borrower hereby agrees to reimburse the
relevant Letter of Credit Issuer, to the Administrative Agent in immediately
available funds for any payment or disbursement made by the Letter of Credit
Issuer under any Letter of Credit (each such amount so paid until reimbursed, an
“Unpaid Drawing”) immediately after, and in any event on the date of, such
payment, with interest on the amount so paid or disbursed by the Letter of
Credit Issuer, to the extent not reimbursed prior to 5:00 p.m. (New York City
time) on the date of such payment or disbursement, from and including the date
paid or disbursed to but excluding the date the Letter of Credit Issuer is
reimbursed therefor at a rate per annum that shall at all times be the
Applicable ABR Margin plus the ABR Rate as in effect from time to time; provided
that, notwithstanding anything contained in this Agreement to the contrary,
(i) unless the Borrower shall have notified the Administrative Agent and the
relevant Letter of Credit Issuer prior to 10:00 a.m. (New York City time) on the
date of such drawing that the Borrower intends to reimburse the relevant Letter
of Credit Issuer for the amount of such drawing with funds other than the
proceeds of Loans, the Borrower shall be deemed to have given a Notice of
Borrowing requesting that, with respect to Letters of Credit, that the Lenders
with Revolving Credit Commitments make Revolving Credit Loans (which shall be
ABR Loans) and (ii) the Administrative Agent shall promptly notify each relevant
L/C Participant of such drawing and the amount of its Revolving Credit Loan to
be made in respect thereof, and each L/C Participant shall be irrevocably
obligated to make a Revolving Credit Loan to the Borrower in the manner deemed
to have been requested in the amount of its Revolving Credit Commitment
Percentage of the applicable Unpaid Drawing by 12:00 noon (New York City time)
on such Business Day by making the amount of such Revolving Credit Loan
available to the Administrative Agent. Such Revolving Credit Loans shall be made
without regard to the Minimum Borrowing Amount. The Administrative Agent shall
use the proceeds of such Revolving Credit Loans solely for purpose of
reimbursing the Letter of Credit Issuer for the related Unpaid Drawing.

(b) The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against the
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as an L/C Participant), including any defense based upon the
failure of any drawing under a Letter of Credit (each a “Drawing”) to conform to
the terms of the Letter of Credit or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing; provided that the Borrower
shall not be obligated to reimburse the Letter of Credit Issuer for any wrongful
payment made by the Letter of Credit Issuer under the Letter of Credit issued by
it as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.

3.5. Increased Costs. If, after the Closing Date, the adoption of any applicable
law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or actual compliance by the Letter of Credit Issuer or any L/C
Participant with any request or directive made or adopted after the Closing Date
(whether or not having the force of law), by any such authority, central bank or
comparable agency shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein, and the result of
any of the foregoing is to increase the cost to the Letter of Credit Issuer or
such L/C Participant of issuing, maintaining or participating in any Letter of
Credit, or to reduce the amount of any

 

-55-



--------------------------------------------------------------------------------

sum received or receivable by the Letter of Credit Issuer or such L/C
Participant hereunder (other than any such increase or reduction attributable to
Indemnified Taxes and Other Taxes indemnifiable under Section 5.4 and Excluded
Taxes) in respect of Letters of Credit or L/C Participations therein, then,
promptly after receipt of written demand to the Borrower by the Letter of Credit
Issuer or such L/C Participant, as the case may be (a copy of which notice shall
be sent by the Letter of Credit Issuer or such L/C Participant to the
Administrative Agent (with respect to Letter of Credit issued on account of the
Borrower)), the Borrower shall pay to the Letter of Credit Issuer or such L/C
Participant such additional amount or amounts as will compensate the Letter of
Credit Issuer or such L/C Participant for such increased cost or reduction, it
being understood and agreed, however, that the Letter of Credit Issuer or a L/C
Participant shall not be entitled to such compensation as a result of such
Person’s compliance with, or pursuant to any request or directive to comply
with, any such law, rule or regulation as in effect on the Closing Date. A
certificate submitted to the Borrower by the relevant Letter of Credit Issuer or
a L/C Participant, as the case may be (a copy of which certificate shall be sent
by the Letter of Credit Issuer or such L/C Participant to the Administrative
Agent (with respect to Letters of Credit issued on account of the Borrower)),
setting forth in reasonable detail the basis for the determination of such
additional amount or amounts necessary to compensate the Letter of Credit Issuer
or such L/C Participant as aforesaid shall be conclusive and binding on the
Borrower absent clearly demonstrable error. It is understood that, to the extent
duplicative of Section 5.4, this Section 3.5 shall not apply to Taxes. For the
avoidance of doubt, this Section 3.5 shall apply to all requests, rules,
guidelines or directives concerning capital adequacy issued in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
United States financial regulatory authorities (including regulations
implementing the recommendations of the Bank for International Settlements),
regardless of the date adopted, issued, promulgated or implemented.

3.6. Successor Letter of Credit Issuer. A Letter of Credit Issuer may resign as
Letter of Credit Issuer upon 60 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower. If the Letter of Credit Issuer shall resign
as Letter of Credit Issuer under this Agreement, then the Borrower shall appoint
from among the Lenders with Revolving Credit Commitments a successor issuer of
Letters of Credit, whereupon such successor issuer shall succeed to the rights,
powers and duties of the Letter of Credit Issuer, and the term “Letter of Credit
Issuer” shall mean such successor issuer effective upon such appointment. At the
time such resignation shall become effective, the Borrower shall pay to the
resigning Letter of Credit Issuer all accrued and unpaid fees pursuant to
Sections 4.1(c) and (d). The acceptance of any appointment as the Letter of
Credit Issuer hereunder by a successor Lender shall be evidenced by an agreement
entered into by such successor, in a form satisfactory to the Borrower and the
Administrative Agent and, from and after the effective date of such agreement,
such successor Lender shall have all the rights and obligations of the previous
Letter of Credit Issuer under this Agreement and the other Credit Documents.
After the resignation of the Letter of Credit Issuer hereunder, the resigning
Letter of Credit Issuer shall remain a party hereto and shall continue to have
all the rights and obligations of a Letter of Credit Issuer under this Agreement
and the other Credit Documents with respect to Letters of Credit issued by it
prior to such resignation, but shall not be required to issue additional Letters
of Credit. After any retiring Letter of Credit Issuer’s resignation as Letter of
Credit Issuer, the provisions of this Agreement relating to the Letter of Credit
Issuer shall inure to its benefit as to any actions taken or omitted to be taken
by it (a) while it was Letter of Credit Issuer under this Agreement or (b) at
any time with respect to Letters of Credit issued by such Letter of Credit
Issuer.

3.7. Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the Letter of Credit Issuer (i) if the Letter of Credit Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an Unpaid Drawing that has not been reimbursed by the Borrower
pursuant to Section 3.4(a) (including by means of a Borrowing of Revolving
Credit Loans as set forth therein), or (ii) if, as of the L/C Maturity Date, any
Letter of Credit Outstanding for any reason remains outstanding, the Borrower
shall, in each case, immediately Cash Collateralize the then Letters of Credit
Outstanding of all Letters of Credit Outstanding. At any time that there shall
exist a Defaulting Lender, and if the reallocation described in
Section 3.8(a)(iv) cannot, or can only be partially effected, the Borrower shall
within three Business Days following the request of the Administrative Agent,
the Letter of Credit Issuer or the Swingline Lender, the Borrower shall deliver
to the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 3.8(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). If at any time the Administrative
Agent determines that any funds held as Cash Collateral are subject to any right
or claim of any Person other than

 

-56-



--------------------------------------------------------------------------------

the Administrative Agent or that the total amount of such funds is less than the
aggregate Letters of Credit Outstanding of all Letters of Credit Outstanding,
the Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Letters of Credit Outstanding
over (y) the total amount of funds, if any, then held as Cash Collateral that
the Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable laws, to reimburse the Letter of Credit Issuer.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Letter of Credit Issuer and the Lenders (including the
Swingline Lender), and agrees to maintain, a first priority security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.7(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.7 or
Sections 2.1, 3.8, 5.2 or 12 in respect of Letters of Credit or Swingline Loans
shall be held and applied to the satisfaction of the specific Letters of Credit
Outstanding, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 14.6(b)(vii))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Credit Party shall not be released during the continuance of a Default or Event
of Default, and (y) the Person providing Cash Collateral and the Letter of
Credit Issuer or Swingline Lender, as applicable, may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

3.8. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 14.1.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 12 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 14.8), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the Letter of Credit Issuer or
Swingline

 

-57-



--------------------------------------------------------------------------------

Lender hereunder; third, if so determined by the Administrative Agent or
requested by the Letter of Credit Issuer or Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Letter of Credit Issuer or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Letter of Credit
Issuer or Swingline Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Unpaid Drawings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or Unpaid Drawings were made at a time when the conditions set forth in
Section 7 were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and Unpaid Drawings owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Unpaid
Drawings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 3.8(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 4.1(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 4.1(b).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to
Sections 2.1(c) and 5, the “Revolving Credit Commitment Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; (ii) the conditions set forth in
Section 7.1(b) are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at the time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time); and (iii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) such non-Defaulting
Lender’s Revolving Credit Exposure.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and the Letter of Credit Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the committed Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held on a
pro rata basis by the Lenders in accordance with their Revolving Credit
Commitment Percentages (without giving effect to Section 3.8(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower

 

-58-



--------------------------------------------------------------------------------

while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

(c) Termination of Revolving Credit Commitments. Anything in this Agreement to
the contrary notwithstanding, the Borrower may terminate the unused amount of
the Revolving Credit Commitment of a Defaulting Lender on a non-pro rata basis
upon not less than three Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), provided that such
termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, the Letter of Credit Issuer or any Lender
may have against such Defaulting Lender.

3.9. Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

3.10. Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the Letter of Credit Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

SECTION 4. Fees; Commitments.

4.1. Fees.

(a) (i) The Borrower agrees to pay to the Administrative Agent in Dollars, for
the account of each Lender having a Revolving Credit Commitment (in each case
pro rata according to the respective Revolving Credit Commitments of all such
Lenders), a commitment fee for each day from and including the Closing Date to
but excluding the Final Date. Such commitment fee shall be payable in arrears
(x) on the last day of each March, June, September and December (for the
three-month period (or portion thereof) ended on such day for which no payment
has been received) and (y) on the Final Date (for the period ended on such date
for which no payment has been received pursuant to clause (x) above), and shall
be computed for each day during such period at a rate per annum equal to the
Commitment Fee Rate in effect on such day on the Available Commitments in effect
on such day.

(ii) Notwithstanding the foregoing, the Borrower shall not be obligated to pay
any amounts to any Defaulting Lender pursuant to this Section 4.1.

(b) The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the Lenders pro rata on the basis of their respective Letter of
Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from and including the date of issuance of such
Letter of Credit to but excluding the termination date of such Letter of Credit
computed at the per annum rate for each day equal to the Applicable LIBOR Margin
for Revolving Credit Loans minus 0.125% per annum on the average daily Stated
Amount of such Letter of Credit. Such Letter of Credit Fees shall be due and
payable quarterly in arrears on the last day of each March, June, September and
December and on the date upon which the Total Revolving Credit Commitment
terminates and the Letters of Credit Outstanding shall have been reduced to
zero.

(c) The Borrower agrees to pay directly to the Letter of Credit Issuer in
Dollars, a fronting fee (the “Fronting Fee”) computed on the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit computed
at the rate of each day equal to 0.125% per annum on the daily Stated Amount of
such Letter of Credit. Such Fronting Fees shall be due and payable quarterly in
arrears on the last day of each March, June, September and December and on the
date upon which the Total Revolving Credit Commitment terminates and the Letters
of Credit Outstanding shall have been reduced to zero.

 

-59-



--------------------------------------------------------------------------------

(d) The Borrower agrees to pay on the Closing Date to each Lender party to this
Agreement on the Closing Date, as fee compensation for the funding of such
Lender’s Term Loan, a closing fee (the “Closing Fee”) in an amount equal to 0.5%
of the stated principal amount of such Lender’s Term Loan made on the Closing
Date. Such Closing Fee will be in all respects fully earned, due and payable on
the Closing Date and non-refundable and non-creditable thereafter and such
Closing Fee shall be netted against Term Loans made by such Lender.

(e) The Borrower agrees to pay directly to the Letter of Credit Issuer in
Dollars upon each issuance of, drawing under, and/or amendment of, a Letter of
Credit issued by it such amount as the Letter of Credit Issuer and the Borrower
shall have agreed upon for issuances of, drawings under or amendments of,
letters of credit issued by it.

4.2. Voluntary Reduction of Revolving Credit Commitments. Upon at least one
Business Day’s prior written notice (or telephonic notice promptly confirmed in
writing) to the Administrative Agent at the Administrative Agent’s Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
the Borrower (on behalf of itself) shall have the right, without premium or
penalty, on any day, permanently to terminate or reduce the Revolving Credit
Commitments in whole or in part; provided that (a) any such reduction shall
apply proportionately and permanently to reduce the Revolving Credit Commitment
of each of the Lenders, (b) any partial reduction pursuant to this Section 4.2
shall be in the amount of at least $5,000,000 and (c) after giving effect to
such termination or reduction and to any prepayments of the Loans made on the
date thereof in accordance with this Agreement, the aggregate amount of the
Lenders’ Revolving Credit Exposures shall not exceed the Total Revolving Credit
Commitment.

4.3. Mandatory Termination of Commitments.

(a) The Tranche B Term Loan Commitments shall terminate at 5:00 p.m. (New York
City time) on the Closing Date.

(b) The Total Revolving Credit Commitment shall terminate at 5:00 p.m. (New York
City time) on the Revolving Credit Maturity Date.

(c) The Swingline Commitment shall terminate at 5:00 p.m. (New York City time)
on the Swingline Maturity Date.

(d) The Incremental Tranche B Term Loan Commitment for any Series shall
terminate at 5:00 p.m. (New York City time) on the Increased Amount Date for
such Series.

(e) If any prepayment of Term Loans would otherwise be required pursuant to
Section 5.2(a) but cannot be made because there are no Term Loans outstanding,
or because the amount of the required prepayment exceeds the outstanding amount
of Term Loans, then, on the date that such prepayment is required, an aggregate
amount equal to the amount of the required prepayment, or the excess of such
amount over the outstanding amount of Tranche B Term Loans, as the case may be,
shall be applied by the Borrower, first, to repay the outstanding principal
amount of Swingline Loans, second, after all Swingline Loans have been paid in
full, Revolving Credit Loans (without a reduction of the Revolving Credit
Commitment) and third, after all Revolving Credit Loans have been paid in full,
to Cash Collateralize Letters of Credit.

SECTION 5. Payments.

5.1. Voluntary Prepayments.

(a) The Borrower shall have the right to prepay Term Loans, Revolving Credit
Loans and Swingline Loans, in each case, without premium or penalty, in whole or
in part from time to time on the following terms and conditions and subject to
clause (b) and (c) below: (a) the Borrower shall give the Administrative Agent
and at the Administrative Agent’s Office written notice (or telephonic notice
promptly confirmed in writing) of its intent to make such prepayment, the amount
of such prepayment and (in the case of LIBOR Loans) the specific Borrowing(s)
pursuant to which made, which notice shall be given by the Borrower no later
than (i) in the case of Term Loans or

 

-60-



--------------------------------------------------------------------------------

Revolving Credit Loans, 10:00 a.m. (New York City time) one Business Day prior
to, or (ii) in the case of Swingline Loans, 10:00 a.m. (New York City time) on,
the date of such prepayment and shall promptly be transmitted by the
Administrative Agent to each of the Lenders or the Swingline Lender, as the case
may be; (b) each partial prepayment of any Borrowing of Term Loans or Revolving
Credit Loans shall be in a multiple of $100,000 and in an aggregate principal
amount of at least $1,000,000 and each partial prepayment of Swingline Loans
shall be in a multiple of $10,000 and in an aggregate principal amount of at
least $100,000, provided that no partial prepayment of LIBOR Term Loans or LIBOR
Revolving Credit Loans made pursuant to a single Borrowing shall reduce the
outstanding LIBOR Term Loans or LIBOR Revolving Credit Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount for LIBOR
Term Loans or LIBOR Revolving Credit Loans and (c) any prepayment of LIBOR Term
Loans or LIBOR Revolving Credit Loans pursuant to this Section 5.1 on any day
other than the last day of an Interest Period applicable thereto shall be
subject to compliance by the Borrower with the applicable provisions of
Section 2.11. Each prepayment in respect of any tranche of Term Loans pursuant
to this Section 5.1 shall be applied to reduce Repayment Amounts in such order
as the Borrower may determine. At the Borrower’s election in connection with any
prepayment pursuant to this Section 5.1, such prepayment shall not be applied to
any Term Loan or Revolving Credit Loan of a Defaulting Lender.

(b) In the event that, on or prior to the first anniversary of the Closing Date,
there shall become effective any amendment, amendment and restatement or other
modification of this Agreement which reduces the Applicable ABR Margin or
Applicable LIBOR Margin with respect to the Term Loans or any optional
prepayment or refinancing of the Term Loans with proceeds of the substantially
concurrent incurrence of new long-term Indebtedness having lower applicable
rates than the Applicable ABR Margin or Applicable LIBOR Margin for the Term
Loans then in effect, each such amendment, amendment and restatement,
modification, prepayment or refinancing, as the case may be, shall be
accompanied by a fee or prepayment premium, as applicable, equal to 1.0% of the
principal amount of (i) the Term Loans outstanding on the effective date of such
amendment with respect to which the Applicable ABR Margin or Applicable LIBOR
Margin thereon has been reduced or (ii) the Term Loans that are repaid or
refinanced, as applicable; provided, that in determining the Applicable ABR
Margin or Applicable LIBOR Margin applicable to the Term Loans and such
Indebtedness, (x) original issue discount (“OID”) or upfront fees (which shall
be deemed to constitute like amounts of OID) payable by the Borrower to the
Lenders of the Tranche B Term Loans or such Indebtedness in the primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed four-year life to maturity) and (y) any underwriting or
arrangement fees payable to the arrangers or their Affiliates in connection with
the Term Loans and such Indebtedness shall be excluded. For the avoidance of
doubt, the requirements of this clause (b) shall not apply with respect to any
amendment, amendment and restatement or other modification of this Agreement
that requires or permits a transaction that results in a change from Level II
Status to Level I Status but does not otherwise amend the Applicable ABR Margin
or the Applicable LIBOR Margin with respect to the Term Loans.

(c) Notwithstanding anything in any Credit Document to the contrary, the
Borrower may prepay the outstanding Term Loans on the following basis so long as
no Default or Event of Default has occurred and is continuing or would occur
after giving effect thereto and the Borrower shall be in compliance with the
covenants set forth in Section 11 on a pro forma basis after giving effect
thereto:

(i) The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 5.1(c); provided, that (x) the Borrower shall not borrow
Revolving Credit Loans to fund any Discounted Term Loan Prepayment and (y) the
Borrower shall not initiate any action under this Section 5.1(c) in order to
make a Discounted Term Loan Prepayment unless (1) at least ten Business Days
shall have passed since the consummation of the most recent Discounted Term Loan
Prepayment as a result of a prepayment made by the Borrower on the applicable
Discounted Prepayment Effective Date; or (2) at least three Business Days shall
have passed since the date the Borrower was notified that no Tranche B Term Loan
Lender and/or Incremental Tranche B Term Loan Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers made by a
Tranche B Term Loan Lender and/or Incremental Tranche B Term Loan Lender.

 

-61-



--------------------------------------------------------------------------------

(ii) (A) Subject to the proviso to paragraph (i) above, the Borrower may from
time to time offer to make a Discounted Term Loan Prepayment by providing the
Administrative Agent with three Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Borrower, to each Tranche B Term Loan
Lender or to each Incremental Tranche B Term Loan Lender on a Class by Class
basis, (II) any such offer shall specify the aggregate outstanding amount of
Tranche B Term Loans or Incremental Tranche B Term Loans, as applicable, offered
to be prepaid (the “Specified Discount Prepayment Amount”), the Class of Term
Loans subject to such offer and the specific percentage discount to par value
(the “Specified Discount”) of the outstanding amount of such Term Loans to be
prepaid, (III) the Specified Discount Prepayment Amount shall be in an aggregate
amount not less than $1,000,000 and whole increments of $500,000, and (IV)
subject to paragraph (x) of this Section 5.1(c), each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The
Administrative Agent will promptly provide each relevant Tranche B Term Loan
Lender and Incremental Tranche B Term Loan Lender with a copy of such Specified
Discount Prepayment Notice and a form of the Specified Discount Prepayment
Response to be completed and returned by each such Lender to the Administrative
Agent (or its delegate) by no later than 5:00 p.m., New York time, on the third
Business Day after the date of delivery of such notice to the relevant Tranche B
Term Loan Lenders and/or Incremental Tranche B Term Loan Lenders (the “Specified
Discount Prepayment Response Date”).

(B) Each relevant Tranche B Term Loan Lender and Incremental Tranche B Term Loan
Lender receiving such offer shall notify the Administrative Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its relevant then outstanding Term Loans
at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount of such Lender’s outstanding amount of
Term Loans and Classes of Term Loans to be prepaid at such offered discount.
Each acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Tranche B Term Loan Lender and
Incremental Tranche B Term Loan Lender whose Specified Discount Prepayment
Response is not received by the Administrative Agent by the Specified Discount
Prepayment Response Date shall be deemed to have declined to accept such
Borrower Offer of Specified Discount Prepayment.

(C) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make prepayment of outstanding Term Loans pursuant to this paragraph
(ii) to each Discount Prepayment Accepting Lender in accordance with the
respective outstanding amount and Classes of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to the foregoing
clause (B); provided that, if the aggregate outstanding amount of Term Loans
accepted for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro-rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective outstanding amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Administrative Agent (in consultation with
the Borrower and subject to rounding requirements of the Administrative Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Administrative Agent shall promptly, and in any case
within three Business Days following the Specified Discount Prepayment Response
Date, notify (I) the Borrower of the respective Tranche B Term Loan Lenders and
Incremental Tranche B Term Loan Lenders’ responses to such offer, the Discounted
Prepayment Effective Date and the aggregate outstanding amount of the Discounted
Term Loan Prepayment and the Classes to be prepaid, (II) each Tranche B Term
Loan Lender and Incremental Tranche B Term Loan Lender of the Discounted
Prepayment Effective Date, and the aggregate outstanding amount and the Tranches
of all Term Loans to be prepaid at the Specified Discount on such date, and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the outstanding amount, tranche and Type
of Loans of such Lender to be prepaid at the Specified Discount on such date.
Each determination by the Administrative Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with paragraph (vi) below
(subject to paragraph (x) below).

 

-62-



--------------------------------------------------------------------------------

(iii) (A) Subject to the proviso to paragraph (i) above, the Borrower may from
time to time solicit Discount Range Prepayment Offers by providing the
Administrative Agent with three Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to each Tranche B Term Loan
Lender or to each Incremental Tranche B Term Loan Lender on a Class by Class
basis, (II) any such notice shall specify the maximum aggregate outstanding
amount of the relevant Term Loans the Borrower is willing to prepay at a
discount (the “Discount Range Prepayment Amount”), the Classes of Term Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the outstanding amount of such Term Loans willing to
be prepaid by the Borrower, (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $1,000,000 and whole increments of
$500,000, and (IV) subject to paragraph (x) of this Section 5.1(c), each such
solicitation by the Borrower shall remain outstanding through the Discount Range
Prepayment Response Date. The Administrative Agent will promptly provide each
relevant Tranche B Term Loan Lender and Incremental Tranche B Term Loan Lender
with a copy of such Discount Range Prepayment Notice and a form of the Discount
Range Prepayment Offer to be submitted by a responding relevant Tranche B Term
Loan Lender or Incremental Tranche B Term Loan Lender to the Administrative
Agent (or its delegate) by no later than 5:00 p.m., New York time, on the third
Business Day after the date of delivery of such notice to the relevant Tranche B
Term Loan Lenders and Incremental Tranche B Term Loan Lenders (the “Discount
Range Prepayment Response Date”). Each relevant Tranche B Term Loan Lender’s and
Incremental Tranche B Term Loan Lender’s Discount Range Prepayment Offer shall
be irrevocable and shall specify a discount to par within the Discount Range
(the “Submitted Discount”) at which such Lender is willing to allow prepayment
of any or all of its then outstanding Term Loans and the maximum aggregate
outstanding amount and tranches of such Term Loans such Lender is willing to
have prepaid at the Submitted Discount (the “Submitted Amount”). Any Tranche B
Term Loan Lender or Incremental Tranche B Term Loan Lender whose Discount Range
Prepayment Offer is not received by the Administrative Agent by the Discount
Range Prepayment Response Date shall be deemed to have declined to accept a
Discounted Term Loan Prepayment of any of its Term Loans at any discount to
their par value within the Discount Range.

(B) The Administrative Agent shall review all Discount Range Prepayment Offers
received by it by the Discount Range Prepayment Response Date and will determine
(in consultation with the Borrower and subject to rounding requirements of the
Administrative Agent made in its reasonable discretion) the Applicable Discount
and Term Loans to be prepaid at such Applicable Discount in accordance with this
paragraph (iii). The Borrower agrees to accept on the Discount Range Prepayment
Response Date all Discount Range Prepayment Offers received by Administrative
Agent by the Discount Range Prepayment Response Date, in the order from the
Submitted Discount that is the largest discount to par to the Submitted Discount
that is the smallest discount to par, up to and including the Submitted Discount
that is the smallest discount to par within the Discount Range (such Submitted
Discount that is the smallest discount to par being referred to as the
“Applicable Discount”) which yields a Discounted Term Loan Prepayment in an
aggregate outstanding amount equal to the lesser of (I) the Discount Range
Prepayment Amount and (II) the sum of all Submitted Amounts. Each Lender that
has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
clause (C)) at the Applicable Discount (each such Lender, a “Participating
Lender”).

(C) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
outstanding amount and of the tranches specified in such Lender’s Discount Range
Prepayment Offer at the Applicable Discount; provided that if the Submitted
Amount by all Participating Lenders offered at a discount to par larger than the
Applicable Discount exceeds the Discount Range Prepayment Amount, prepayment of
the outstanding amount of the relevant Term Loans for those Participating
Lenders whose Submitted Discount is a discount to par larger than or equal to
the Applicable Discount (the “Identified Participating Lenders”) shall be made
pro-rata

 

-63-



--------------------------------------------------------------------------------

among the Identified Participating Lenders in accordance with the Submitted
Amount of each such Identified Participating Lender and the Administrative Agent
(in consultation with the Borrower and subject to rounding requirements of the
Administrative Agent made in its reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Administrative Agent shall
promptly, and in any case within three Business Days following the Discount
Range Prepayment Response Date, notify (v) the Borrower of the respective
Tranche B Term Loan Lender’s and Incremental Tranche B Term Loan Lenders’
responses to such solicitation, the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate outstanding amount of the Discounted Term
Loan Prepayment and the tranches to be prepaid, (x) each Tranche B Term Loan
Lender and each Incremental Tranche B Term Loan Lender of the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate
outstanding amount and tranches of all Term Loans to be prepaid at the
Applicable Discount on such date, (y) each Participating Lender of the aggregate
outstanding amount and tranches of such Lender to be prepaid at the Applicable
Discount on such date, and (z) if applicable, each Identified Participating
Lender of the Discount Range Proration. Each determination by the Administrative
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Borrower shall be due and payable
by such Borrower on the Discounted Prepayment Effective Date in accordance with
paragraph (vi) below (subject to paragraph (x) below).

(iv) (A) Subject to the proviso to paragraph (i) above, the Borrower may from
time to time solicit Solicited Discounted Prepayment Offers by providing the
Administrative Agent with three business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to each Tranche B Term Loan
Lender or to each Incremental Tranche B Term Loan Lender on a tranche by tranche
basis, (II) any such notice shall specify the maximum aggregate outstanding
amount of the Term Loans and the tranches of Term Loans the Borrower is willing
to prepay at a discount (the “Solicited Discounted Prepayment Amount”), (III)
the Solicited Discounted Prepayment Amount shall be in an aggregate amount not
less than $1,000,000 and whole increments of $500,000, and (IV) subject to
paragraph (x) of this Section 5.1(c), each such solicitation by the Borrower
shall remain outstanding through the Solicited Discounted Prepayment Response
Date. The Administrative Agent will promptly provide each relevant Tranche B
Term Loan Lender and each relevant Incremental Tranche B Term Loan Lender with a
copy of such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Tranche B Term Loan
Lender or a responding Incremental Tranche B Term Loan Lender to the
Administrative Agent (or its delegate) by no later than 5:00 p.m., New York time
on the third Business Day after the date of delivery of such notice to the
relevant Tranche B Term Loan Lender or relevant Incremental Tranche B Term Loan
Lenders (the “Solicited Discounted Prepayment Response Date”). Each Tranche B
Term Loan Lender’s and each Incremental Tranche B Term Loan Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Tranche B Term Loan Lender or such Incremental Tranche
B Term Loan Lender is willing to allow prepayment of its then outstanding Term
Loans and the maximum aggregate outstanding amount and tranches of such Term
Loans (the “Offered Amount”) such Lender is willing to have prepaid at the
Offered Discount. Any Tranche B Term Loan Lender or Incremental Tranche B Term
Loan Lender whose Solicited Discounted Prepayment Offer is not received by the
Administrative Agent by the Solicited Discounted Prepayment Response Date shall
be deemed to have declined prepayment of any of its Term Loans at any discount
to their par value.

(B) The Administrative Agent shall promptly provide the Borrower with a copy of
all Solicited Discounted Prepayment Offers received by it by the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select, at its sole discretion, the
smallest of the Offered Discounts specified by the relevant responding Tranche B
Term Loan Lender and relevant responding Incremental Tranche B Term Loan Lenders
in the Solicited Discounted Prepayment Offers that the Borrower is willing to
accept (the “Acceptable Discount”), if any. If the Borrower elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
fifth Business Day after the date of receipt by the Borrower from the
Administrative Agent of a copy of all Solicited Discounted Prepayment Offers
pursuant to the first sentence of this clause (B) (the “Acceptance Date”), the
Borrower shall

 

-64-



--------------------------------------------------------------------------------

submit an Acceptance and Prepayment Notice to the Administrative Agent setting
forth the Acceptable Discount. If the Administrative Agent shall fail to receive
an Acceptance and Prepayment Notice from the Borrower by the Acceptance Date,
the Borrower shall be deemed to have rejected all Solicited Discounted
Prepayment Offers.

(C) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Administrative Agent by the Solicited Discounted Prepayment
Response Date, within three Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the
Administrative Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Administrative Agent made in its
reasonable discretion) the aggregate outstanding amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at the
Acceptable Discount in accordance with this Section 5.1(c)(iv). If the Borrower
elects to accept any Acceptable Discount, then the Borrower agrees to accept all
Solicited Discounted Prepayment Offers received by Administrative Agent by the
Solicited Discounted Prepayment Response Date, in the order from largest Offered
Discount to smallest Offered Discount, up to and including the Acceptable
Discount. Each Lender that has submitted a Solicited Discounted Prepayment Offer
to accept prepayment at an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required proration
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”). The Borrower will prepay outstanding Term Loans
pursuant to this paragraph (C) to each Qualifying Lender in the aggregate
outstanding amount and of the tranches specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the outstanding amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro-rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Administrative
Agent (in consultation with the Borrower and subject to rounding requirements of
the Administrative Agent made in its reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Administrative Agent shall promptly notify
(v) the Borrower of the Discounted Prepayment Effective Date and Acceptable
Prepayment Amount comprising the Discounted Term Loan Prepayment and the Classes
to be prepaid, (x) each Tranche B Term Loan Lender and Incremental Tranche B
Term Loan Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the Classes
to be prepaid to be prepaid at the Applicable Discount on such date, (y) each
Qualifying Lender of the aggregate outstanding amount and the tranches of such
Lender to be prepaid at the Acceptable Discount on such date, and (z) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Administrative Agent of the amounts stated
in the foregoing notices to such Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to such Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with paragraph (vi) below
(subject to paragraph (x) below).

(v) In connection with any Discounted Term Loan Prepayment, the Borrower and the
Lenders acknowledge and agree that the Administrative Agent may require as a
condition to any Discounted Term Loan Prepayment, the payment of customary fees
and expenses from the Borrower in connection therewith.

(vi) If any Term Loan is prepaid in accordance with paragraphs (i) through
(iv) above, the Borrower shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The Borrower shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s office in U.S. dollars and in immediately available funds
not later than 11:00 a.m. (New York time) on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the remaining principal
installments of the Term Loans in inverse order of maturity. The Term Loans so
prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the

 

-65-



--------------------------------------------------------------------------------

Discounted Prepayment Effective Date. Each prepayment of the outstanding Term
Loans pursuant to this Section 5.1(c) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable.
The aggregate outstanding amount of the Classes of the Term Loans outstanding
shall be deemed reduced by the full par value of the aggregate outstanding
amount of the Classes of Term Loans prepaid on the Discounted Prepayment
Effective Date in any Discounted Term Loan Prepayment.

(vii) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent, with the
provisions in this Section 5.1(c), established by the Administrative Agent
acting in its reasonable discretion and as reasonably agreed by the Borrower.

(viii) Notwithstanding anything in any Credit Document to the contrary, for
purposes of this Section 5.1(c), each notice or other communication required to
be delivered or otherwise provided to the Administrative Agent (or its delegate)
shall be deemed to have been given upon Administrative Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

(ix) Each of the Borrower and the Lenders acknowledges and agrees that
Administrative Agent may perform any and all of its duties under this
Section 5.1(c) by itself or through any Affiliate of the Administrative Agent
and expressly consents to any such delegation of duties by the Administrative
Agent such Affiliate and the performance of such delegated duties by such
Affiliate. The exculpatory provisions pursuant to this Agreement shall apply to
each Affiliate of the Administrative Agent and its respective activities in
connection with any Discounted Term Loan Prepayment provided for in this
Section 5.1(c) as well as activities of the Administrative Agent.

(x) The Borrower shall have the right, by written notice to the Administrative
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date, Discount Range Prepayment Response Date or
Solicited Discounted Prepayment Response Date (and if such offer is so revoked,
any failure by such Borrower to make any prepayment to a Tranche B Term Loan
Lender or Incremental Tranche B Term Loan Lender, as applicable, pursuant to
this Section 5.1(c) shall not constitute a Default or Event of Default under
Section 12 or otherwise).

5.2. Mandatory Prepayments.

(a) Term Loan Prepayments. On each occasion that a Prepayment Event occurs, the
Borrower shall, within one Business Day after the occurrence of a Debt
Incurrence Prepayment Event and within five Business Days after the occurrence
of any other Prepayment Event, prepay, in accordance with paragraph (c) below,
the principal amount of Term Loans in an amount equal to 100% of the Net Cash
Proceeds from such Prepayment Event.

(b) Repayment of Revolving Credit Loans. If on any date the aggregate amount of
the Lenders’ Revolving Credit Exposures (all the foregoing, collectively, the
“Aggregate Revolving Credit Outstandings”) exceeds 100% of the Total Revolving
Credit Commitment as then in effect, the Borrower shall forthwith repay on such
date the principal amount of Swingline Loans and, after all Swingline Loans have
been paid in full, Revolving Credit Loans and/or Cash Collateralize the Letters
of Credit Outstanding (other than the Unpaid Drawings) in an amount equal to
such excess. If, after giving effect to the prepayment of all outstanding
Swingline Loans and Revolving Credit Loans, the Aggregate Revolving Credit
Outstandings exceed the Total Revolving Credit Commitment then in effect, the
Borrower shall pay to the Administrative Agent an amount in cash equal to such
excess and the Administrative Agent shall hold such payment for the benefit of
the Lenders as security for the obligations of the Borrower hereunder (including
obligations in respect of Letters of Credit Outstanding) pursuant to a cash
collateral agreement to be entered into in form and substance satisfactory to
the Administrative Agent (which shall permit certain Investments in Permitted
Investments satisfactory to the Administrative Agent, until the proceeds are
applied to the secured obligations).

 

-66-



--------------------------------------------------------------------------------

(c) Application of Repayment Amounts. Each prepayment of Term Loans required by
Section 5.2(a) shall be applied to reduce the Repayment Amounts in such order as
the Borrower may determine up to an amount equal to the aggregate amount of the
applicable Repayment Amounts required to be made by the Borrower pursuant to
Section 2.5(b) during the two year period immediately following the date of the
prepayment (such amount being, the “Amortization Amount”); provided that to the
extent that the amount of the prepayment exceeds the Amortization Amount, such
excess shall be applied ratably to reduce the then remaining Repayment Amounts
under such Credit Facility. With respect to each such prepayment, the Borrower
will, not later than the date specified in Section 5.2(a) for making such
prepayment, give the Administrative Agent telephonic notice (promptly confirmed
in writing) requesting that the Administrative Agent provide notice of such
prepayment to each Tranche B Term Loan Lender.

(d) Application to Term Loans. With respect to each prepayment of Tranche B Term
Loans required by Section 5.2(a), the Borrower may designate the Types of Loans
that are to be prepaid and the specific Borrowing(s) pursuant to which made;
provided that LIBOR Term Loans made pursuant to a single Borrowing shall reduce
the outstanding Term Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount for LIBOR Loans such Borrowing shall
immediately be converted into ABR Loans. In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its reasonable discretion with a
view, but no obligation, to minimize breakage costs owing under Section 2.11.

(e) Application to Revolving Credit Loans. With respect to each prepayment of
Revolving Credit Loans required by Section 5.2(b), the Borrower may designate
(i) the Types of Loans that are to be prepaid and the specific Borrowing(s)
pursuant to which made and (ii) the Revolving Credit Loans to be prepaid;
provided that (w) LIBOR Revolving Credit Loans may be designated for prepayment
pursuant to this Section 5.2 only on the last day of an Interest Period
applicable thereto unless all LIBOR Loans with Interest Periods ending on such
date of required prepayment and all ABR Loans have been paid in full; (x) if any
prepayment by the Borrower of LIBOR Revolving Credit Loans made pursuant to a
single Borrowing shall reduce the outstanding Revolving Credit Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
for LIBOR Revolving Credit Loans, such Borrowing shall immediately be converted
into ABR Loans; (y) each prepayment of any Loans made pursuant to a Borrowing
shall be applied pro rata among such Loans; and (z) notwithstanding the
provisions of the preceding clause (y), no prepayment made pursuant to
Section 5.2(a) or Section 5.2(b) of Revolving Credit Loans shall be applied to
the Revolving Credit Loans of any Defaulting Lender. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.

(f) LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR Loan other than on the last day of the
Interest Period therefor so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower at its option may deposit with the
Administrative Agent an amount equal to the amount of the LIBOR Loan to be
prepaid and such LIBOR Loan shall be repaid on the last day of the Interest
Period therefor in the required amount. Such deposit shall be held by the
Administrative Agent in a corporate time deposit account established on terms
reasonably satisfactory to the Administrative Agent, earning interest at the
then-customary rate for accounts of such type. Such deposit shall constitute
Cash Collateral for the Obligations; provided that the Borrower may at any time
direct that such deposit be applied to make the applicable payment required
pursuant to this Section 5.2.

(g) Notwithstanding anything to the contrary contained in this Section 5.2 or
elsewhere in this Agreement (including, without limitation, in Section 14.1),
the Borrower shall have the option, in its sole discretion, to give the Lenders
with outstanding Term Loans the option to waive their pro rata share of a
mandatory repayment of Term Loans which is to be made pursuant to Section 5.2
(each such repayment, a “Waivable Mandatory Repayment”) upon the terms and
provisions set forth in this Section 5.2(g) except for Debt Incurrence
Prepayment Events for Indebtedness permitted to be incurred under
Section 10.1(A)(n) or 10.1(A)(u). If the Borrower elects to exercise

 

-67-



--------------------------------------------------------------------------------

the option referred to in the immediately preceding sentence, the Borrower shall
give to the Administrative Agent written notice of its intention to give the
Lenders the right to waive a Waivable Mandatory Repayment (including in such
notice, the aggregate amount of such proposed repayment) at least five Business
Days prior to the date of the proposed repayment, which notice the
Administrative Agent shall promptly forward to all Lenders with outstanding Term
Loans (indicating in such notice the amount of such repayment to be applied to
each such Lender’s outstanding Term Loans). The Borrower’s offer to permit the
Lenders with outstanding Term Loans to waive any such Waivable Mandatory
Repayment may apply to all or part of such repayment; provided that any offer to
waive part of such repayment must be made ratably to the Lenders with
outstanding Term Loans on the basis of their outstanding Term Loans. In the
event that any such Lender with outstanding Term Loans desires to waive its pro
rata share of such Lender’s right to receive any such Waivable Mandatory
Repayment in whole or in part, such Lender shall so advise the Administrative
Agent no later than 4:00 P.M. (New York time) on the date which is two Business
Days after the date of such notice from the Administrative Agent (and the
Administrative Agent shall promptly thereafter notify the Borrower thereof),
which notice shall also include the amount such Lender desires to receive in
respect of such repayment. If any Lender with outstanding Term Loans does not
reply to the Administrative Agent within such two Business Day period, such
Lender will be deemed not to have waived any part of such repayment. If any
Lender with outstanding Term Loans does not specify an amount it wishes to
receive, such Lender will be deemed to have accepted 100% of its share of such
repayment. In the event that any such Lender waives all or part of its share of
any such Waivable Mandatory Repayment, the Borrower shall retain 100% of the
amount so waived by such Lender. Notwithstanding anything to the contrary
contained above, if one or more Lenders with outstanding Term Loans waives its
right to receive all or any part of any Waivable Mandatory Repayment, but less
than all the Lenders with outstanding Term Loans waive in full their right to
receive 100% of the total payment otherwise required with respect to the Term
Loans, then the amount actually applied to the repayment of Term Loans of
Lenders which have waived all or any part of their right to receive 100% of such
repayment, shall be applied to each then outstanding Borrowing of Term Loans on
a pro rata basis (so that each Lender with outstanding Term Loans shall, after
giving effect to the application of the respective repayment, maintain the same
percentage (as determined for such Lender, but not the same percentage that the
other Lenders with outstanding Term Loans hold and not the same percentage held
by such Lender prior to repayment) of each Borrowing of Term Loans which remains
outstanding after giving effect to such application). Notwithstanding anything
to the contrary, Lenders shall not have the right to waive mandatory repayments
under Section 5.2(a) except as set forth in this Section 5.2(g).

(h) If on any date on which Dollar Equivalents are determined pursuant to
Section 14.19(c), the Letters of Credit Outstanding with respect to Letters of
Credit denominated in Euros exceed the Letter of Credit Commitment, the Borrower
shall, if such excess is greater than or equal to $500,000, pay to the
Administrative Agent at the Payment Office on such date an amount of cash equal
to the amount by which such Letters of Credit Outstanding exceed the Letter of
Credit Commitment, such cash and/or cash equivalents (i) to be held as security
for all obligations of the Borrower to the Lenders hereunder in a cash
collateral account to be established by the Administrative Agent on terms
reasonably satisfactory to the Administrative Agent and (ii) to be released to
the Borrower from and after any date on which Dollar Equivalents are determined
pursuant to Section 14.19(c) and on which the Letters of Credit Outstanding with
respect to Letters of Credit denominated in Euros are no longer in excess of,
with respect to the any Letter of Credit Issuer, its applicable Letter of Credit
Commitment as set forth in the definition of Letter of Credit Issuer.

5.3. Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto, the Letter of Credit Issuer or the Swingline
Lender, as the case may be, not later than 12:00 Noon (New York City time) on
the date when due and shall be made in immediately available funds at the
Administrative Agent’s Office or at such other office as the Administrative
Agent shall specify for such purpose by notice to the Borrower, it being
understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
at the Administrative Agent’s Office shall constitute the making of such payment
to the extent of such funds held in such account. All payments under each Credit
Document (whether of principal, interest or otherwise) shall be made in Dollars.
The Administrative Agent will thereafter cause to be distributed on the same day
(if payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York City time) on such day) like funds relating to the payment of
principal or interest or Fees ratably to the Lenders entitled thereto.

 

-68-



--------------------------------------------------------------------------------

(b) Any payments under this Agreement that are made later than 2:00 p.m. (New
York City time) shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

5.4. Net Payments.

(a) Any and all payments made by or on behalf of any Credit Party under this
Agreement or any other Credit Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Indemnified Taxes;
provided that if any Credit Party or other applicable withholding agent shall be
required by law to deduct or withhold any Indemnified Taxes from such payments,
then (i) the sum payable by the applicable Credit Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 5.4) the Administrative Agent or any Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent
shall make such deductions or withholdings and (iii) the applicable withholding
agent shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law. Whenever any
Indemnified Taxes are payable by any Credit Party, as promptly as possible
thereafter, the Borrower shall send to the Administrative Agent for its own
account or for the account of such Lender, as the case may be, a certified copy
of an original official receipt (or other evidence acceptable to such Lender,
acting reasonably) received by the applicable Credit Party showing payment
thereof.

(b) Borrower shall timely pay any Other Taxes.

(c) Borrower shall indemnify and hold harmless the Administrative Agent and each
Lender within 15 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes imposed on the Administrative Agent or such
Lender as the case may be, on or with respect to any payment by or on account of
any obligation of any Credit Party hereunder or under any other Credit Document
and any Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.4) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or by the Administrative
Agent on its own behalf or on behalf of a Lender shall be conclusive absent
manifest error.

(d) A Lender that is entitled to an exemption from or reduction in a withholding
tax imposed under the laws of Luxembourg with respect to any payments under this
Agreement or any other Credit Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent such properly completed and executed documentation
as will permit such payments to be made without withholding or at a reduced
rate; provided that such Lender is legally entitled to complete, execute and
deliver such documentation. To the extent it is legally entitled to do so, each
Lender agrees to use reasonable efforts (consistent with legal and regulatory
restrictions and subject to overall policy considerations of such Lender) to
file or deliver to the Borrower and the Administrative Agent any certificate or
document, as reasonably requested by the Borrower or the Administrative Agent,
that may be necessary to establish any available exemption from, or reduction in
the amount of, any withholding taxes imposed by a jurisdiction other than
Luxembourg; provided, however, that a Lender shall not be required to file or
deliver any such certificate or document if in such Lender’s reasonable judgment
such completion, execution or delivery would be disadvantageous to such Lender
or would subject such Lender to any unreimbursed cost.

(e) If the Borrower determines in good faith that a reasonable basis exists for
contesting any taxes for which indemnification has been demanded hereunder, the
relevant Lender or the Administrative Agent, as applicable, shall cooperate with
the Borrower in challenging such taxes at the Borrower’s expense if so requested
by the

 

-69-



--------------------------------------------------------------------------------

Borrower. If any Lender or the Administrative Agent, as applicable, receives a
refund of a tax (in cash or applied as an offset against other cash tax
liabilities) for which a payment has been made by any Credit Party pursuant to
this Agreement, which refund in the good faith judgment of such Lender or
Administrative Agent, as the case may be, is attributable to such payment made
by such Credit Party, then the Lender or the Administrative Agent, as the case
may be, shall reimburse the Borrower for such amount (together with any interest
received thereon) as the Lender or Administrative Agent, as the case may be,
determines to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position (taking into account expenses or
any taxes imposed on the refund) than it would have been in if the payment had
not been required; provided that the Borrower shall return any such amounts
(along with any applicable interest) to the extent that the Administrative Agent
or applicable Lender is required to repay any such refund to the applicable
taxing authority. A Lender or Administrative Agent shall claim any refund that
it determines is available to it, unless it concludes in its reasonable
discretion that it would be adversely affected by making such a claim. Neither
the Lender nor the Administrative Agent shall be obliged to disclose any
information regarding its tax affairs or computations to the Borrower in
connection with this paragraph (e) or any other provision of this Section 5.4.

(f) The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

5.5. Computations of Interest and Fees.

(a) Interest on (x) LIBOR Loans shall be calculated on the basis of a 360-day
year and (y) ABR Loans shall be calculated on the basis of a 365- (or 366-, as
the case may be) day year for the actual days elapsed.

(b) Fees and Letters of Credit Outstanding shall be calculated on the basis of a
365- (or 366-, as the case may be) day year for the actual days elapsed.

5.6. Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement in excess of the amount or
rate permitted under or consistent with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment which it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate which would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8.

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.

SECTION 6. Conditions Precedent to Initial Borrowing on the Closing Date.

The obligation of each Lender and, if applicable, each Letter of Credit Issuer
to fund the Loans and issue the Letters of Credit requested to be made or issued
by it on the Closing Date shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Section 6.

 

-70-



--------------------------------------------------------------------------------

6.1. Executed Counterparts of this Agreement. The Administrative Agent shall
have received this Agreement, duly executed by (A) each lender with a Revolving
Credit Commitment, (B) each Tranche B Term Loan Lender and (C) each of the other
parties hereto.

6.2. Executed Counterpart of Subsidiary Guarantee. The Administrative Agent
shall have received an executed counterpart of the Subsidiary Guarantee from
each of the parties thereto.

6.3. Corporate and Other Proceedings. The Administrative Agent shall have
received from each Credit Party a certificate, executed by an officer of such
Credit Party in form and substance reasonably satisfactory to the Administrative
Agent, attaching: (i) a copy of the resolutions, in form and substance
reasonably satisfactory to the Administrative Agent, of the board of directors
(or similar body) of such Credit Party (or a duly authorized committee thereof)
authorizing (A) the execution, delivery and performance of this Agreement and
the Security Documents to which such Credit Party is party (and any other
agreements relating thereto) and (B) in the case of the Borrower, the extensions
of credit contemplated hereunder; (ii) the certificate of incorporation and
bylaws (or memorandum and articles, or other documents of similar import
pursuant to the laws of such Credit Party’s jurisdiction of organization) of
such Credit Party; and (iii) a certificate of good standing (or such other
document of similar import as may be acceptable to the Administrative Agent)
with respect to such Credit Party from the secretary of state (or comparable
body) of the jurisdiction in which such Credit Party is organized, dated as of a
recent date.

6.4. Opinions of Counsel. The Administrative Agent shall have received (i) a
legal opinion from Milbank, Tweed, Hadley & McCloy LLP, counsel to the Borrower,
substantially in the form of Exhibit I-1, (ii) a legal opinion from Richards
Layton & Finger, Delaware counsel to the Borrower, substantially in the form of
Exhibit I-2, (iii) a legal opinion from Elvinger, Hoss & Prussen, Luxembourg
counsel to the Borrower, substantially in the form of Exhibit I-3, (iv) a legal
opinion from Baker & McKenzie, special U.K. counsel to the Borrower,
substantially in the form of Exhibit I-4, (v) [reserved], (vi) a legal opinion
from Triay Stagnetto Niesh, special Gibraltar counsel to the Borrower,
substantially in the form of Exhibit I-6, (vii) a legal opinion from Wiley Rein
LLP, U.S. regulatory counsel to the Borrower, substantially in the form of
Exhibit I-7, and (viii) such other opinions of counsel to the Borrower as may be
reasonably requested by the Administrative Agent or its counsel.

6.5. Borrowing Request. The Borrower shall have provided the Administrative
Agent with a Notice of Borrowing two Business Days prior to the Closing Date
with respect to the borrowing of Revolving Credit Loans (if any) and Tranche B
Term Loans on the Closing Date.

6.6. Promissory Notes. Each applicable Lender shall have received, if requested
at least two (2) Business Days prior to the Closing Date, one or more promissory
notes payable to the order of such Lender duly executed by the Borrower in
substantially the form of Exhibits K-1 and K-2 evidencing its Tranche B Term
Loans and Revolving Credit Loans, as applicable.

6.7. Fees. The Lenders shall have received the fees required to be paid on the
Closing Date and all expenses (including the reasonable fees, disbursements and
other charges of Cahill Gordon & Reindel llp, counsel for the Administrative
Agent) for which invoices have been presented on or prior to the Closing Date
shall have been paid.

6.8. Collateral. The Administrative Agent shall have received:

(a) the duly executed Luxembourg Share Pledge Agreement;

(b) the duly executed U.K. Pledge Agreement;

(c) the duly executed Gibraltar Pledge Agreement;

(d) the duly executed Luxembourg Claims Pledge Agreement;

(e) the duly executed U.K. Security Agreement;

 

-71-



--------------------------------------------------------------------------------

(f) the duly executed U.S. Security Agreement;

(g) the duly executed Gibraltar Security Agreement;

(h) to the extent required by the U.S. Security Agreement, all certificates,
agreements or instruments representing or evidencing the Collateral accompanied
by instruments of transfer and stock powers undated and endorsed in blank, and
all other certificates, agreements or instruments required to perfect the
Collateral Trustee’s security interest in the Collateral;

(i) all other certificates, agreements, or instruments necessary to perfect the
Collateral Trustee’s security interest in the Collateral; and

(j) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Requirements of Law
in each jurisdiction as may be necessary or appropriate or, in the opinion of
the Administrative Agent, desirable to perfect the Liens created, or purported
to be created, by the Security Documents (including, without limitation, receipt
of duly executed payoff letters of the Existing Credit Agreements, customary
lien searches, UCC-3 termination statements and other customary releases).

6.9. Authorized Agent for Service of Process. The Borrower and each other Credit
Party that is a Foreign Subsidiary shall have designated and appointed, by
separate written instrument, CT Corporation System, 111 Eighth Avenue, New York,
NY 10011 (and any successor entity) as its authorized agent upon which process
may be served in any suit or proceeding arising out of or relating to this
Agreement or the other Credit Documents that may be instituted in any federal or
state court in the State of New York.

6.10. Perfection Certificate. The Administrative Agent shall have received a
completed Perfection Certificate substantially in the form of Exhibit E,
together with all attachments contemplated thereby.

6.11. Intercompany Subordination Agreement. The Administrative Agent shall have
received a duly executed Intercompany Subordination Agreement substantially in
the form of Exhibit M, which shall provide that, without limitation, the
Indebtedness under the Reorganization Installment Sale Agreements shall be
subordinated to the Obligations.

6.12. Solvency Certificate. The Administrative Agent shall have received a
completed solvency certificate substantially in the form of Exhibit W.

SECTION 7. Conditions Precedent to All Credit Events.

The agreement of each Lender to make any Loan requested to be made by it on the
Closing Date and any date thereafter (excluding Mandatory Borrowings) and the
obligation of the Letter of Credit Issuer to issue Letters of Credit on the
Closing Date and any date thereafter is subject to the satisfaction of the
following conditions precedent:

7.1. No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto (a) no Default or Event of Default
shall have occurred and be continuing and (b) all representations and warranties
made by any Credit Party contained herein or in the other Credit Documents shall
be true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date).

 

-72-



--------------------------------------------------------------------------------

7.2. Notice of Borrowing; Letter of Credit Request.

(a) Prior to the making of each Term Loan, each Revolving Credit Loan (other
than any Revolving Credit Loan made pursuant to Section 3.4(a)) and each
Swingline Loan, the Administrative Agent shall have received a Notice of
Borrowing (whether in writing or by telephone) meeting the requirements of
Section 2.3.

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the Letter of Credit Issuer shall have received a Letter of Credit Request
meeting the requirements of Section 3.2(a).

SECTION 8. Representations, Warranties and Agreements.

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, the
Borrower (and in the case of representations and warranties relating to
Holdings, Holdings) makes the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit:

8.1. Corporate Status. The Borrower and each Material Subsidiary (a) is a duly
organized and validly existing corporation or public limited liability company
(as applicable) or other entity in good standing under the laws of the
jurisdiction of its organization and has the corporate or other organizational
power and authority to own its property and assets and to transact the business
in which it is engaged and (b) has duly qualified and is authorized to do
business and is in good standing in all jurisdictions where it is required to be
so qualified, except where the failure to be so qualified could not reasonably
be expected to result in a Material Adverse Effect.

8.2. Corporate Power and Authority. Each Credit Party and Holdings has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party and Holdings has duly executed and
delivered each Credit Document to which it is a party and each such Credit
Document which is currently in effect constitutes the legal, valid and binding
obligation of such Credit Party and Holdings enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and subject to
general principles of equity subject to mandatory Luxembourg law provisions.

8.3. No Violation. Neither the execution, delivery or performance by any Credit
Party and Holdings of the Credit Documents to which it is a party and which is
currently in effect nor compliance with the terms and provisions thereof nor the
consummation of the Reorganization and the other transactions contemplated
hereby or thereby will (a) contravene any applicable provision of any material
law, statute, rule, regulation, order, writ, injunction or decree of any court
or governmental instrumentality, (b) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of the Borrower or any of the Restricted
Subsidiaries (other than Liens created under the Credit Documents) pursuant to,
the terms of any material indenture (including the Senior Note Indentures), loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which Holdings, the Borrower or any of the Restricted Subsidiaries
is a party or by which it or any of its property or assets is bound or
(c) violate any provision of the certificate of incorporation, by-laws or other
constitutional documents (to the extent applicable) of Holdings, the Borrower or
any of the Restricted Subsidiaries.

8.4. Litigation. There are no actions, suits or proceedings (including
Environmental Claims) pending or, to the knowledge of the Borrower, threatened
with respect to the Borrower or any of its Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect or a Material Adverse Change.

8.5. Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, U or X of the
Board.

 

-73-



--------------------------------------------------------------------------------

8.6. Governmental Approvals. The execution, delivery and performance of any
Credit Document currently in effect does not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except for (i) such as have been obtained or made and are in full force and
effect, (ii) filings and recordings in respect of the Liens created pursuant to
the Security Documents, (iii) filings with the United States Patent and
Trademark Office and the United States Copyright Office and comparable offices
in foreign jurisdictions and equivalent filings in foreign jurisdictions,
(iv) such FCC consents, approvals, registrations, and filings as may be required
in connection with the exercise of rights under the Security Documents following
an Event of Default, (v) such FCC consents, approvals, registrations, and
filings as may be required in the ordinary course of business of the Borrower
and its Subsidiaries in connection with the use of proceeds of the Loans
hereunder, (vi) such licenses, approvals, authorizations and consents as may be
required by the U.S. Department of State pursuant to the International Traffic
in Arms Regulations, the U.S. Department of Commerce pursuant to the Export
Administration Regulations and the U.S. Department of Treasury pursuant to
Foreign Asset Control Regulations in connection with the exercise of rights
hereunder and under the Security Documents following an Event of Default, and
(vii) such licenses, approvals, authorizations or consents the failure to obtain
or make could not reasonably be expected to have a Material Adverse Effect.

8.7. Investment Company Act. The Borrower is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

8.8. True and Complete Disclosure.

(a) None of the factual information and data (taken as a whole) heretofore or
contemporaneously furnished by the Borrower, any of the Subsidiaries or any of
their respective authorized representatives in writing to the Administrative
Agent and/or any Lender in connection with this Agreement (including (i) the
Confidential Information Memorandum and (ii) all information contained in the
Credit Documents currently in effect) for purposes of or in connection with this
Agreement or any transaction contemplated herein contained any untrue statement
or omitted to state any material fact necessary to make such information and
data (taken as a whole) not misleading at such time in light of the
circumstances under which such information or data was furnished (subject, in
the case of quarterly or interim financial statements, to normal year-end audit
adjustments), it being understood and agreed that for purposes of this
Section 8.8(a), such factual information and data shall not include projections
and pro forma financial information.

(b) The projections and pro forma financial information contained in the
information and data referred to in paragraph (a) above were based on good faith
estimates and assumptions believed by such Persons to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

8.9. Financial Condition; Financial Statements. (a) The unaudited historical
consolidated financial information of the Borrower as set forth in the
Confidential Information Memorandum, and (b) the Historical Financial
Statements, in each case present or will, when provided, present fairly in all
material respects the combined financial position of the Borrower at the
respective dates of said information, statements and results of operations for
the respective periods covered thereby (subject, in the case of quarterly or
interim financial statements, to normal year-end audit adjustments). The
financial statements referred to in clause (b) of this Section 8.9 have been
prepared in accordance with GAAP consistently applied except to the extent
provided in the notes to said financial statements. There has been no Material
Adverse Change since December 31, 2009 (giving effect to the Transactions as if
they had occurred prior thereto).

8.10. Tax Returns and Payments.

(a) The Borrower and each of the Subsidiaries has filed all federal income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by it and has paid all material Taxes payable by it that have become due
(including in its capacity as a withholding agent), other than those (a) not yet
delinquent or (b) contested in good faith as to which adequate reserves have
been provided in accordance with GAAP and which could not reasonably be expected
to result in a Material Adverse Effect. The Borrower and each of the
Subsidiaries

 

-74-



--------------------------------------------------------------------------------

have paid, or have provided adequate reserves (in the good faith judgment of the
management of the Borrower) in accordance with GAAP for the payment of, all
material federal, state, provincial and foreign income taxes applicable for all
prior fiscal years and for the current fiscal year.

(b) None of the Borrower or any of its Subsidiaries has ever been a party to any
understanding or arrangement constituting a “tax shelter” within the meaning of
Section 6662(d)(2)(C)(iii) of the Code or within the meaning of Section 6111(c)
or Section 6111(d) of the Code as in effect immediately prior to the enactment
of the American Jobs Creation of 2004, or has ever “participated” in a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4, except as could not reasonably be likely to, individually or
in the aggregate, have a Material Adverse Effect.

8.11. Compliance with ERISA.

(a) Each Plan is in compliance with ERISA, the Code and any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no Plan is insolvent or in reorganization (or
is reasonably likely to be insolvent or in reorganization), and no written
notice of any such insolvency or reorganization has been given to the Borrower,
any Subsidiary or any ERISA Affiliate; no failure to satisfy the minimum funding
standard under Section 430 of the Code, whether or not waived, has occurred (or
is reasonably expected to occur) with respect to a Plan or failure to make a
required contribution to a Multiemployer Plan; none of the Borrower, any
Subsidiary or any ERISA Affiliate has incurred (or is reasonably likely expected
to incur) any liability to or on account of a Plan pursuant to Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code or has been notified in writing that it will
incur any liability under any of the foregoing Sections with respect to any
Plan; no proceedings have been instituted (or are reasonably likely to be
instituted) to terminate or to reorganize any Plan or to appoint a trustee to
administer any Plan, and no written notice of any such proceedings has been
given to the Borrower, any Subsidiary or any ERISA Affiliate; and no lien
imposed under the Code or ERISA on the assets of the Borrower or any Subsidiary
or any ERISA Affiliate exists (or is reasonably likely to exist) nor has the
Borrower, any Subsidiary or any ERISA Affiliate been notified in writing that
such a lien will be imposed on the assets of the Borrower, any Subsidiary or any
ERISA Affiliate on account of any Plan, except to the extent that a breach of
any of the representations, warranties or agreements in this Section 8.11 would
not result, individually or in the aggregate, in an amount of liability that
would be reasonably likely to have a Material Adverse Effect or relates to any
matter disclosed in the financial statements of the Borrower contained in the
Confidential Information Memorandum. No Plan (other than a multiemployer plan)
has an Unfunded Current Liability that would, individually or when taken
together with any other liabilities referenced in this Section 8.11, be
reasonably likely to have a Material Adverse Effect. With respect to Plans that
are multiemployer plans (as defined in Section 3(37) of ERISA), the
representations and warranties in this Section 8.11(a), other than any made with
respect to (i) liability under Section 4201 or 4204 of ERISA or required
contributions to a Multiemployer Plan or (ii) liability for termination or
reorganization of such Plans under ERISA, are made to the best knowledge of the
Borrower.

(b) All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

8.12. Subsidiaries. Schedule 8.12 to this Agreement lists each Subsidiary of the
Borrower (and the direct and indirect ownership interest of the Borrower
therein), in each case existing on the Closing Date. To the knowledge of the
Borrower, after due inquiry, each Material Subsidiary as of the Closing Date has
been so designated on Schedule 8.12 to this Agreement. All of the outstanding
capital stock of the Borrower is owned directly or indirectly by Holdings and/or
the Holdings Successor and the requirements of Section 15.11 have been met with
respect thereto.

8.13. Patents, etc. The Borrower and each of the Restricted Subsidiaries have
obtained all patents, trademarks, servicemarks, trade names, copyrights,
licenses and other rights, free from burdensome restrictions, that

 

-75-



--------------------------------------------------------------------------------

are necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to obtain
any such rights could not reasonably be expected to have a Material Adverse
Effect.

8.14. Environmental Laws.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect: (i) the Borrower and each of the Subsidiaries and all Real Estate are in
compliance with all Environmental Laws; (ii) neither the Borrower nor any of the
Subsidiaries is subject to any Environmental Claim or any other liability under
any Environmental Law; (iii) the Borrower and its Subsidiaries are not
conducting any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law at any location; and (iv) no underground
storage tank or related piping, or any impoundment or other disposal area
containing Hazardous Materials is located at, on or under any Real Estate
currently owned or leased by the Borrower or any of its Subsidiaries.

(b) Neither the Borrower nor any of the Subsidiaries has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned or leased Real Estate or facility in a manner that could reasonably be
expected to have a Material Adverse Effect.

8.15. Properties. (a) The Borrower and each of the Subsidiaries have good and
marketable title to or leasehold interest in all properties that are necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, free and clear of all Liens (other than any Liens
permitted by this Agreement) and except where the failure to have such good
title could not reasonably be expected to have a Material Adverse Effect and
(b) no Mortgage encumbers improved Real Estate that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the National Flood Insurance
Act of 1968 unless flood insurance available under such Act has been obtained in
accordance with Section 9.3.

8.16. Solvency. On the Closing Date (after giving effect to the Transactions),
immediately following the making of each Loan and after giving effect to the
application of the proceeds of such Loans, the Borrower, on a consolidated basis
with its Subsidiaries, will be Solvent.

8.17. FCC Licenses, Etc. As of the Closing Date, Schedule 8.17 hereto accurately
and completely lists for each Satellite (a) all space station licenses for the
launch and operation of Satellites with C-band or Ku-band transponders issued by
the FCC to Holdings, the Borrower or any Restricted Subsidiary and (b) all
licenses and all other approvals, orders or authorizations issued or granted by
any Governmental Authority outside of the United States of America to launch and
operate any such Satellite. As of the Closing Date, the FCC Licenses and the
other licenses, approvals or authorizations listed on Schedule 8.17 hereto with
respect to any Satellite include all material authorizations, licenses and
permits issued by the FCC or any other Governmental Authority that are required
or necessary to launch or operate such Satellite, as applicable. Except as could
not reasonably be expected to have a Material Adverse Effect, each of the
Subject Licenses is held in the name of a License Subsidiary and is validly
issued and in full force and effect, and the Borrower and its Restricted
Subsidiaries have fulfilled and performed in all respects all of their
obligations with respect thereto and have full power and authority to operate
thereunder.

8.18. Satellites. As of the Closing Date, Schedule 8.18 hereto accurately and
completely lists each of the Satellites owned by the Borrower and its Restricted
Subsidiaries on the Closing Date, and sets forth for each such Satellite that is
in orbit, the orbital slot and number and frequency band of the transponders on
such Satellite.

8.19. Centre of Main Interest. Each of Holdings and the Credit Party
incorporated under the laws of the Grand Duchy of Luxembourg has its principal
place of business (principal établissement), the seat of its central
administration (siège de l’administration centrale) and its centre of main
interests (centre des intérêts principaux) located at the place of its
registered office (siège statutaire) in the Grand Duchy of Luxembourg and has no
establishment (as defined by Council Regulation (EC) No 1346/2000 of 29 May 2000
on insolvency proceedings, as amended) outside the Grand Duchy of Luxembourg

 

-76-



--------------------------------------------------------------------------------

SECTION 9. Affirmative Covenants.

The Borrower hereby covenants and agrees (and, in the case of Section 9.12(a)
and Section 9.15(a), Holdings covenants and agrees) that on the Closing Date and
thereafter, until the Commitments, the Swingline Commitment and each Letter of
Credit have terminated and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder, are paid in full:

9.1. Information Covenants. The Borrower will furnish to each Lender and the
Administrative Agent:

(a) Annual Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC or delivered to the holders of the Senior Notes (or, if such financial
statements are not required to be filed with the SEC or delivered to the holders
of the Senior Notes, on or before the date that is 120 days after the end of
each such fiscal year), (A) the consolidated balance sheets of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statement of operations and cash flows for such fiscal year, setting forth
comparative consolidated figures for the preceding fiscal year, and certified by
independent certified public accountants of recognized national standing whose
opinion shall not be qualified as to the scope of audit (except with respect to
any Government Business Subsidiary) or as to the status of the Borrower or any
of the Material Subsidiaries (or group of Subsidiaries that together would
constitute a Material Subsidiary) as a going concern, together in any event with
a certificate of such accounting firm stating that in the course of its regular
audit of the business of the Borrower and the Material Subsidiaries, which audit
was conducted in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge of any Default or Event of Default
relating to Section 11 that has occurred and is continuing or, if in the opinion
of such accounting firm such a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof, and (B) if the Borrower had
any Unrestricted Subsidiaries during any period covered by the financial
information set forth in clause (A), a reasonably detailed break-out of such
financial information showing amounts attributable to the Restricted
Subsidiaries as a whole and the Unrestricted Subsidiaries as a whole. The filing
by Intelsat S.A. or any other direct or indirect parent entity of the Borrower
of its Form 20-F or Form 10-K (or any successor or comparable forms) with the
SEC as at the end of and for any fiscal year, reported on as aforesaid, shall be
deemed to satisfy the obligations under the reporting portion of this paragraph
with respect to such year so long as such filing includes (i) a consolidating
footnote setting forth the consolidated balance sheets of the Borrower and the
Subsidiaries as at the end of such fiscal year, and the related consolidated
statement of operations and cash flows for such fiscal year, (ii) a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” (in the case of a Form 10-K) or an “Operating and Financial Review
and Prospects” discussion (in the case of a Form 20-F) that includes a
reasonably detailed analysis of the operating results and financial condition
(considered separately from the other Subsidiaries of Intelsat S.A., where
material) of the Borrower and its Subsidiaries; provided that such detailed
analysis of the Borrower and its Subsidiaries shall not be required if Intelsat
S.A.’s only material operations or assets in addition to the Borrower and its
Subsidiaries includes one or more businesses, each of which discloses a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” or an “Operating and Financial Review and Prospects” discussion for
such companies or substantially similar disclosure required by a non-U.S.
jurisdiction (considered separately from other Subsidiaries of Intelsat S.A.)
publicly on or through the website of Intelsat S.A. or through the EDGAR system
and (iii) if the Borrower had any Unrestricted Subsidiaries during any period
covered by the financial information set forth in clauses (i) and (ii), a
reasonably detailed break-out of such financial information showing amounts
attributable to the Restricted Subsidiaries as a whole and the Unrestricted
Subsidiaries as a whole.

(b) Quarterly Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC or delivered to the holders of the Senior Notes with respect to each of
the first three quarterly accounting periods in each fiscal year of the Borrower
(or, if such financial statements are not required to be filed with the SEC or
delivered to the holders of the Senior Notes, on or before the date that is
60 days after the end of each such quarterly accounting period), (A) the
consolidated balance sheet of (i) the Borrower and the Restricted Subsidiaries
and (ii) the Borrower and its Subsidiaries, in each case as at the end of such
quarterly period and the related

 

-77-



--------------------------------------------------------------------------------

consolidated statement of operations for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly period, and the related consolidated statement of cash flows for the
elapsed portion of the fiscal year ended with the last day of such quarterly
period, and setting forth comparative consolidated figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the prior fiscal year, all of which shall be
certified by an Authorized Officer of the Borrower subject to changes resulting
from audit and normal year-end audit adjustments, and (B) if the Borrower had
any Unrestricted Subsidiaries during any period covered by the financial
information set forth in clause (A), a reasonably detailed break-out of such
financial information showing amounts attributable to the Restricted
Subsidiaries as a whole and the Unrestricted Subsidiaries as a whole. The
furnishing by Intelsat S.A. or any other direct or indirect parent entity of the
Borrower of its Form 6-K (or any successor or comparable forms) relating to its
quarterly financial statements or the filing of a Form 10-Q (or any successor or
comparable forms) with the SEC as at the end of and for any fiscal quarter,
certified as aforesaid, shall be deemed to satisfy the reporting obligations
under this paragraph with respect to such quarter so long as such filing
includes (i) a consolidating footnote setting forth the consolidated balance
sheets of (x) the Borrower and the Restricted Subsidiaries and (y) Holdings,
Borrower and the Restricted Subsidiaries as at the end of such fiscal year, and
the related consolidated statement of operations and cash flows for such fiscal
year, and (ii) a “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” (in the case of a Form 10-Q) or, in the case of a
Form 6-K, an “Operating and Financial Review and Prospects” discussion complying
with the requirements of Form 20-F (adjusted to reflect quarterly rather than
annual reporting, consistent with the differences in the form requirements of
Form 10-K and Form 10-Q) that includes a reasonably detailed analysis of the
operating results and financial condition (considered separately from the other
Subsidiaries of Intelsat S.A. where material) of Holdings and its Subsidiaries;
provided that such detailed analysis of the Borrower and its Subsidiaries shall
not be required if Intelsat S.A.’s only material operations or assets in
addition to the Borrower and its Subsidiaries includes one or more businesses,
each of which discloses a “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” or an “Operating and Financial Review and
Prospects” discussion for such companies or substantially similar disclosure
required by a non-U.S. jurisdiction (considered separately from other
Subsidiaries of Intelsat S.A.) publicly on or through the website of Intelsat
S.A. or through the EDGAR system and (iii) if the Borrower had any Unrestricted
Subsidiaries during any period covered by the financial information set forth in
clauses (i) and (ii), a reasonably detailed break-out of such financial
information showing amounts attributable to the Restricted Subsidiaries as a
whole and the Unrestricted Subsidiaries as a whole.

(c) Budgets. Within 60 days after the commencement of each fiscal year of the
Borrower, budgets of the Borrower in reasonable detail for such fiscal year as
customarily prepared by management of the Borrower for their internal use
consistent in scope with the financial statements provided pursuant to
Section 9.1(a), setting forth the principal assumptions upon which such budgets
are based.

(d) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.1(a) and (b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the Borrower and the Subsidiaries
were in compliance with the provisions of Section 11 as at the end of such
fiscal year or period, as the case may be and, if such certificate demonstrates
an Event of Default of the covenant under Section 11 which has not been cured
previously, any of the Permitted Holders may deliver, together with such
certificate, notice of their intent to cure (a “Notice of Intent to Cure”) such
Event of Default pursuant to 12.13; provided that unless and until such Event of
Default shall have been cured or waived, the delivery of a Notice of Intent to
Cure shall in no way affect or alter the occurrence, existence or continuation
of any such Event of Default or the rights, benefits, powers and remedies of the
Administrative Agent and the Lenders under any Credit Document, (ii) a
specification of any change in the identity of the Restricted Subsidiaries,
Material Subsidiaries and Unrestricted Subsidiaries as at the end of such fiscal
year or period, as the case may be, from the Restricted Subsidiaries and
Unrestricted Subsidiaries, respectively, provided to the Lenders on the Closing
Date or the most recent fiscal year or period, as the case may be, (iii) the
then applicable Status and the calculations required to calculate the
Consolidated Total Debt to Consolidated EBITDA Ratio as of the last day of the
applicable Test Period and (iv) the amount of any Pro

 

-78-



--------------------------------------------------------------------------------

Forma Adjustment not previously set forth in a Pro Forma Adjustment Certificate
or any change in the amount of a Pro Forma Adjustment set forth in any Pro Forma
Adjustment Certificate previously provided and, in either case, in reasonable
detail, the calculations and basis therefor. At the time of the delivery of the
financial statements provided for in Section 9.1(a), (I) a certificate of an
Authorized Officer of the Borrower setting forth in reasonable detail the
Applicable Amount and the CI Contributions, if any, in each case as at the end
of the fiscal year to which such financial statements relate and (II) a
certificate of an Authorized Officer and the chief financial or legal officer
(separate from the foregoing Authorized Officer) of the Borrower or Intelsat
S.A. setting forth the information required pursuant to Section 1(a) of the
Perfection Certificate or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this subsection (d)(II), as the case may be.

(e) Notice of Default or Litigation. Promptly after an Authorized Officer of the
Borrower or any of the Subsidiaries obtains actual knowledge thereof, notice of
(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrower proposes to take with respect thereto, (ii) any
litigation or governmental proceeding pending against the Borrower or any of the
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect or a Material Adverse Change, and (iii) any actual or constructive total
or material partial loss event with respect to any Satellite.

(f) Environmental Matters. The Borrower will promptly advise the Lenders in
writing after obtaining actual knowledge of any one or more of the following
environmental matters, unless such environmental matters would not, individually
or when aggregated with all other such matters, be reasonably expected to result
in a Material Adverse Change:

(i) Any pending or threatened Environmental Claim against the Borrower or any of
the Subsidiaries or any Real Estate;

(ii) Any condition or occurrence on any Real Estate that (x) could reasonably be
expected to result in noncompliance by the Borrower or any of the Subsidiaries
with any applicable Environmental Law or (y) could reasonably be anticipated to
form the basis of an Environmental Claim against Holdings, the Borrower or any
of the Subsidiaries or any Real Estate;

(iii) Any condition or occurrence on any Real Estate that could reasonably be
anticipated to cause such Real Estate to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and

(iv) The conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release of any Hazardous Material on, at, under or from any Real
Estate.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto. The term “Real Estate” shall mean land, buildings and
improvements owned or leased by the Borrower or any of the Subsidiaries, but
excluding all operating fixtures and equipment, whether or not incorporated into
improvements.

(g) Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 20-F, 10-Q, 6-K or 8-K) or registration statements
with, and reports to, the SEC or any analogous Governmental Authority in any
relevant jurisdiction by the Borrower (and Holdings, if Holdings is a public
filing company outside the United States) or any of the Subsidiaries (other than
amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Lenders),
exhibits to any registration statement and, if applicable, any registration
statements on Form S-8) and copies of all financial statements, proxy
statements, notices and reports that the Borrower (and Holdings, if Holdings is
a public filing company outside the United States) or any of the Subsidiaries
shall send to the holders of any publicly issued debt of Holdings, the Borrower
and/or any of the Subsidiaries (including any Senior Notes (whether publicly
issued or not)) in their capacity as such holders (in each

 

-79-



--------------------------------------------------------------------------------

case to the extent not theretofore delivered to the Lenders pursuant to this
Agreement) and, with reasonable promptness, such other information (financial or
otherwise) as the Administrative Agent on its own behalf or on behalf of the
Required Lenders may reasonably request in writing from time to time; provided
that Holdings and the Borrower shall not be required to furnish any such reports
and other materials to the Administrative Agent or any Lender to the extent the
same is publicly available on the website of Intelsat S.A. or the Borrower or
through the EDGAR system.

(h) Pro Forma Adjustment Certificate. Not later than the consummation of the
acquisition of any Acquired Entity or Business by the Borrower or any Restricted
Subsidiary for which there shall be a Pro Forma Adjustment or not later than any
date on which financial statements are delivered with respect to any
four-quarter period in which a Pro Forma Adjustment is made as a result of the
consummation of the acquisition of any Acquired Entity or Business by the
Borrower or any Restricted Subsidiary for which there shall be a Pro Forma
Adjustment, a certificate of an Authorized Officer of the Borrower setting forth
the amount of such Pro Forma Adjustment and, in reasonable detail, the
calculations and basis therefor.

(i) FCC Reports. Promptly upon their becoming available, copies of any and all
periodic or special reports filed by the Borrower or any of its Restricted
Subsidiaries with the FCC or with any other Federal, state or local governmental
authority, if such reports indicate any material adverse change in the business,
operations, affairs or condition of the Borrower or any of its Restricted
Subsidiaries, and copies of any and all notices and other communications from
the FCC or from any other Federal, state or local governmental authority with
respect to the Borrower, any of its Subsidiaries or any Satellite relating to
any matter that could reasonably be expected to result in a Material Adverse
Effect.

(j) Satellite Health Report. No less than annually with respect to each In-Orbit
Satellite that has a net book value exceeding $50,000,000, and upon the
occurrence of an Event of Default at any time upon the reasonable request of the
Administrative Agent, (i) with respect to any one or more In-Orbit Satellites
operated by the Borrower or any of its Subsidiaries, a Satellite Health Report
and (ii) with respect to any In-Orbit Satellite that is operated by any Person
other than the Borrower or any of its Subsidiaries, any satellite health reports
received by the Borrower from such Person, it being understood that to the
extent that any such Satellite Health Report or other satellite health report
contains any forward looking statements, estimates or projections, such
statements, estimates or projections are subject to significant uncertainties
and contingencies, many of which are beyond the Borrower’s or any of its
Subsidiaries’ control, and no assurance can be given that such forward looking
statements, estimates or projections will be realized, and provided that nothing
in this clause (j) shall require the Borrower to deliver any information to the
Administrative Agent or any Lender to the extent delivery of such information is
restricted by applicable law or regulation.

9.2. Books, Records and Inspections. The Borrower will, and the Borrower will
cause each of the Subsidiaries to, permit officers and designated
representatives of the Administrative Agent or the Required Lenders to visit and
inspect any of the properties or assets of the Borrower and any such Subsidiary
in whomsoever’s possession to the extent that it is within such party’s control
to permit such inspection, and to examine the books and records of the Borrower
and any such Subsidiary and discuss the affairs, finances and accounts of the
Borrower and of any such Subsidiary with, and be advised as to the same by, its
and their officers and independent accountants, all at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may desire; provided that so long as no Default or Event of
Default is then in existence, the Borrower and any Credit Party shall have the
right to participate in any discussions of the Agents or the Lenders with any
independent accountants of the Borrower.

9.3. Maintenance of Insurance.

(a) The Borrower will, and the Borrower will cause each of its Restricted
Subsidiaries to, obtain, maintain and keep in full force and effect at all times
(i) with respect to each Satellite procured by the Borrower or any of its
Restricted Subsidiaries for which the risk of loss passes to the Borrower or
such Restricted Subsidiary at or before launch, and for which launch insurance
or commitments with respect thereto are not in place as of the Closing Date,
launch insurance with respect to each such Satellite covering the launch of such
Satellite and a period

 

-80-



--------------------------------------------------------------------------------

of time thereafter, but only to the extent, if at all, and on such terms
(including coverage period, exclusions, limitations on coverage, co-insurance,
deductibles and coverage amount) as is determined by the Borrower to be in the
best interests of the Borrower, (ii) with respect to each Satellite it currently
owns or for which it has risk of loss (or, if the entire Satellite is not owned,
the portion it owns or for which it has risk of loss), other than any Excluded
Satellite, In-Orbit Insurance and (iii) at all times subsequent to the coverage
period of the launch insurance described in clause (i) above, if any, or if
launch insurance is not procured, at all times subsequent to the initial
completion of in-orbit testing, in each case with respect to each Satellite it
then owns or for which it has risk of loss (or portion, as applicable), other
than any Excluded Satellite, In-Orbit Insurance; provided, however, that at any
time with respect to a Satellite that is not an Excluded Satellite, none of the
Borrower or any of its Subsidiaries shall be required to maintain In-Orbit
Insurance in excess of 33% of the aggregate net book value of all in-orbit
Satellites (and portions it owns or for which it has risk of loss) insured (it
being understood that any Satellite (or portion, as applicable) protected by
In-Orbit Contingency Protection shall be deemed to be insured for a percentage
of its net book value as set forth in the definition of “In-Orbit Contingency
Protection”). In the event that the expiration and non-renewal of In-Orbit
Insurance for such a Satellite (or portion, as applicable) resulting from a
claim of loss under such policy causes a failure to comply with the proviso in
the immediately preceding sentence, the Borrower and its Restricted Subsidiaries
shall be deemed to be in compliance with such proviso for the 120 days
immediately following such expiration or non-renewal; provided that the Borrower
or any of its Restricted Subsidiaries, as the case may be, procures such
In-Orbit Insurance or provides such In-Orbit Contingency Protection as necessary
to comply with such proviso within such 120-day period. In the event of the
unavailability of any In-Orbit Contingency Protection for any reason, the
Borrower or any of its Restricted Subsidiaries, as the case may be, shall,
subject to the first proviso above, within 120 days of such unavailability, be
required to have in effect In-Orbit Insurance complying with clause (ii) or
(iii) above, as applicable, with respect to all Satellites (or portions, as
applicable), other than Excluded Satellites that the unavailable In-Orbit
Contingency Protection was intended to protect and for so long as such In-Orbit
Contingency Protection is unavailable; provided that the Borrower and its
Restricted Subsidiaries shall be considered in compliance with this insurance
covenant for the 120 days immediately following such unavailability.

(b) The Borrower will, and the Borrower will cause each of its Restricted
Subsidiaries to, use its reasonable best efforts to at all times keep the
respective property of the Borrower and its Restricted Subsidiaries (except
(x) real or personal property leased or financed through third parties in
accordance with this Agreement and (y) satellites) insured in favor of the
Collateral Trustee for the benefit of the Secured Parties, and all policies or
certificates with respect to such insurance (and any general liability, umbrella
liability coverage and workers’ compensation insurance (to the extent permitted
by law) maintained by, or on behalf of, the Borrower or any Restricted
Subsidiary of the Borrower) (i) shall be endorsed to the Collateral Trustee’s
reasonable satisfaction for the benefit of the Collateral Trustee (including,
without limitation, by naming the Collateral Trustee as certificate holder,
mortgagee and loss payee with respect to real property, certificate holder and
loss payee with respect to personal property, additional insured with respect to
general liability and umbrella liability coverage and (to the extent permitted
by law) certificate holder with respect to workers’ compensation insurance),
(ii) shall state that such insurance policies shall not be cancelled or
materially changed without at least 30 days’ prior written notice thereof by the
respective insurer to the Collateral Trustee; provided that with respect to any
launch insurance or In-Orbit Insurance, such notice is available, and if
available, on such terms as may be available, and (iii) shall, upon the request
of the Collateral Trustee, be deposited with the Collateral Trustee for the
benefit of the Secured Parties. Notwithstanding the foregoing or anything to the
contrary contained elsewhere in this Agreement, the lender or collateral agent
with respect to any ECA Financing may be named as additional insured, mortgagee
or loss payee with respect to any insurance covering ECA Collateral which
insurance shall not be required to be in accordance with or subject to the terms
of this Section 9.3.

(c) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Credit Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

 

-81-



--------------------------------------------------------------------------------

(d) If the Borrower or any of its Restricted Subsidiaries shall fail to maintain
all insurance in accordance with this Section 9.3, or if the Borrower or any of
its Restricted Subsidiaries shall fail to so name the Administrative Agent for
the benefit of the Secured Parties as an additional insured, mortgagee or loss
payee, as the case may be, or so deposit all certificates with respect thereto,
the Administrative Agent shall have the right (but shall be under no
obligation), upon reasonable prior notice to the Borrower of its intention to do
so, to procure such insurance on such terms and against such risks as are
required hereby, and the Borrower agrees to reimburse the Administrative Agent
for any premium paid therefor.

9.4. Payment of Taxes. The Borrower will pay and discharge, and the Borrower
will cause each of the Subsidiaries to pay and discharge, all material Taxes
imposed upon it or upon its income or profits, or upon any properties belonging
to it, prior to the date on which material penalties attach thereto, and all
lawful material claims that, if unpaid, could reasonably be expected to become a
material Lien upon any properties of the Borrower or any of the Restricted
Subsidiaries; provided that none of the Borrower or any of the Subsidiaries
shall be required to pay any such Tax or claim that is being contested in good
faith and by proper proceedings if it has maintained adequate reserves (in the
good faith judgment of the management of the Borrower) with respect thereto in
accordance with GAAP and the failure to pay could not reasonably be expected to
result in a Material Adverse Effect.

9.5. Consolidated Corporate Franchises. The Borrower will do, and the Borrower
will cause each Material Subsidiary to do, or cause to be done, all things
necessary to preserve and keep in full force and effect its existence, corporate
rights and authority, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that the Borrower and its Subsidiaries may consummate any transaction permitted
under Section 10.3, 10.4 or 10.5.

9.6. Compliance with Statutes, Regulations, etc. The Borrower will, and the
Borrower will cause each Subsidiary to, comply with all applicable laws, rules,
regulations and orders applicable to it or its property (including all FCC
Licenses and all other governmental approvals or authorizations required to
launch and operate the Satellites and the TT&C Stations related thereto) and to
transmit signals to and receive transmissions from the Satellites, and to
maintain all such FCC Licenses and other governmental approvals or
authorizations in full force and effect, in each case except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect (it
being understood that any failure as it may relate to any FCC License for a
Satellite that is yet to be launched shall not, in itself, be considered or
deemed to result in a Material Adverse Effect).

9.7. ERISA. Promptly after the Borrower or any Subsidiary or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following events
that, individually or in the aggregate (including in the aggregate such events
previously disclosed or exempt from disclosure hereunder, to the extent the
liability therefor remains outstanding), would be reasonably likely to have a
Material Adverse Effect, the Borrower will deliver to each of the Lenders a
certificate of an Authorized Officer or any other senior officer of the Borrower
setting forth details as to such occurrence and the action, if any, that the
Borrower, such Subsidiary or such ERISA Affiliate is required or proposes to
take, together with any notices (required, proposed or otherwise) given to or
filed with or by the Borrower, such Subsidiary, such ERISA Affiliate, the PBGC,
a Plan participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto: that a Reportable
Event has occurred; that a failure to satisfy the minimum funding standard under
Section 412 of the Code has occurred or an application is to be made to the
Secretary of the Treasury for a waiver or modification of the minimum funding
standard (including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower, a Subsidiary or an
ERISA Affiliate pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Plan; that the PBGC has notified the Borrower, any Subsidiary
or any ERISA Affiliate of its intention to appoint a trustee to administer any
Plan; that the Borrower, any Subsidiary or any ERISA Affiliate has failed to
make a required installment or other payment pursuant to Section 412 of the Code
with respect to a Plan; or that the Borrower, any Subsidiary or any ERISA
Affiliate has incurred or will incur (or has been notified in writing that it
will incur) any liability (including any contingent or secondary liability) to
or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.

 

-82-



--------------------------------------------------------------------------------

9.8. Maintenance of Properties. The Borrower will, and the Borrower will cause
each of its Restricted Subsidiaries to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, which shall include, in the case of Satellites (other
than Satellites yet to be launched), the provision of tracking, telemetry,
control and monitoring of Satellites in their designated orbital positions in
accordance with prudent and diligent standards in the commercial satellite
industry, except to the extent that the failure to do so could reasonably be
expected to have a Material Adverse Effect.

9.9. Transactions with Affiliates. The Borrower will conduct, and cause each of
the Restricted Subsidiaries to conduct, all transactions with any of its
Affiliates (other than the Borrower or its Restricted Subsidiaries) involving
aggregate consideration in excess of $15,000,000 on terms that are substantially
as favorable to the Borrower or such Restricted Subsidiary as it would obtain in
a comparable arm’s-length transaction with a Person that is not an Affiliate;
provided that the foregoing restrictions shall not apply to (a) the payment, on
a quarterly basis, of management and consulting fees to the Sponsors in an
aggregate amount not to exceed in any fiscal year of the Borrower the greater of
(x) $25,000,000 and (y) 1.25% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the immediately preceding fiscal year, (b) upon the
consummation of a Qualified IPO, as consideration for the termination of
existing management, consulting or financial or similar services agreements
between the Borrower and the Sponsors, one-time payments to the Sponsors in an
amount no greater than that calculated in accordance with the Monitoring Fee
Agreement among the Sponsors and the Borrower (or any parent of the Borrower),
as such agreement is in effect on the date hereof or as modified, amended or
supplemented in any manner not materially adverse to the Lenders, (c) the
payment of customary investment banking fees paid to the Sponsors for services
rendered to the Borrower and the Restricted Subsidiaries in connection with
divestitures, acquisitions, financings and other transactions, (d) transactions
conducted in accordance with the Master Intercompany Services Agreement as in
effect on the date hereof or as modified, amended or supplemented in any manner
not materially adverse to the Lenders, (e) the Transactions and transactions to
effect the same, including the payment of fees and expenses related thereto,
(f) customary fees paid to and customary indemnities provided to members of the
board of directors of the Borrower, its parent entities and the Subsidiaries,
(g) transactions permitted by Section 10.1, 10.3, 10.5 or 10.6, (h) employment
and other compensation arrangements with respect to the procurement of services
of officers, consultants and employees in the ordinary course of business,
(i) the issuance of Equity Interests in Holdings to any Permitted Holder or to
any director, officer, employee or consultant of the Borrower or any parent or
Subsidiary of the Borrower, (j) the entering into of any tax sharing agreement
or arrangement relating to payments, whether directly or by dividend, by the
Borrower or a Restricted Subsidiary to any parent of the Borrower if such parent
is required to file a consolidated, unitary or similar tax return reflecting
income of the Borrower or its Restricted Subsidiaries, in an amount equal to the
portion of such taxes attributable to the Borrower and/or its Restricted
Subsidiaries that are not payable directly by the Borrower and/or its Restricted
Subsidiaries, but not to exceed the amount that the Borrower or such Restricted
Subsidiaries would have been required to pay in respect of such taxes if the
Borrower and such Restricted Subsidiaries had been required to pay such taxes
directly as standalone taxpayers (or a standalone group separate from such
parent), (k) agreements in effect on the Closing Date and listed on Schedule 9.9
and amendments thereto not materially disadvantageous to the Lenders, (l) any
transaction effected as part of a Qualified Receivables Financing and
(m) transactions between the Borrower or any of its Restricted Subsidiaries and
any Person a director or directors of which is (are) also a director of Holdings
or any parent of Holdings; provided that such director(s) abstain(s) from voting
as a director of Holdings or such parent, as the case may be, on any matter
involving such Person.

9.10. End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial
reporting purposes, cause (a) each of their, and each of their respective
Subsidiaries’, fiscal years to end on December 31 of each year and (b) each of
their, and each of their respective Subsidiaries’, fiscal quarters to end on
dates consistent with such fiscal year-end and the Borrower’s past practice;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent (it being agreed that a conversion from GAAP to IFRS shall
be reasonably acceptable to the Administrative Agent), in which case the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary in order
to reflect such change in financial reporting.

 

-83-



--------------------------------------------------------------------------------

9.11. Additional Guarantors and Grantors. Except as set forth in
Section 10.1(A)(i) or (A)(j), the Borrower will cause (i) each direct or
indirect Material Subsidiary (other than any Unrestricted Subsidiary or a
Receivables Subsidiary) formed or otherwise purchased or acquired after the
Closing Date (including pursuant to a Permitted Acquisition), (ii) each
Subsidiary (other than any Unrestricted Subsidiary) that is not a Material
Subsidiary on the Closing Date but subsequently becomes a Material Subsidiary
and (iii) each inactive Subsidiary (unless such Subsidiary is designated an
Unrestricted Subsidiary in accordance with terms of this Agreement) which
acquires any material assets or is otherwise no longer deemed inactive, in each
case to execute a supplement to the Guarantee in the form of Annex B thereto and
a Supplemental Security Agreement; provided, however, that no Foreign Subsidiary
shall be required to take such actions if, and to the extent that, based upon
written advice of local counsel reasonably satisfactory to the Administrative
Agent, the Borrower and/or such Foreign Subsidiary concludes that the taking of
such actions would violate the laws of the jurisdiction in which such Foreign
Subsidiary is organized; provided further, that if steps (for example, limiting
the amount guaranteed) can be taken so that such violation would not exist,
then, if requested by the Administrative Agent, the respective Foreign
Subsidiary shall enter into a modified Guarantee and/or modified Security
Documents that provide, to the maximum extent permissible under applicable law,
as many of the benefits as possible as are provided pursuant to the Guarantee
and the Security Documents executed and delivered on the Closing Date.

9.12. Pledges of Additional Stock and Evidence of Indebtedness.

(a) Except as set forth in Section 10.1(A)(i) or (A)(j), Holdings will pledge as
a first priority Lien the capital stock of the Borrower and the Borrower will
pledge, and, if applicable, will cause each Material Subsidiary to pledge, to
the Collateral Trustee for the benefit of the Secured Parties, (i) all the
capital stock of each Subsidiary (other than any Unrestricted Subsidiary) and
Minority Investments other than Minority Investments with a Fair Market Value of
less than $15,000,000; provided that the aggregate Fair Market Value of such
excluded Minority Investments shall not exceed $30,000,000 at any time
outstanding (unless such pledge is prohibited by an applicable joint venture,
shareholder or similar agreement), and held by the Borrower or a Subsidiary
Guarantor, in each case, formed or otherwise purchased or acquired after the
Closing Date, in each case pursuant to a supplement to the applicable Pledge
Agreement or Security Agreement (or, if necessary, a new pledge agreement or
security agreement) in form and substance reasonably satisfactory to the
Administrative Agent, (ii) all evidences of Indebtedness in excess of $1,000,000
received by the Borrower or any Subsidiary Guarantor in connection with any
disposition of assets pursuant to Section 10.4(b), in each case pursuant to a
supplement to the applicable Pledge Agreement or Security Agreement (or, if
necessary, a new pledge agreement or security agreement) in form and substance
reasonably satisfactory to the Administrative Agent, and (iii) any global
promissory notes executed after the Closing Date evidencing Indebtedness of the
Borrower, each Subsidiary and each Minority Investment that is owing to the
Borrower or any Subsidiary Guarantor, in each case pursuant to a supplement to
the applicable Pledge Agreement (or, if necessary, a new pledge agreement) in
form and substance reasonably satisfactory to the Administrative Agent.

(b) The Borrower agrees that all Indebtedness in excess of $30,000,000 of the
Borrower and each Subsidiary that is owing to any Credit Party party to a Pledge
Agreement other than with respect to any Reorganization Installment Sale
Agreement shall be evidenced by one or more global promissory notes.

(c) At all times on and after the Closing Date, Holdings and the Borrower will
cause each obligor and obligee of any loan or advance (including, without
limitation, pursuant to guarantees thereof or security thereof) which are
(x) made to the Borrower by Holdings or any of the Borrower’s Subsidiaries or
(y) made to any Credit Party by a Subsidiary of the Borrower that is not a
Credit Party prior to the extension or incurrence of such loan or advance, to
execute and deliver to the Administrative Agent an intercompany subordination
agreement substantially in the form of Exhibit M (as modified, amended or
supplemented from time to time, the “Intercompany Subordination Agreement”) or,
to the extent the Intercompany Subordination Agreement has previously come into
effect, a joinder agreement in respect of the Intercompany Subordination
Agreement and, in connection therewith, promptly execute and deliver all further
instruments, and take all further action, that the Administrative Agent may
reasonably require; provided that no such Intercompany Subordination Agreement
is required to be entered into in respect of intercompany loans and advances in
the aggregate not exceeding $30,000,000, and with such further exceptions as the
Administrative Agent may agree.

 

-84-



--------------------------------------------------------------------------------

9.13. Use of Proceeds. The Borrower will use the Letters of Credit and the
proceeds of all Loans for the purposes set forth in the introductory statement
to this Agreement.

9.14. Changes in Business.

(a) The Borrower and the Subsidiaries, taken as a whole, will not fundamentally
and substantively alter the character of their business, taken as a whole, from
the business conducted or proposed to be conducted by the Borrower and the
Subsidiaries, taken as a whole, on the Closing Date and other business
activities that are complementary, ancillary incidental or related to,
reasonably similar to or a reasonable extension, development or expansion of any
of the foregoing (a “Permitted Business”).

(b) No License Subsidiary will engage in any line or lines of business activity
other than to hold FCC Licenses issued to it and to enter into arrangements with
the Borrower or other Restricted Subsidiaries (other than other License
Subsidiaries) to manage and operate such FCC Licenses under its direction and
control, in each case to the maximum extent permitted by applicable law. The
Borrower will cause all Subject Licenses at all times to be held in the name of
a License Subsidiary (which shall be the sole legal and beneficial owner
thereof). Any license issued after the Closing Date by the FCC that constitutes
a Subject License shall be held in the name of a License Subsidiary (which shall
be the sole legal and beneficial owner thereof).

9.15. Further Assurances.

(a) The Borrower will, and will cause each other Credit Party to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
which may be required under any applicable law, or which the Administrative
Agent or the Required Lenders may reasonably request, in order to grant,
preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the Security Agreements, the
Pledge Agreements or any Mortgage, all at the expense of the Borrower and the
Restricted Subsidiaries.

(b) If any assets (including any real estate or improvements thereto or any
interest therein) with a book value or fair market value in excess of
$25,000,000 are acquired by the Borrower or any other Credit Party after the
Closing Date (other than assets constituting Collateral under the Security
Agreements that become subject to the Lien of the Security Agreement upon
acquisition thereof) that are of the nature secured by the Security Agreements
or any Mortgage, as the case may be, the Borrower will notify the Administrative
Agent and the Lenders thereof, and, if requested by the Administrative Agent or
the Required Lenders, the Borrower will cause such assets to be subjected to a
Lien securing the applicable Obligations and will take, and cause the other
Credit Parties to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens (unless,
with respect to any such asset, same is subject to one or more agreements or
Liens permitted hereunder which agreements or Lien(s) prohibit the granting of a
security interest thereon as contemplated by this clause (b), in which case the
actions otherwise required by this Section 9.15(b) with respect to such asset
shall not be required to be taken until such prohibitions cease to be
applicable) consistent with the applicable requirements of the Security
Documents, including actions described in paragraph (a) of this Section 9.15,
all at the expense of the Credit Parties. Any Mortgage delivered to the
Administrative Agent in accordance with the preceding sentence or pursuant to
Section 9.15(c) shall be accompanied by (i) a completed “Life-of Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each
Credit Party relating thereto) and evidence of flood insurance (if applicable),
(ii) a policy or policies of title insurance issued by a nationally recognized
title insurance company insuring the Lien of each Mortgage as a valid first Lien
on the Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 10.2, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
and (iii) an opinion of local counsel to the Borrower (or in the event a
Subsidiary of the Borrower is the mortgagor, to such Subsidiary) in form and
substance satisfactory to the Administrative Agent. Any provision contained
herein or in the Security Documents to the contrary notwithstanding, the
Collateral shall not include at any time (i) any FCC License to the extent (but
only to the extent) that at such time the Administrative Agent may not validly
possess a security interest therein pursuant to the Communications Act of 1934,
as amended, and the regulations promulgated

 

-85-



--------------------------------------------------------------------------------

thereunder, as in effect at such time, but the Collateral shall include, to the
maximum extent permitted by law, all rights incident or appurtenant to the FCC
Licenses and the right to receive all proceeds derived from or in connection
with the sale, assignment or transfer of the FCC Licenses or (ii) Satellites,
insurance polices thereon and related construction and manufacturing contracts,
launch insurance policies (to the extent of coverage for the launch and
associated services and any premiums related thereto), launch services
agreements (but excluding customer contracts) or proceeds thereof that secure
obligations under any ECA Financing (this clause (ii), “ECA Collateral”).

(c) The Borrower and its Subsidiaries have not and shall not mortgage any real
property for the benefit of any other party unless a first priority Mortgage on
the same is delivered contemporaneously (together with the accompanying
deliveries as set forth in Section 9.15(b)) to the Administrative Agent for the
benefit of the Secured Parties.

(d) Each Credit Party organized under the laws of Luxembourg will not own
Satellites, orbital slots or hold customer contracts to the extent the
Collateral Trustee can not hold a valid and perfected security interest in such
property, except pursuant to the Guarantee and Collateral Exception Amount.

9.16. Access and Command Codes.

(a) The Borrower will, and will cause each of the Restricted Subsidiaries, at
the request of the Administrative Agent to use commercially reasonable efforts
to obtain promptly from each provider (other than the Borrower) of tracking,
telemetry, control and monitoring services for any Satellite, consents and
agreements with the Administrative Agent to:

(i) deliver expeditiously to the Administrative Agent, upon notification by the
Administrative Agent that an acceleration pursuant to Section 12 has occurred,
subject to having obtained any consent or approval of, or registration or filing
with, any Governmental Authority for such delivery, all access codes, command
codes and command encryption necessary to establish access to and perform
tracking, telemetry, control and monitoring of any such Satellite, including
activation and control of any spacecraft subsystems and payload components and
the transponders thereon;

(ii) take commercially reasonable steps necessary, upon notification by the
Administrative Agent that an acceleration pursuant to Section 12 has occurred,
to obtain any consent or approval of, or registration or filing with, any
Governmental Authority required to effect any transfer of operational control
over any such Satellite and related technical data (including any license
approving the export or re-export of such Satellite to any Person or Persons as
designated by the Administrative Agent); and

(iii) deliver to the Administrative Agent written evidence of the issuance of
any such consent, approval, registration or filing once such consent, approval,
registration or filing has been obtained;

(b) If, after having used its commercially reasonable efforts to obtain the
consents and agreements referred to in clause (i) above, any such consents or
agreements shall not have been so obtained, instruct each such provider of
tracking, telemetry, control and monitoring services (and each Satellite
Manufacturer in respect of Satellites that have yet to be launched, to the
extent that the Borrower or a Restricted Subsidiary does not have in its
possession all items referred to in clause (iii) above) to cooperate in
providing the access codes, command codes and command encryption referred to in
said clause (i), in each case subject to having obtained any consent or approval
of, or registration or filing with, any Governmental Authority for such
delivery; and

(c) At any time upon an acceleration pursuant to Section 12, and upon
notification thereof by the Administrative Agent, to promptly deliver to the
Administrative Agent, subject to having obtained any requisite consent or
approval of, or registration or filing with, any Governmental Authority for such
delivery, all access codes, command codes and command encryption necessary, in
the sole judgment of the Administrative Agent, to establish access to and
perform tracking, telemetry, control and monitoring of any Satellite, including
activation and control of any spacecraft subsystems and payload components and
the transponders thereon and any changes to or modifications of such codes and
encryption.

 

-86-



--------------------------------------------------------------------------------

9.17. TTC&M Providers. The Borrower will, and will use its commercially
reasonable efforts to cause each provider (other than the Borrower) of tracking,
telemetry, control and monitoring services for any Satellite to agree to, not
change any access codes, command codes or command encryption necessary to
establish access to and perform tracking, telemetry, control and monitoring of
each Satellite at any time that an Event of Default exists and such provider of
tracking, telemetry, control and monitoring services, as the case may be, has
been notified by the Borrower or the Administrative Agent thereof, without
promptly furnishing to the Administrative Agent the new access codes, command
codes and command encryption necessary to establish access to and perform
tracking, telemetry, control and monitoring of such Satellite, once such access
codes, command codes and command encryption have been delivered to the
Administrative Agent pursuant to this Section 9.17.

9.18. Maintenance of Rating of Facilities. The Borrower will cause a senior
secured credit rating with respect to the Credit Facilities from each of S&P and
Moody’s to be available at all times hereafter until the last Maturity Date
under this Agreement.

9.19. Government Business Subsidiaries. The Borrower will use its commercially
reasonable efforts (as may be permitted under that certain proxy agreement (the
“Proxy Agreement”) among Intelsat General Corporation and the other parties
thereto, and as may be permitted under any substantially similar agreement), and
will use its commercially reasonable efforts (as may be permitted under the
Proxy Agreement, and as may be permitted under any substantially similar
agreement) to cause each of its Subsidiaries (other than Intelsat General
Corporation and any other Government Business Subsidiary), not to allow or
permit, directly or indirectly, Intelsat General Corporation or such other
Government Business Subsidiary to take, or fail to take, any action that would
violate the covenants and terms of this Agreement or cause any representation or
warranty contained in this Agreement to be untrue.

9.20. Post-closing Covenants.

(a) Within 20 Business Days after the Closing Date, the Borrower shall deliver
to the Administrative Agent a copy of, or a certificate as to coverage under,
the insurance policies required by Section 9.3 and the applicable provisions of
the Security Documents, each of which shall (i) have the endorsements set forth
in Section 9.3(b)(i), (ii) contain the statements set forth in
Section 9.3(b)(ii) and (iii) be in form and substance reasonably satisfactory to
the Administrative Agent.

(b) On the three month anniversary of the Closing Date, if the Polish Subsidiary
has not been liquidated, wound up or dissolved, the Polish Subsidiary shall
become a Subsidiary Guarantor pursuant to Section 9.11.

(c) Within seven Business Days after the Closing Date, the Borrower shall use
commercially reasonable efforts to deliver to the Administrative Agent (i) the
duly executed German Pledge Agreement and (ii) a legal opinion from Milbank,
Tweed, Hadley & McCloy LLP, counsel to the Borrower, substantially in the form
of Exhibit I-5

SECTION 10. Negative Covenants.

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Commitments, the Swingline Commitment and each Letter of
Credit have terminated and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder, are paid in full.

10.1. Limitation on Indebtedness.

(A) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness arising under the Credit Documents;

(b) Indebtedness of (i) the Borrower to any Subsidiary of the Borrower and
(ii) subject to compliance with Section 10.5(g), any Subsidiary to the Borrower
or any Restricted Subsidiary of the Borrower;

 

-87-



--------------------------------------------------------------------------------

(c) Indebtedness in respect of any banker’s acceptances, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business;

(d) except as provided in clauses (i) and (j) below, subject to compliance with
Section 10.5(g), Guarantee Obligations incurred by (i) Restricted Subsidiaries
in respect of Indebtedness of the Borrower or other Restricted Subsidiaries that
is permitted to be incurred under this Agreement and (ii) the Borrower in
respect of Indebtedness of the Restricted Subsidiaries that is permitted to be
incurred under this Agreement; provided that there shall be no Subsidiary
Guarantee (A) by any Restricted Subsidiary that is not a Subsidiary Guarantor of
any Indebtedness of the Borrower and (B) in respect of the Senior Notes or
Permitted Additional Notes, unless such Subsidiary Guarantee is made by a
Subsidiary Guarantor and such Subsidiary Guarantee is unsecured (and
subordinated in the case of Permitted Additional Notes that are subordinated);

(e) Guarantee Obligations incurred in the ordinary course of business in respect
of obligations of suppliers, customers, franchisees, lessors and licensees;

(f) (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred within 270 days of (A) the acquisition (by purchase, lease or
otherwise), construction or improvement of fixed or capital assets (including
real property), and (B) any ECA Financings to finance (1) the acquisition (by
purchase, lease or otherwise), construction or improvement of such fixed or
capital assets and (2) such ECA Financings or otherwise incurred in respect of
capital expenditures, (ii) Indebtedness arising under Capital Leases entered
into in connection with Permitted Sale Leasebacks and (iii) Indebtedness arising
under Capital Leases, other than Capital Leases in effect on the Closing Date
and Capital Leases entered into pursuant to subclauses (i) and (ii) above;
provided that the aggregate amount of Indebtedness incurred pursuant to this
subclause (iii) shall not exceed $150,000,000 at any time outstanding;

(g) Indebtedness outstanding on the Closing Date and listed on Schedule 10.1
hereto;

(h) Indebtedness in respect of Hedge Agreements;

(i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary or Indebtedness attaching
to assets that are acquired by the Borrower or any Restricted Subsidiary, in
each case after the Closing Date as the result of a Permitted Acquisition;
provided that (v) the Borrower shall be in compliance, on a pro forma basis
after giving effect to the incurrence of such Indebtedness, with Section 11,
(w) such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof, (x) such Indebtedness is not guaranteed in any
respect by the Borrower or any Restricted Subsidiary (other than by any such
person that so becomes a Restricted Subsidiary) and (y)(A) the capital stock of
such Person is pledged to the Administrative Agent to the extent required under
Section 9.12 and (B) such Person executes a supplement to each of the Guarantee,
the applicable Security Agreement and the applicable Pledge Agreement (or
alternative guarantee and security arrangements in relation to the Obligations
reasonably acceptable to the Administrative Agent) to the extent required under
Section 9.11 or 9.12, as applicable; provided that the requirements of this
subclause (y) shall not apply to an aggregate amount at any time outstanding of
up to (and including) the Guarantee and Collateral Exception Amount at such time
of the aggregate of (1) such Indebtedness and (2) all Indebtedness as to which
the proviso to clause (j)(y) below then applies;

(j) Indebtedness of the Borrower or any Restricted Subsidiary (including any
Permitted Additional Notes) incurred to finance a Permitted Acquisition;
provided that (w) the Borrower shall be in compliance, on a pro forma basis
after giving effect to the incurrence of such Indebtedness, with Section 11,
(x) except in the case of Permitted Additional Notes, such Indebtedness is not
guaranteed in any respect by any Restricted Subsidiary (other than any Person
acquired (the “acquired Person”) as a result of such Permitted Acquisition or
the Restricted Subsidiary so incurring such Indebtedness) or, in the case of
Indebtedness of any Restricted Subsidiary, subject to compliance with
Section 10.5(g), by the Borrower and (y)(A) the Borrower pledges the capital
stock of such acquired Person to the Administrative Agent to the

 

-88-



--------------------------------------------------------------------------------

extent required under Section 9.12 and (B) such acquired Person executes a
supplement to the Guarantee, the applicable Security Agreement and the
applicable Pledge Agreement (or alternative guarantee and security arrangements
in relation to the Obligations reasonably acceptable to the Administrative
Agent) to the extent required under Section 9.11 or 9.12, as applicable;
provided that the requirements of this subclause (y) shall not apply to an
aggregate amount at any time outstanding of up to (and including) the amount of
the Guarantee and Collateral Exception Amount at such time of the aggregate of
(1) such Indebtedness and (2) all Indebtedness as to which the proviso to clause
(i)(y) above then applies;

(k) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
customs bonds, surety bonds and completion guarantees and similar obligations
not in connection with money borrowed, in each case provided in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;

(l) Indebtedness incurred in connection with any Permitted Sale Leaseback
(provided that the Net Cash Proceeds thereof are promptly applied to the extent
required by Section 5.2);

(m) Indebtedness not otherwise permitted under this Section 10.1; provided,
however, that (i) both immediately prior to and after giving effect thereto, no
Default or Event of Default shall exist or result therefrom, (ii) the Borrower
and its Restricted Subsidiaries shall, on a pro forma basis after giving effect
to the incurrence or issuance and application of the proceeds of such
Indebtedness, be in compliance with Section 11 and (iii) as of the date any such
Indebtedness is incurred, on a pro forma basis after giving effect to the
incurrence and application of the proceeds of such Indebtedness, the
Consolidated Total Debt to Consolidated EBITDA Ratio for the Test Period
immediately preceding such date shall be less than or equal to 6.75 to 1.0;
provided, further, that no more than $400,000,000 in aggregate principal amount
of Indebtedness of one or more Restricted Subsidiaries that are not Guarantors
incurred pursuant to this clause (m) shall be outstanding at any one time;

(n) Indebtedness in respect of Permitted Additional Notes to the extent that the
Net Cash Proceeds therefrom are, immediately after the receipt thereof, applied
to the prepayment of Term Loans in accordance with Section 5.2;

(o) Indebtedness of the Borrower or any of its Subsidiaries which may be deemed
to exist in connection with agreements providing for indemnification and similar
obligations in connection with acquisitions or sales of assets and/or businesses
effected in accordance with the requirements of this Agreement;

(p) Indebtedness of the Borrower or any Subsidiary Guarantor not otherwise
permitted hereunder in an aggregate principal amount which, when aggregated with
the principal amount or liquidation preference of all other Indebtedness then
outstanding and incurred pursuant to this clause (p), does not exceed the
greater of (x) $500,000,000 and (y) 3% of the Total Assets of the Borrower at
the time of incurrence, at any one time outstanding;

(q) Guarantee Obligations (i) of the Borrower in favor of its Subsidiaries to
permit foreign currency transactions or fund transfers in an aggregate amount
not to exceed $20,000,000 at any time outstanding, (ii) of the Borrower or any
of its Subsidiaries as a guarantor of the lessee under any lease pursuant to
which the Borrower or any of its Subsidiaries is the lessee, other than any
capital lease pursuant to which a Subsidiary that is not a Subsidiary Guarantor
is the lessee, so long as such lease is otherwise permitted hereunder, (iii) of
the Borrower or any of its Subsidiaries as a guarantor of any Capitalized Lease
Obligation to which a Joint Venture is a party or any contract entered into by
such Joint Venture in the ordinary course of business; provided that the maximum
liability of the Borrower or any of its Subsidiaries in respect of any
obligations as described in this clause (iii) is permitted as an Investment
pursuant to the requirements of Section 10.5, and (iv) of the Borrower or any of
its Subsidiaries which may be deemed to exist pursuant to the Transactions or
acquisition agreements entered into in connection with Permitted Acquisitions
(including any obligation to pay the purchase price therefor and any
indemnification, purchase price adjustment and similar obligations to the extent
otherwise permitted hereunder);

 

-89-



--------------------------------------------------------------------------------

(r) obligations of the Borrower or any Subsidiary consisting of (x) the
financing of insurance premiums or (y) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business, in each
case to the extent constituting Indebtedness;

(s) Contribution Indebtedness, so long as (i) no Default or Event of Default
shall exist at the time of or immediately after giving effect to the incurrence
thereof, (ii) calculations are made by the Borrower demonstrating pro forma
compliance (giving effect to the application of proceeds of such Contribution
Indebtedness) with the covenants contained in Section 11 for the Test Period
most recently completed, (iii) the Borrower shall furnish to the Administrative
Agent a certificate from an Authorized Officer certifying to the best of his or
her knowledge as to compliance with the requirements of this Section 10.1(A)(s)
and containing the calculations required by the preceding clause (ii), and
(iv) the aggregate amount of such Indebtedness in excess of the CI Contributions
made in determining the amount of such Indebtedness pursuant to the
determination of Contribution Indebtedness is subordinated in right of payment
to the Obligations pursuant to subordination provisions in form and substance
satisfactory to the Administrative Agent;

(t) Indebtedness of Subsidiaries that are not Subsidiary Guarantors for working
capital purposes, so long as the Indebtedness under this clause (t) does not
exceed $100,000,000 in the aggregate at any time outstanding;

(u) Indebtedness incurred by a Receivables Subsidiary in a Qualified Receivables
Financing that is not recourse (except for Standard Securitization Undertakings)
to the Borrower or any of its Subsidiaries other than a Receivables Subsidiary
in an amount not to exceed $600,000,000 at any time outstanding;

(v) letters of credit and bank guarantees denominated in currencies other than
Dollars and Euros, so long as the aggregate U.S. Dollar equivalent of all such
letters of credit and bank guarantees does not exceed $20,000,000 at any time;

(w) Permitted Refinancing Indebtedness in respect of any Indebtedness permitted
under clauses (f), (g), (i), (j), (l), (m), (n), (s), (t) and (v) of this
Section 10.1(A); and

(x) Indebtedness of Intelsat New Dawn Company, Ltd. and its Subsidiaries so long
as the Indebtedness under this clause (x) does not exceed $250,000,000 in the
aggregate at any time outstanding.

(B) The Borrower will not issue any preferred stock or other preferred equity
interests other than Qualified PIK Securities; provided that the Borrower or any
Restricted Subsidiary may issue Disqualified Preferred Stock to the extent that
the same shall be treated as, and shall be restricted to the same extent as,
Indebtedness for borrowed money for all purposes under this Agreement and is
otherwise permitted to be issued hereunder.

10.2. Limitation on Liens. Holdings will not create, incur, assume or suffer to
exist any Lien upon any capital stock of the Borrower, other than Liens arising
under the Security Documents and Permitted Liens. The Borrower will not, and
will not permit any of the Restricted Subsidiaries to, create, incur, assume or
suffer to exist any Lien upon any property or assets of any kind (real or
personal, tangible or intangible) of the Borrower or any Restricted Subsidiary,
whether now owned or hereafter acquired, except:

(a) Liens arising under the Credit Documents;

(b) Permitted Liens;

(c) Liens securing Indebtedness permitted pursuant to Section 10.1(A)(f);
provided that such Liens attach at all times only to the assets so financed, ECA
Collateral and/or other assets subject to Indebtedness incurred pursuant to
Section 10.1(A)(f) owing to the same Person as such Indebtedness so secured;

(d) Liens existing on the Closing Date and listed on Schedule 10.2 hereto;

 

-90-



--------------------------------------------------------------------------------

(e) the replacement, extension or renewal of any Lien permitted by clauses
(a) through (d) above and clause (f) of this Section 10.2 upon or in the same
assets theretofore subject to such Lien or the replacement, extension or renewal
of the Indebtedness secured thereby (in each case, without increase in the
amount or change in any direct or contingent obligor except to the extent
otherwise permitted hereunder);

(f) Liens existing on the assets of any Person that becomes a Restricted
Subsidiary, or existing on assets acquired, pursuant to a Permitted Acquisition
to the extent the Liens on such assets secure Indebtedness permitted by
Section 10.1(A)(i); provided that such Liens attach at all times only to the
same assets that such Liens attached to, and secure only the same Indebtedness
that such Liens secured, immediately prior to such Permitted Acquisition;

(g) (i) Liens placed upon the capital stock of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness of the
Borrower or any other Restricted Subsidiary in an aggregate amount at any time
outstanding not to exceed the Guarantee and Collateral Exception Amount incurred
pursuant to Section 10.1(A)(j) in connection with such Permitted Acquisition and
(ii) Liens placed upon the assets of such Restricted Subsidiary to secure a
guarantee by such Restricted Subsidiary of any such Indebtedness of the Borrower
or any other Restricted Subsidiary in an aggregate amount at any time
outstanding not to exceed the Guarantee and Collateral Exception Amount;

(h) additional Liens so long as the aggregate principal amount of the
obligations so secured does not exceed $150,000,000 at any time outstanding;

(i) Liens on the Equity Interests of Unrestricted Subsidiaries;

(j) Liens on accounts receivable and related assets of the type specified in the
definition of “Receivables Financing” incurred in connection with a Qualified
Receivables Financing;

(k) Liens securing an aggregate principal amount of Indebtedness on a pari passu
basis and/or junior basis in an aggregate amount not to exceed the maximum
principal amount of Indebtedness that, as of such date, and after giving effect
to the incurrence of such Indebtedness and the application of the proceeds
therefrom on such date, would not cause the Consolidated Secured Debt to
Consolidated EBITDA Ratio to exceed 2.50 to 1.00 and the Consolidated Total Debt
to Consolidated EBITDA Ratio to exceed 6.75 to 1.00; provided that (i) in the
case of Indebtedness secured on a pari passu basis which are loans, in the event
that the interest margins for any such loans are greater than the Applicable ABR
Margin or Applicable LIBOR Margin for the Tranche B Term Loans by more than 50
basis points, then the Applicable ABR Margin or Applicable LIBOR Margin for the
Tranche B Term Loans shall be increased to the extent necessary so that the
interest margins for such loans are not more than 50 basis points higher than
the Applicable ABR Margin or Applicable LIBOR Margin for the Tranche B Term
Loans, and (ii) in the case of Indebtedness secured on a pari passu basis which
are bonds or notes, in the event that the interest rate on such bonds or notes,
converted (in the case of fixed rate bonds or notes) on the date of pricing of
such bonds or notes to a floating interest rate on a swap-equivalent basis
assuming a like maturity, is greater than the sum of the weighted average LIBOR
rate applicable to the Tranche B Term Loans and the Applicable ABR Margin or
Applicable LIBOR Margin for the Tranche B Term Loans by more than 150 basis
points, then the Applicable ABR Margin or Applicable LIBOR Margin for the
Tranche B Term Loans shall be increased to the extent necessary so that the
interest rate for such bonds or notes are not more than 150 basis points higher
than the sum of the weighted average LIBOR rate applicable to the Tranche B Term
Loans and the Applicable ABR Margin or Applicable LIBOR Margin for the Tranche B
Term Loans; provided, further, that in determining the Applicable ABR Margin or
Applicable LIBOR Margin applicable to the Tranche B Term Loans and such
Indebtedness secured on a pari passu basis, (x) original issue discount (“OID”)
or upfront fees (which shall be deemed to constitute like amounts of OID)
payable by the Borrower to the Lenders of the Tranche B Term Loans or such
Indebtedness in the primary syndication thereof shall be included (with OID
being equated to interest based on an assumed four-year life to maturity) and
(y) any underwriting or arrangement fees shall be excluded; provided, further,
that all such Liens are subject to the Collateral Agency and Intercreditor
Agreement; and

 

-91-



--------------------------------------------------------------------------------

(l) Liens securing Indebtedness permitted pursuant to Section 10.1(A)(x) so long
as the aggregate principal amount of the obligations so secured does not exceed
$250,000,000 at any time outstanding and so long as such Liens are only on
assets of Intelsat New Dawn Company Ltd. and its Subsidiaries.

The Borrower will not, and will not permit any of the Restricted Subsidiaries
to, create, incur, assume or suffer to exist any Lien securing Indebtedness for
borrowed money under the Reorganization Installment Sale Agreements except for
Liens incurred pursuant to Section 10.2(k) and only if the Obligations are
concurrently secured by a first priority lien thereon pursuant to the Security
Documents.

10.3. Limitation on Fundamental Changes. Except as expressly permitted by
Section 10.4 or 10.5, the Borrower will not, and will not permit any of the
Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

(a) any Subsidiary (other than a License Subsidiary) of the Borrower or any
other Person may be merged or consolidated with or into the Borrower; provided
that (i) the Borrower shall be the continuing or surviving corporation or the
Person formed by or surviving any such merger or consolidation (if other than
the Borrower) shall be an entity organized or existing under the laws of
Luxembourg, the United States (or any State thereof), Bermuda (in which case, no
Credit Party will become subject to the Private Act) or any other jurisdiction
approved by the Administrative Agent and the Required Lenders (the Borrower or
such Person, as the case may be, being herein referred to as the “Successor
Borrower”), (ii) the Successor Borrower (if other than the Borrower) shall
expressly assume all the obligations of the Borrower under this Agreement and
the other Credit Documents pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (iii) no Default or Event
of Default would result from the consummation of such merger or consolidation,
(iv) the Successor Borrower shall be in compliance, on a pro forma basis after
giving effect to such merger or consolidation, with the covenants set forth in
Section 11, as such covenants are recomputed as at the last day of the most
recently ended Test Period under such Section as if such merger or consolidation
had occurred on the first day of such Test Period, (v) each Guarantor, unless it
is the other party to such merger or consolidation, shall have by a supplement
to the Guarantee confirmed that its Guarantee shall apply to the Successor
Borrower’s obligations under this Agreement, (vi) each Subsidiary grantor and
each Subsidiary pledgor, unless it is the other party to such merger or
consolidation, shall have by Supplemental Security Agreements and supplements to
the applicable Pledge Agreements confirmed that its obligations thereunder shall
apply to the Successor Borrower’s obligations under this Agreement, (vii) each
mortgagor of a Mortgaged Property, unless it is the other party to such merger
or consolidation, shall have by an amendment to or restatement of the applicable
Mortgage confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, and (viii) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Security Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Borrower (if other
than the Borrower) will succeed to, and be substituted for, the Borrower under
this Agreement;

(b) any Subsidiary of the Borrower (other than a License Subsidiary) or any
other Person may be merged, amalgamated or consolidated with or into any one or
more Subsidiaries of the Borrower; provided that (i) in the case of any merger,
amalgamation or consolidation involving one or more Restricted Subsidiaries,
(A) a Restricted Subsidiary shall be the continuing or surviving corporation or
(B) the Borrower shall take all steps necessary to cause the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation or consolidation involving one or more Subsidiary
Guarantors, a Subsidiary Guarantor shall be the continuing or surviving
corporation or the Person formed by or surviving any such merger, amalgamation
or consolidation (if other than a Subsidiary Guarantor) shall execute a
Supplemental Security Agreement, a supplement to the Guarantee Agreement and
supplements to the applicable Pledge Agreements and any applicable Mortgage in
form and substance reasonably satisfactory to the Administrative

 

-92-



--------------------------------------------------------------------------------

Agent in order to become a Subsidiary Guarantor and pledgor, mortgagor and
grantor of Collateral for the benefit of the Secured Parties, (iii) no Default
or Event of Default would result from the consummation of such merger,
amalgamation or consolidation, (iv) the Borrower shall be in compliance, on a
pro forma basis after giving effect to such merger, amalgamation or
consolidation, with the covenants set forth in Section 11, as such covenant is
recomputed as at the last day of the most recently ended Test Period under such
Section as if such merger or consolidation had occurred on the first day of such
Test Period, and (v) the Borrower shall have delivered to the Administrative
Agent an officers’ certificate stating that such merger, amalgamation or
consolidation and such supplements to any Security Document comply with this
Agreement;

(c) any Restricted Subsidiary (other than a License Subsidiary) that is not a
Guarantor may sell, lease, transfer or otherwise dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower, a Guarantor or
any other Restricted Subsidiary of the Borrower;

(d) any Guarantor may sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or any
other Guarantor;

(e) any Restricted Subsidiary (other than a License Subsidiary) may liquidate,
wind up or dissolve if (x) the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders and (y) to the extent such Restricted
Subsidiary is a Credit Party, any assets or business not otherwise disposed of
or transferred in accordance with Section 10.4 or 10.5, or, in the case of any
such business, discontinued, shall be transferred to, or otherwise owned or
conducted by, another Credit Party after giving effect to such liquidation or
dissolution;

(f) any License Subsidiary may (i) be merged or consolidated with any other
License Subsidiary, (ii) sell, lease, transfer or otherwise dispose of any or
all of its property (upon voluntary liquidation or otherwise) only to another
License Subsidiary, (iii) sell, transfer or otherwise dispose of capital stock
or other ownership interest of such License Subsidiary only to a Credit Party;
and

(g) without limiting the ability of the Borrower or any of its Subsidiaries to
form a new Subsidiary under the laws of any jurisdiction, the Borrower or any of
its Subsidiaries may change its jurisdiction of organization to any of the
following jurisdictions: Luxembourg, the United States of America (or any State
thereof) or Bermuda (in which case, no Credit Party will become subject to the
Private Act).

10.4. Limitation on Sale of Assets. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, (i) convey, sell, lease, assign, transfer
or otherwise dispose of any of its property, business or assets (including
receivables and leasehold interests), whether now owned or hereafter acquired
(other than any such sale, transfer, assignment or other disposition resulting
from any casualty or condemnation, of any assets of the Borrower or the
Restricted Subsidiaries) or (ii) sell to any Person (other than the Borrower or
a Guarantor) any shares owned by it of any Restricted Subsidiary’s capital
stock, except that:

(a) the Borrower and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of (i) cash and other Permitted Investments and (ii) used or surplus
equipment, vehicles, inventory and other assets in the ordinary course of
business;

(b) the Borrower and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of other assets (other than accounts receivable) for fair value;
provided that (i) the total non-cash consideration received since the Closing
Date in respect of sales, transfers and dispositions for which less than 50% of
such consideration consisted of cash shall not exceed $600,000,000 (it being
agreed that, with respect to any one or more sale, transfer or disposition in
which such $600,000,000 limitation is exceeded, at least 50% of the portion of
the consideration in excess of the then available portion of such $600,000,000
shall consist of cash), (ii) any non-cash proceeds received are pledged to the
Administrative Agent to the extent required under Section 9.12, (iii) with
respect to any such sale, transfer or disposition (or series of related sales,
transfers or dispositions), the Borrower shall be in compliance, on a pro forma
basis after giving effect

 

-93-



--------------------------------------------------------------------------------

to such sale, transfer or disposition, with the covenants set forth in
Section 11, as such covenants are recomputed as at the last day of the most
recently ended Test Period under such Sections as if such sale, transfer or
disposition had occurred on the first day of such Test Period, (iv) to the
extent applicable, the Net Cash Proceeds thereof to the Borrower and its
Restricted Subsidiaries are promptly applied to the prepayment and/or commitment
reductions as provided for in Section 5.2 and (v) after giving effect to any
such sale, transfer or disposition, no Default or Event of Default shall have
occurred and be continuing;

(c) the Borrower and the Restricted Subsidiaries may make sales of assets to the
Borrower or to any Restricted Subsidiary; provided that with respect to any such
sales to Restricted Subsidiaries that are not Guarantors (i) such sale, transfer
or disposition shall be for fair value, (ii) the total non-cash consideration
received since the Closing Date in respect of such sales, transfers and
dispositions for which less than 50% of such consideration consisted of cash
shall not exceed $600,000,000 (it being agreed that, with respect to any one or
more sale, transfer or disposition in which such $600,000,000 limitation is
exceeded, at least 50% of the portion of the consideration in excess of the then
available portion of such $600,000,000 shall consist of cash) and (iii) any
non-cash proceeds received are pledged to the Administrative Agent to the extent
required under Section 9.12;

(d) the Borrower or any Restricted Subsidiary may effect any transaction
permitted by Section 10.3;

(e) in addition to selling or transferring accounts receivable pursuant to the
other provisions hereof, the Borrower and the Restricted Subsidiaries may sell
or discount without recourse accounts receivable arising in the ordinary course
of business in connection with the compromise or collection thereof;

(f) the Borrower and its Restricted Subsidiaries may lease, or sub-lease, any
real property or personal property in the ordinary course of business;

(g) the Borrower and its Subsidiaries may engage in any disposition of assets
contemplated by the Master Intercompany Services Agreement (as modified, amended
or supplemented in any manner not materially adverse to the Lenders), or
otherwise in connection with integration efforts related to the Reorganization;

(h) the Borrower may consummate the Transactions;

(i) the Borrower and its Restricted Subsidiaries may exchange operating assets
for other operating assets (including a combination of assets and cash and cash
equivalents) related to a Permitted Business of comparable or greater market
value or usefulness to the business of the Borrower and its Restricted
Subsidiaries as a whole, as determined in good faith by the Borrower, which in
the event of an exchange of operating assets with a Fair Market Value in excess
of (1) $45,000,000 shall be evidenced by an certificate of an Authorized
Officer, and (2) $90,000,000 shall be set forth in a resolution approved in good
faith by at least a majority of the board of directors of the Borrower; provided
that the aggregate amount of assets exchanged pursuant to this Section 10.4(i)
(determined based on the Fair Market Value thereof) shall not exceed
$1,000,000,000;

(j) the Borrower and the Restricted Subsidiaries may make sales or transfers of
accounts receivable (including in respect of sales-type leases) and related
assets (including contract rights) of the type specified in the definition of
“Receivables Financing” to a Receivables Subsidiary in a Qualified Receivables
Financing or in factoring or similar transactions;

(k) a transfer of assets receivable and related assets of the type specified in
the definition of “Receivables Financing” (or a fractional undivided interest
therein) by a Receivables Subsidiary in a Qualified Receivables Financing; and

(l) the Borrower and its Restricted Subsidiaries may sell Equity Interests in,
or Indebtedness or other securities of, an Unrestricted Subsidiary.

 

-94-



--------------------------------------------------------------------------------

10.5. Limitation on Investments. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, make any advance, loan, extensions of credit
or capital contribution to, or purchase any stock, bonds, notes, debentures or
other securities of or any assets of, or make any other Investment in, any
Person, except:

(a) extensions of trade credit and asset purchases in the ordinary course of
business;

(b) Permitted Investments;

(c) (i) loans and advances to officers, directors and employees of the Borrower
or any of its Subsidiaries in an aggregate principal amount at any time
outstanding under this clause (c) not exceeding $25,000,000, and
(ii) obligations of one or more officers or other employees of Holdings or its
Subsidiaries in connection with such officers’ or employees’ acquisition of
shares of any direct or indirect parent entity of the Borrower, so long as no
cash is actually advanced by the Borrower or any of its Subsidiaries to such
officers or employees in connection with the acquisition of any such
obligations;

(d) Investments existing or contractually committed on the Closing Date and
listed on Schedule 10.5 to this Agreement and any extensions, renewals or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (d) is not increased at any time above the amount of
such Investments existing on the Closing Date;

(e) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business;

(f) Investments to the extent that payment for such Investments is made solely
with capital stock of the Borrower;

(g) Investments in (i) any Subsidiary Guarantor or the Borrower and
(ii) Restricted Subsidiaries that are not Guarantors, in the case of this clause
(g)(ii), in an aggregate amount not to exceed (x) in the case of Government
Business Subsidiaries, $150,000,000 at any one time outstanding and (y) in the
case of all other Restricted Subsidiaries that are not Guarantors, $200,000,000
in the aggregate at any one time outstanding;

(h) Investments constituting Permitted Acquisitions and Investments held by any
Person that becomes a Subsidiary as a result of any such Permitted Acquisition
to the extent such Investments were not made in contemplation of such Permitted
Acquisition and were in existence on the date of such Permitted Acquisition;

(i) other Investments, in each case, as valued at the Fair Market Value of such
Investment at the time each such Investment is made, in an amount that, at the
time such Investment is made, would not exceed the Applicable Amount at such
time;

(j) Investments constituting non-cash proceeds of sales, transfers and other
dispositions of assets to the extent permitted by Section 10.4(b) or (c);

(k) Investments made to repurchase or retire common stock of the Borrower owned
by any employee stock ownership plan or key employee stock ownership plan of the
Borrower;

(l) Investments permitted under Section 10.6;

(m) purchases of receivables pursuant to a Receivables Repurchase Obligation in
connection with a Qualified Receivables Financing and the payment or
distribution of Receivables Fees;

 

-95-



--------------------------------------------------------------------------------

(n) Investments constituting advances in the form of a prepayment of expenses,
so long as such expenses were incurred in the ordinary course of business and
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(o) to the extent constituting Investments, any payments under any contracts to
construct, launch, operate or insure Satellites which contracts are entered into
in the ordinary course of business;

(p) loans and advances for purposes for which a dividend is otherwise permitted
pursuant to Section 10.6, including, without limitation dividends of the type
contemplated in Section 10.6(j);

(q) Investments in Subsidiaries or Joint Ventures formed for the purpose of
selling or leasing transponder capacity to third-party customers in the ordinary
course of business which investments are in the form of transfers to such
Persons for fair market value transponders or transponder capacity sold or to be
sold or leased or to be leased by such Persons; provided that all such
Investments in such Persons do not exceed 10% of the aggregate transponder
capacity for all in-orbit transponders then owned by the Borrower and its
Restricted Subsidiaries;

(r) any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing; provided that any Investment in a Receivables Subsidiary
is in the form of an intercompany note, contribution of accounts receivable or
an Equity Interest;

(s) other Investments in an amount of up to $650,000,000 at any one time
outstanding;

(t) any Investment in Existing Parent Indebtedness from the proceeds of the
Specified Sale Leaseback that do not constitute Net Cash Proceeds in accordance
with the definition of “Prepayment Event”;

(u) Investments subject to and permitted under Section 10.3;

(v) Investments constituting Guarantee Obligations permitted under
Section 10.1(A)(e);

(w) Guarantee Obligations of Borrower and any Guarantor in respect of any
Permitted Refinancing Indebtedness in respect thereof;

(x) Investments in (i) Joint Ventures, (ii) any Horizons Entity or
(iii) Intelsat New Dawn Company Ltd. and its Subsidiaries, in an aggregate
amount of up to $115,000,000 at any one time outstanding; and

(y) Investments at the times and in the amounts necessary to enable any parent
of the Borrower to (i) make regularly scheduled interest payments on the
Existing Parent Indebtedness and (ii) repay the principal and premium, if any,
of the Intelsat S.A. Notes; provided that the amount of Investments paid
pursuant to this clause (y) to enable any such parent to make any such payments
and redemptions shall not exceed the amount necessary to make such payments and
redemptions at such time.

10.6. Limitation on Dividends. The Borrower will not declare or pay any
dividends (other than dividends payable solely in its capital stock) or return
any capital to its stockholders or make any other distribution, payment or
delivery of property or cash to its stockholders as such, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for consideration, any
shares of any class of its capital stock or the capital stock of any direct or
indirect parent now or hereafter outstanding (or any options or warrants or
stock appreciation rights issued with respect to any of its capital stock), or
set aside any funds for any of the foregoing purposes, or permit any of the
Restricted Subsidiaries to purchase or otherwise acquire for consideration
(other than in connection with an Investment permitted by Section 10.5) any
shares of any class of the capital stock of the Borrower, now or hereafter
outstanding (or any options or warrants or stock appreciation rights issued with
respect to any of its capital stock) (all of the foregoing “dividends”);
provided that, so long as no Default or Event of Default exists or would exist
after giving effect thereto (except with respect to clause (e) below):

(a) the Borrower may redeem in whole or in part or pay dividends upon any of its
capital stock for another class of capital stock or rights to acquire its
capital stock or with proceeds from substantially concurrent equity
contributions or issuances of new shares of its capital stock; provided that
(X) such contributions or issuances shall not increase the Applicable Amount and
(Y) such other class of capital stock contains terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the capital stock redeemed thereby;

 

-96-



--------------------------------------------------------------------------------

(b) the Borrower may repurchase shares of its capital stock (or any options or
warrants or stock appreciation rights issued with respect to any of its capital
stock) held by officers, directors and employees of the Borrower and its
Subsidiaries and may make dividends the proceeds of which are to be used by any
direct or indirect parent of the Borrower to repurchase shares of the capital
stock of any such parent held by officers, directors and employees of the
Borrower and its Subsidiaries or of any such parent, in either case so long as
such repurchase is pursuant to, and in accordance with the terms of, management
and/or employee stock plans, stock subscription agreements or shareholder
agreements;

(c) the Borrower may declare and pay dividends on its capital stock; provided
that the amount of any such dividends pursuant to this clause (c) shall not
exceed an amount equal to the Applicable Amount at such time;

(d) the Borrower may declare and pay dividends and/or make distributions to any
parent of the Borrower or commonly controlled Affiliate of any parent of the
Borrower to pay fees and expenses related to ownership and operation of the
Borrower and its Subsidiaries (including fees and expenses (including franchise
or similar taxes) required to maintain its corporate existence, customary
salary, bonus and other benefits payable to, and indemnities provided on behalf
of, officers and employees of any parent of the Borrower and general corporate
overhead expenses of any parent of the Borrower);

(e) the Borrower may declare and pay dividends and/or make distributions to
Holdings (or any other entity that may be a parent of Holdings) for the purpose
of paying fees to the Sponsors of the types contemplated in Sections 9.9(a)
(provided that such fees contemplated in Section 9.9(a) are paid quarterly when
due), (b) and (c); provided that no such dividend or distribution contemplated
by this clause (e) may be paid to the extent that the Borrower has paid a like
amount for a substantially similar service to the Sponsors directly, as
contemplated in Section 9.9;

(f) the Borrower may declare and pay dividends at the times and in the amounts
required for any parent of the Borrower to pay regularly scheduled interest on
Indebtedness the proceeds of which have been contributed to the Borrower or any
of its Restricted Subsidiaries and that has been guaranteed by, or is otherwise
considered Indebtedness of, the Borrower incurred in accordance with
Section 10.1; provided that the amount of cash dividends paid pursuant to this
clause (f) to enable any such parent to make any such payments and redemptions
shall not exceed the amount necessary to make such payments and redemptions at
such time;

(g) for any taxable year, the Borrower may declare and pay dividends or other
distributions to any parent of the Borrower if such parent is required to file a
consolidated, unitary or similar tax return reflecting income of the Borrower or
its Restricted Subsidiaries, in an amount equal to the portion of such taxes
attributable to the Borrower and/or its Restricted Subsidiaries that are not
payable directly by the Borrower and/or its Restricted Subsidiaries, but not to
exceed the amount that the Borrower and/or such Restricted Subsidiaries would
have been required to pay in respect of such taxes if the Borrower and/or such
Restricted Subsidiaries (as applicable) had been required to pay such taxes
directly as standalone taxpayers (or a standalone group separate from such
parent);

(h) the Borrower may declare and pay dividends to any parent entity (which may
dividend or on-loan such money to any of its parent entities) to the extent that
amounts equal to such dividends are immediately

 

-97-



--------------------------------------------------------------------------------

contributed to the capital of, or paid as interest and/or principal on debt to,
the Borrower or any Restricted Subsidiary; provided that such subsequent
contribution shall not constitute contributions of Disqualified Preferred Stock,
a CI Contribution, a Permitted Equity Issuance pursuant to Section 12.13 or a
contribution for purposes of the definition of “Applicable Amount;”

(i) the Borrower may declare and pay dividends (and may declare dividends to be
made to repay Investments made pursuant to Section 10.5(y)) at the times and in
the amounts necessary to enable any parent of the Borrower to (i) make regularly
scheduled interest payments on the Existing Parent Indebtedness and (ii) repay,
purchase, redeem, retire, defease or otherwise acquire for value the principal
and premium, if any, of the Intelsat S.A. Notes; provided that the amount of
cash dividends paid pursuant to this clause (i) to enable any such parent to
make any such payments and redemptions shall not exceed the amount necessary to
make such payments and redemptions at such time;

(j) the Borrower may pay dividends the proceeds of which are used substantially
simultaneously to pay interest or the principal amount of debt obligations owed
to (x) any Credit Party and (y) to any Subsidiary that is not a Credit Party;
provided that in the case of this clause (y) such dividends do not exceed
$75,000,000 in the aggregate in any fiscal year;

(k) the Borrower may declare and pay dividends or distributions to holders of
any class or series of Disqualified Preferred Stock of the Borrower or any of
its Restricted Subsidiaries issued or incurred in accordance with
Section 10.1(B); provided that the aggregate amount of dividends declared and
paid pursuant to this clause (k) does not exceed the Net Cash Proceeds actually
received by the Borrower from any such sale of Disqualified Preferred Stock
after the Closing Date; and

(l) the Borrower may declare and pay dividends on the Borrower’s ordinary shares
or common stock (or the payment of dividends to any parent of the Borrower, as
the case may be, to fund the payment by any parent of the Borrower of dividends
on such entity’s ordinary shares or common stock) of up to 7.5% per annum of the
net proceeds received by the Borrower from any public offering of ordinary
shares or common stock or contributed to the Borrower by any parent of the
Borrower from any public offering of ordinary shares or common stock.

10.7. Limitations on Debt Payments and Amendments.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
prepay, repurchase or redeem or otherwise defease any Subordinated Indebtedness;
provided, however, that so long as no Default or Event of Default has occurred
and is continuing, the Borrower or any Restricted Subsidiary may prepay,
repurchase or redeem Subordinated Indebtedness (x) for an aggregate price not in
excess of the Applicable Amount at the time of such prepayment, repurchase or
redemption or (y) with the proceeds of Subordinated Indebtedness that (1) is
permitted by Section 10.1 (other than Section 10.1(A)(n)) and (2) has terms
material to the interests of the Lenders not materially less advantageous to the
Lenders than those of such Subordinated Indebtedness being refinanced; provided
that so long as no Default or Event of Default has occurred and is continuing
and the Borrower shall be in compliance, on a pro forma basis, with the
covenants set forth in Section 11, the Borrower or any Restricted Subsidiary may
defease any Subordinated Indebtedness within one year from final maturity.

(b) The Borrower will not waive, amend, modify, terminate or release any
Subordinated Indebtedness to the extent that any such waiver, amendment,
modification, termination or release would be adverse to the Lenders in any
material respect.

10.8. Limitations on Sale Leasebacks. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, enter into or effect any Sale Leasebacks,
other than Permitted Sale Leasebacks.

10.9. Non-Material Subsidiaries. The Borrower will not permit, at any time,
(i) the total assets of all Restricted Subsidiaries of the Borrower (other than
any Government Business Subsidiary) which are not Subsidiary Guarantors at the
last day of the Test Period ending on the last day of the most recent fiscal
period for which financial statements have been delivered pursuant to
Section 9.1(a) or (b) to equal or exceed 10% of the consolidated total

 

-98-



--------------------------------------------------------------------------------

assets of the Borrower and its Restricted Subsidiaries at such date or
(ii) gross revenues of all Restricted Subsidiaries of the Borrower (other than
any Government Business Subsidiary) which are not Subsidiary Guarantors for such
Test Period to equal or exceed 10% of the consolidated gross revenues of the
Borrower and its Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP.

SECTION 11. Financial Covenants.

(a) Consolidated Secured Debt to Consolidated EBITDA Ratio. The Borrower and its
Restricted Subsidiaries shall maintain on the last day of each Fiscal Quarter a
Consolidated Secured Debt to Consolidated EBITDA Ratio for the Test Period
ending on such day of less than or equal to 3.50 to 1.00 and

(b) Consolidated Interest Expense Coverage Ratio. The Borrower and its
Restricted Subsidiaries shall maintain on the last day of each Fiscal Quarter a
Consolidated Interest Expense Coverage EBITDA Ratio for the Test Period ending
on such day of greater than or equal to 1.75 to 1.00.

SECTION 12. Events of Default.

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

12.1. Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more days, in the payment when due of any interest or stamping fees on the
Loans or any Fees or any Unpaid Drawings or of any other amounts owing hereunder
or under any other Credit Document; or

12.2. Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any Security Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; provided, however, that to the extent any such representation,
warranty or statement is untrue solely as a result of an action or inaction by
Government Business Subsidiaries, and the Borrower has otherwise complied with
the terms and conditions of Section 9.19 hereof, no Default or Event of Default
shall occur; or

12.3. Covenants. Any Credit Party shall

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.1(e), Section 10 or Section 11; or

(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 12.1 or 12.2 or clause (a) of
this Section 12.3) contained in this Agreement, any Security Document or the
Administrative Fee Letter dated January 12, 2011 between the Borrower and the
Administrative Agent and such default shall continue unremedied for a period of
at least 30 days after receipt of written notice by the Borrower from the
Administrative Agent or the Required Lenders; provided, however, that to the
extent such failure relates solely to an action or inaction by Government
Business Subsidiaries, and the Borrower has otherwise complied with the terms
and conditions of Section 9.19 hereof, no Default or Event of Default shall
occur; or

12.4. Default Under Other Agreements. (a) The Borrower or any of the Restricted
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) in excess of $75,000,000 in the aggregate, for the
Borrower and such Restricted Subsidiaries, beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist (other than, with respect to Indebtedness consisting of
any Hedge Agreements, termination events or equivalent events pursuant to the
terms of such Hedge Agreements), the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity; or (b) without limiting
the provisions of clause (a) above, any such

 

-99-



--------------------------------------------------------------------------------

Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment (and, with respect to Indebtedness consisting of any Hedge
Agreements, other than due to a termination event or equivalent event pursuant
to the terms of such Hedge Agreements), prior to the stated maturity thereof; or

12.5. Bankruptcy, etc. The Borrower or any Specified Subsidiary shall commence a
voluntary case, proceeding or action concerning itself under (a) Title 11 of the
United States Code entitled “Bankruptcy,” or (b) in the case of the Borrower or
any Foreign Subsidiary that is a Specified Subsidiary, any domestic or foreign
law relating to bankruptcy, insolvency reorganization or relief of debtors
legislation of its jurisdiction of incorporation, in each case as now or
hereafter in effect, or any successor thereto (collectively, the “Bankruptcy
Code”); or an involuntary case, proceeding or action is commenced against the
Borrower or any Specified Subsidiary and the petition is not controverted within
10 days after commencement of the case, proceeding or action; or an involuntary
case, proceeding or action is commenced against the Borrower or any Specified
Subsidiary and the petition is not dismissed within 60 days after commencement
of the case, proceeding or action; or a custodian (as defined in the Bankruptcy
Code) receiver, receiver manager, trustee or similar person is appointed for, or
takes charge of, all or substantially all of the property of the Borrower or any
Specified Subsidiary; or the Borrower or any Specified Subsidiary commences any
other proceeding or action under any reorganization, arrangement, adjustment of
debt, relief of debtors, dissolution, insolvency or liquidation or similar law
of any jurisdiction whether now or hereafter in effect relating to the Borrower
or any Specified Subsidiary and including, without limitation, in relation to
the Borrower and any Specified Subsidiary incorporated under the laws of the
Grand Duchy of Luxembourg, bankruptcy (faillite), insolvency, its voluntary or
judicial liquidation (liquidation volontaire ou judiciaire), composition with
creditors (concordat préventif de faillite), reprieve from payment (sursis de
paiement), controlled management (gestion contrôlée), fraudulent conveyance
(actio pauliana), general settlement with creditors, reorganization or similar
laws affecting the rights of creditors generally; or there is commenced against
the Borrower or any Specified Subsidiary any such proceeding or action that
remains undismissed for a period of 60 days; or the Borrower or any Specified
Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding or action is entered; or the
Borrower or any Specified Subsidiary suffers any appointment of any custodian
receiver, receiver manager, trustee or the like for it or any substantial part
of its property to continue undischarged or unstayed for a period of 60 days; or
the Borrower or any Specified Subsidiary makes a general assignment for the
benefit of creditors; or any corporate action is taken by the Borrower or any
Specified Subsidiary for the purpose of effecting any of the foregoing; or

12.6. ERISA. (a) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code; any Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); any Plan shall have
an accumulated funding deficiency (whether or not waived), the Borrower or any
Subsidiary or any ERISA Affiliate has incurred or is likely to incur a liability
to or on account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code (including
the giving of written notice thereof); (b) there could result from any event or
events set forth in clause (a) of this Section 12.6 the imposition of a lien,
the granting of a security interest, or a liability, or the reasonable
likelihood of incurring a lien, security interest or liability; and (c) such
lien, security interest or liability will or would be reasonably likely to have
a Material Adverse Effect; or

12.7. Guarantee. The Guarantees or any material provision thereof shall cease to
be in full force or effect or any Guarantor thereunder or any Credit Party shall
deny or disaffirm in writing any Guarantor’s obligations under the Guarantee; or

12.8. Pledge Agreements. Any Pledge Agreement or any material provision thereof
shall cease to be in full force or effect (other than pursuant to the terms
hereof or thereof or as a result of acts or omissions of the Administrative
Agent or any Lender) or any pledgor thereunder or any Credit Party shall deny or
disaffirm in writing any pledgor’s obligations under any Pledge Agreement; or

 

-100-



--------------------------------------------------------------------------------

12.9. Security Agreements. Any Security Agreements or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or any Lender) or any grantor thereunder or any Credit
Party shall deny or disaffirm in writing any grantor’s obligations under any
Security Agreement; or

12.10. Mortgages. Any Mortgage or any material provision of any Mortgage
relating to any material portion of the Collateral shall cease to be in full
force or effect (other than pursuant to the terms hereof or thereof or as a
result of acts or omissions of the Collateral Trustee or any Lender) or any
mortgagor thereunder or any Credit Party shall deny or disaffirm in writing any
mortgagor’s obligations under any Mortgage; or

12.11. Judgments. One or more judgments or decrees shall be entered against the
Borrower or any of the Restricted Subsidiaries involving a liability of
$75,000,000 or more in the aggregate for all such judgments and decrees for the
Borrower and the Restricted Subsidiaries (to the extent not paid or fully
covered by insurance provided by a carrier not disputing coverage) and any such
judgments or decrees shall not have been satisfied, vacated, discharged or
stayed or bonded pending appeal within 60 days from the entry thereof; or

12.12. Change of Control. A Change of Control shall occur; then, and in any such
event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent shall, upon the written request of the
Required Lenders, by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
or any Lender to enforce its claims against the Borrower, except as otherwise
specifically provided for in this Agreement (provided that, if an Event of
Default specified in Section 12.5 shall occur with respect to the Borrower or
any Specified Subsidiary, the result that would occur upon the giving of written
notice by the Administrative Agent as specified in clauses (i), (ii) and
(iv) below shall occur automatically without the giving of any such notice):
(i) declare the Total Revolving Credit Commitment terminated, whereupon the
Commitments and Swingline Commitment, if any, of each Lender or the Swingline
Lender, as the case may be, shall forthwith terminate immediately and any Fees
theretofore accrued shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of and any accrued interest and
fees in respect of all Loans and all Obligations owing hereunder and thereunder
to be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; (iii) terminate any Letter of Credit that may be
terminated in accordance with its terms; and/or (iv) direct the Borrower to Cash
Collateralize (and the Borrower agrees that upon receipt of such notice, or upon
the occurrence of an Event of Default specified in Section 12.5 with respect to
the Borrower or any Specified Subsidiary, it will Cash Collateralize) the
Borrower’s respective reimbursement obligations for Drawings that may
subsequently occur thereunder, equal to the aggregate Stated Amount of all
Letters of Credit issued and then outstanding.

12.13. Permitted Equity Issuance. Notwithstanding anything to the contrary
contained in this Section 12, in the event of any Event of Default under the
covenants set forth in Section 11 and until the expiration of the tenth
(10th) day after the date on which financial statements are required to be
delivered with respect to the applicable fiscal quarter hereunder, the Borrower
may engage in a Permitted Equity Issuance other than to the Borrower and any of
its Subsidiaries and apply the amount of the Net Cash Proceeds thereof to
increase Consolidated EBITDA with respect to such applicable quarter; provided
that such Net Cash Proceeds (i) are actually received by the Borrower and
contributed as common equity to the Borrower (including through capital
contribution of such Net Cash Proceeds by Holdings to the Borrower) no later
than ten (10) days after the date on which financial statements are required to
be delivered with respect to such fiscal quarter hereunder, (ii) are not
otherwise utilized to increase the Applicable Amount or as the basis for
incurring Contribution Indebtedness and (iii) do not exceed the aggregate amount
necessary to cure such Event of Default under Section 11 for any applicable
period; provided, however, that the Borrower may not engage in more than six
Permitted Equity Issuances during the life of this Agreement. The parties hereby
acknowledge that the foregoing may not be relied on for purposes of calculating
any financial ratios other than as applicable to Section 11 and shall not result
in any adjustment to any amounts other than the amount of the Consolidated
EBITDA referred to in the immediately preceding sentence. In each period of four
consecutive fiscal quarters, there shall be at least two (2) fiscal quarters in
which no cure set forth above is made.

 

-101-



--------------------------------------------------------------------------------

SECTION 13. The Administrative Agent.

13.1. Appointment and Authority.

(a) Each of the Lenders and the Letter of Credit Issuer hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Credit Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section are solely for the benefit of the Administrative
Agent, the Lenders and the Letter of Credit Issuer, and, except as provided
under Section 13.6 and 13.11, neither the Borrower nor any other Credit Party
shall have rights as a third party beneficiary of any of such provisions.

(b) Each of the Lenders (including in its capacities as a potential Hedge Bank
and a potential Cash Management Bank) and the Letter of Credit Issuer hereby
irrevocably authorizes the Administrative Agent to enter into the Collateral
Agency and Intercreditor Agreement and bind each of them on the terms as set
forth therein and to appoint the Collateral Trustee to act as the agent of such
Lender and the Letter of Credit Issuer thereunder and under the other Security
Documents for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Credit Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto and to bind each of them on the terms as set forth in the
Collateral Agency and Intercreditor Agreement and the other Security Documents.
In this connection, the Collateral Trustee and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Trustee pursuant to Section 13.5
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Collateral Trustee), shall be
entitled to the benefits of all provisions of this Section 13 and Section 14 as
if set forth in full herein with respect thereto.

13.2. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

13.3. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Credit
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

-102-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 14.1 and 12) or (ii) in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower, a Lender or
the Letter of Credit Issuer.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Section 6 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

13.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Letter of Credit
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Letter of Credit Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Letter of
Credit Issuer prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

13.5. Delegation of Duties. The Administrative Agent and Collateral Trustee may
perform any and all of their respective duties and exercise their respective
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent or Collateral
Trustee. The Administrative Agent, Collateral Trustee and any such sub-agent may
perform any and all of their respective duties and exercise their respective
rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 13 shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and Collateral Trustee and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent and Collateral Trustee.

13.6. Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Letter of Credit Issuer
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Letter of Credit Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Letter of Credit Issuer under

 

-103-



--------------------------------------------------------------------------------

any of the Credit Documents, the retiring Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (b) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Letter of Credit Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Section 13 and Section 14.5 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Letter of Credit Issuer and
Swingline Lender. Subject to the following sentence, upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Letter of Credit Issuer and Swingline Lender,
(ii) the retiring Letter of Credit Issuer and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (iii) the successor Letter of Credit
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Letter of Credit Issuer to effectively assume the
obligations of the retiring Letter of Credit Issuer with respect to such Letters
of Credit. Notwithstanding the foregoing provisions of this paragraph, if no
successor Letter of Credit Issuer assumes the obligations of the retiring Letter
of Credit Issuer with respect to the outstanding Letters of Credit issued by the
retiring Letter of Credit Issuer, the retiring Letter of Credit Issuer shall not
be discharged or released from its obligations under such Letters of Credit and
shall reaffirm its obligations under such Letters of Credit.

13.7. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the Letter of Credit Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Letter of Credit Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

13.8. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Bookrunners, Joint Lead Arrangers, Co-Documentation Agents or
Co-Syndication Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Letter of Credit Issuer hereunder.

13.9. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Letter of Credit Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letters of Credit Outstanding and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Letter of Credit Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Letter of Credit Issuer and the

 

-104-



--------------------------------------------------------------------------------

Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Letter of Credit Issuer and the Administrative
Agent under Sections 4.1 and 14.5) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Letter of Credit Issuer to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Letter of Credit Issuer,
to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 4.1 and 14.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Letter of Credit Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Letter
of Credit Issuer to authorize the Administrative Agent to vote in respect of the
claim of any Lender or the Letter of Credit Issuer or in any such proceeding.

13.10. Indemnification. The Lenders agree to indemnify the Administrative Agent
in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective portions of the Total Credit Exposure in effect on the date on
which indemnification is sought (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including at any time following the payment of the Loans) be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing, provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section 13.10 shall survive the payment of the Loans and all other amounts
payable hereunder.

13.11. Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the Letter of Credit Issuer irrevocably authorize the Collateral Trustee, at its
option and in its discretion or at the request of the Borrower,

(a) to release any Lien on any property granted to or held by the Collateral
Trustee under any Credit Document (i) upon termination of the aggregate
Commitments of all the Lenders and payment in full of all Obligations (other
than (A) contingent indemnification obligations and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank of Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the Letter of
Credit Issuer shall have been made), (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Credit
Document to a Person that is not a Credit Party, (iii) that constitutes
“Excluded Property” (as such term is defined in the Security Agreement),
(iv) that is excluded pursuant to Section 9.15(b), or (v) if approved,
authorized or ratified in writing in accordance with Section 14.1;

(b) to release any Guarantor from its obligations under the Guarantee if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

 

-105-



--------------------------------------------------------------------------------

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 10.1(A)(f).

Upon request by the Collateral Trustee at any time, the Required Lenders will
confirm in writing the Collateral Trustee’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guarantee pursuant to this
Section 13.11. In each case as specified in this Section 13.11, the Collateral
Trustee will, at the Borrower’s expense, execute and deliver to the applicable
Credit Party such documents as such Credit Party may reasonably request to
evidence the release of such item of Collateral from the assignment and security
interest granted under the Security Documents or to subordinate its interest in
such item, or to release such Guarantor from its obligations under the
Guarantee, in each case in accordance with the terms of the Credit Documents and
this Section 13.11; provided that such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
Holdings or any of its Subsidiaries in respect of) all interests retained by
Holdings or any of its Subsidiaries, including, without limitation, the proceeds
of the sale, all of which shall continue to constitute part of the Collateral.
In the event of any foreclosure or similar enforcement action with respect to
any of the Collateral, the Collateral Trustee shall be authorized to deduct all
of the costs and expenses reasonably incurred by the Collateral Trustee from the
proceeds of any such sale, transfer or foreclosure.

13.12. Secured Cash Management Agreements and Secured Hedge Agreements. Except
as otherwise expressly set forth herein or in the Guarantee or any Security
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of the
Guarantee or any Collateral by virtue of the provisions hereof or of the
Guarantee or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Credit Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents.
Notwithstanding any other provision of this Section 13 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

13.13. U.K. Security Documents. Section 1 of the Trustee Act 2000 shall not
apply to the duties of the Collateral Trustee in relation to the trusts
constituted by the U.K. Pledge Agreement and the U.K. Security Agreement. Where
there are any inconsistencies between the Trustee Act 1925 or the Trustee Act
2000 and the provisions of this Agreement and those of the U.K. Pledge Agreement
and the U.K. Security Agreement, the provisions of this Agreement and those of
the U.K. Pledge Agreement and the U.K. Security Agreement shall, to the extent
permitted by law, prevail, and in the case of any inconsistency with the Trustee
Act 2000, the provisions of this Agreement and those of the U.K. Pledge
Agreement and the U.K. Security Agreement shall constitute a restriction or
exclusion for the purposes of that Act.

13.14. Withholding Taxes. To the extent required by any applicable Requirement
of Law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 5.4, each Lender shall indemnify and hold
harmless the Administrative Agent against, and shall make payable in respect
thereof within 15 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the Internal Revenue Service or any
other Governmental Authority as a result of the failure of the Administrative
Agent to properly withhold Tax from amounts paid to or for the account of such
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due the Administrative Agent under this
Section 13.14. The agreements

 

-106-



--------------------------------------------------------------------------------

in this Section 13.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, a “Lender”
shall, for purposes of this Section 13.14, include a Letter of Credit Issuer and
a Swingline Lender.

SECTION 14. Miscellaneous.

14.1. Amendments and Waivers.

(A) Neither this Agreement nor any other Credit Document, nor any terms hereof
or thereof may be amended, supplemented or modified except in accordance with
the provisions of this Section 14.1. The Required Lenders may, or, with the
written consent of the Required Lenders, the Administrative Agent may, from time
to time, (a) enter into with the relevant Credit Party or Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Credit Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall directly (i) forgive or reduce any portion of
any Loan or extend the final scheduled maturity date of any Loan or reduce the
stated rate, or forgive any portion, or extend the date for the payment, of any
interest or fee payable hereunder (other than as a result of waiving the
applicability of any post-default increase in interest rates), or extend the
final expiration date of any Lender’s Commitment or extend the final expiration
date of any Letter of Credit beyond the L/C Maturity Date, or increase the
aggregate amount of the Commitments of any Lender, or amend or modify any
provisions of Section 5.3(a) (with respect to the ratable allocation of any
payments only) and 14.8(a), in each case without the written consent of each
Lender directly and adversely affected thereby, or (ii) amend, modify or waive
any provision of this Section 14.1 or reduce the percentages specified in the
definitions of the terms “Required Lenders,” “Required Tranche B Term Loan
Lenders” or consent to the assignment or transfer by the Borrower of its rights
and obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3), in each case without the written consent of
each Lender directly and adversely affected thereby, or (iii) amend, modify or
waive any provision affecting the rights or duties of the Administrative Agent
or Collateral Trustee, as applicable, under this Agreement or any other Credit
Document without the written consent of the then-current Administrative Agent or
Collateral Trustee, as applicable, or (iv) amend, modify or waive any provision
affecting the rights or duties of the Letter of Credit Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it without the written consent of the Letter of Credit Issuer, or
(v) amend, modify or waive any provisions hereof relating to Swingline Loans
without the written consent of the Swingline Lender, or (vi) change any
Revolving Credit Commitment to a Tranche B Term Loan Commitment, or change any
Tranche B Term Loan Commitment to a Revolving Credit Commitment, in each case
without the prior written consent of each Lender directly and adversely affected
thereby, or (vii) release all or substantially all of the Guarantors under the
Guarantee (except as expressly permitted by the Guarantee) or release all or
substantially all of the Collateral under the Pledge Agreements, the Security
Agreements and the Mortgages, in each case without the prior written consent of
each Lender, or (viii) amend Section 2.9 so as to permit Interest Period
intervals greater than six months without regard to availability to Lenders,
without the written consent of each Lender directly and adversely affected
thereby, or (ix) decrease any Repayment Amount, extend any scheduled Repayment
Date or decrease the amount or allocation of any mandatory prepayment to be
received by any Lender holding any Tranche B Term Loans, in each case without
the written consent of the Required Tranche B Term Loan Lenders. Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the affected Lenders and shall be binding upon the Borrower, such Lenders,
the Administrative Agent and all future holders of the affected Loans. In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former positions and rights hereunder and under the other
Credit Documents, and any Default or Event of Default waived shall be deemed to
be cured and not continuing, it being understood that no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms

 

-107-



--------------------------------------------------------------------------------

requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

(B) The Lenders and the Letter of Credit Issuer hereby consent to any
amendments, restatements or other modifications to the Security Documents,
including, without limitation, any release of the Liens on any Collateral
granted pursuant thereto that constitutes ECA Collateral, that are reasonably
required to provide the lenders under any ECA Financing a security interest over
the ECA Collateral pursuant to the terms of the Security Documents, and hereby
direct the Administrative Agent to and the Administrative Agent hereby agrees to
enter into such amendments, restatements or other modifications, and direct the
Collateral Trustee to enter into such amendments, restatements or other
modifications, in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, without any further consent or direction
from the Lenders and the Letter of Credit Issuer, pursuant to the terms of the
Security Documents.

(C) Notwithstanding anything to the contrary contained in this Section 14.1, the
Collateral Agency and Intercreditor Agreement may, without the consent of any
Lender, be amended in a manner as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of Section 10.2(k).

14.2. Notices. Except as set forth in Section 14.17, all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by facsimile or electronic mail), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three days after being deposited in the mail, postage prepaid, or,
in the case of telecopy or electronic mail notice, when received, addressed as
follows in the case of the Borrower and the Administrative Agent, or to such
other address as may be hereafter notified by the respective parties hereto:

 

The Borrower and Holdings:   

Intelsat Jackson Holdings S.A.

Société anonyme

4, rue Albert Borschette

L-1246 Luxembourg

RCS Luxembourg n° B 149959

Telecopier: 352.2784.1690

Holdings:   

Intelsat (Luxembourg) S.A.

Société anonyme

4, rue Albert Borschette

L-1246 Luxembourg

RCS Luxembourg n° B 149959

Telecopier: 352.2784.1690

The Administrative Agent:   

For Payments and Requests for Extensions of Credit:

 

Bank of America, N.A.

Randy Pino

NC1-001-04-39

101 North Tryon Street

Charlotte, NC 28255

Fax: 704-409-0319

Telephone: 980-386-9046

Email: randy.s.pino@baml.com

 

-108-



--------------------------------------------------------------------------------

  

Notices (other than Requests for Extensions of Credit):

 

Bank of America, N.A.

Agency Management

1455 Market Street

CA5-701-05-19

San Francisco, CA 94103

Attention: Kathleen Carry

Telephone: 415.436.4001

Telecopier: 415.503.5001

Electronic Mail: kathleen.carry@baml.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and 5.1 shall not be
effective until received.

14.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

14.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

14.5. Payment of Expenses and Taxes. Each Credit Party agrees (a) to pay or
reimburse the Agents for all their reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other
Credit Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of counsel to the Agents, (b) to pay or reimburse each Lender
and Agent for all its reasonable and documented costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
the reasonable fees, disbursements and other charges of counsel to each Lender
and of counsel to the Agents, (c) to pay, indemnify, and hold harmless each
Lender and Agent from, any and all recording and filing fees and (d) to pay,
indemnify, and hold harmless each Lender and Agent and their respective
directors, officers, employees, trustees, investment advisors and agents from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever, including reasonable and documented fees,
disbursements and other charges of counsel, with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Credit Documents and any such other documents, including, without
limitation, any of the foregoing relating to the violation of, noncompliance
with or liability under, any Environmental Law or to any actual or alleged
presence, release or threatened release of Hazardous Materials involving or
attributable to the operations of the Borrower, any of its Subsidiaries or any
of the Real Estate (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”); provided that such Credit Party shall have no
obligation hereunder to the Administrative Agent or any Lender nor any of their
respective directors, officers, employees and agents with respect to indemnified
liabilities to the extent attributable to (i) the gross negligence or willful
misconduct of the party to be indemnified as determined in a final and
non-appealable judgment by a court of competent jurisdiction or (ii) disputes
among the Administrative Agent, the Lenders and/or their transferees. The
agreements in this Section 14.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

14.6. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit

 

-109-



--------------------------------------------------------------------------------

Issuer that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower or without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 14.6. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section 14.6) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Letter of Credit Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraphs (b)(ii) and (b)(iii)
below, any Lender may assign to one or more assignees (with any assignment to an
Affiliated Lender subject to the following clause (ii)) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not be unreasonably withheld or delayed; it being
understood that, without limitation, the Borrower shall have the right to
withhold its consent to any assignment if, in order for such assignment to
comply with applicable law, the Borrower would be required to obtain the consent
of, or make any filing or registration with, any Governmental Authority) of:

(A) the Borrower (which consent shall not be unreasonably withheld or delayed);
provided that no consent of the Borrower shall be required for (i) an assignment
of Revolving Credit Commitments from a Lender with Revolving Credit Commitments
(or Incremental Revolving Credit Commitments) to another Lender with Revolving
Credit Commitments (or Incremental Revolving Credit Commitments), an Affiliate
of a Lender with Revolving Credit Commitments (or Incremental Revolving Credit
Commitments) (unless increased costs would result therefrom except if an Event
of Default under Section 12.1 or Section 12.5 has occurred and is continuing) or
an Approved Fund of a Lender with Revolving Credit Commitments (or Incremental
Revolving Credit Commitments) and (ii) an assignment of Term Loans to a Lender,
an Affiliate of a Lender (unless increased costs would result therefrom except
if an Event of Default under Section 12.1 or Section 12.5 has occurred and is
continuing), or an Approved Fund; provided, however, if an Event of Default
under Section 12.1 or Section 12.5 has occurred and is continuing, an assignment
pursuant to Section 14.6(b)(i) to any assignee shall be permitted; provided,
further, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and

(B) the Administrative Agent (which consent shall not be unreasonably withheld
or delayed), and, in the case of Revolving Credit Commitments or Revolving
Credit Loans only, the Swingline Lender and each Letter of Credit Issuer;
provided that no consent of the Administrative Agent, the Swingline Lender or
Letter of Credit Issuer, as applicable, shall be required for an assignment of
(1) any Commitment to an assignee that is a Lender, an Affiliate of a Lender or
Approved Fund of a Lender in each case with a Commitment of the same Class
immediately prior to giving effect to such assignment; provided, however, the
consent of each Letter of Credit Issuer (which consent shall not be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding) or (2) any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender in each case with a
Commitment of the same Class immediately prior to giving effect to such
assignment.

(ii) Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement to the Sponsors or any of their respective
Affiliates (other than a Restricted Group Company) (each, an “Affiliated
Lender”) subject to the following limitations:

(A) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent;

(B) for purposes of any amendment, waiver or modification of any Credit Document
(including such modifications pursuant to Section 14.1), or any plan of
reorganization pursuant to the U.S. Bankruptcy

 

-110-



--------------------------------------------------------------------------------

Code, that in either case does not require the consent of each Lender or each
affected Lender or does not adversely affect such Affiliated Lender in any
material respect as compared to other Lenders, Affiliated Lenders will be deemed
to have voted in the same proportion as the Lenders that are not Affiliated
Lenders voting on such matter; provided that an Affiliated Lender that is
primarily engaged in, or advises funds or other investment vehicles that are
engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit or securities in the ordinary
course and with respect to which any Sponsor does not, directly or indirectly,
possess the power to direct or cause the direction of the investment policies of
such entity, will not be subject to such voting limitations and will be entitled
to vote as any other Lender;

(C) Affiliated Lenders may not purchase Revolving Credit Loans by assignment or
participation pursuant to this Section 14.6;

(D) the aggregate principal amount of Term Loans purchased by assignment
pursuant to this Section 14.6 and held at any one time by Affiliated Lenders may
not exceed 25% of the original aggregate outstanding amount of all Term Loans;
and

(E) the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit P hereto (an “Affiliated Lender
Assignment Agreement”);

provided that no such assignment to an Affiliated Lender pursuant to this
Section 14.6(b) shall be permitted if a Default or Event of Default has occurred
and is continuing.

(iii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of a Tranche B Term Loan Commitment or Tranche B
Term Loan, $1,000,000), and increments of $1,000,000 in excess thereof, unless
each of the Borrower and the Administrative Agent otherwise consents (which
consents shall not be unreasonably withheld or delayed); provided that no such
consent of the Borrower shall be required if an Event of Default under
Section 12.1 or Section 12.5 has occurred and is continuing; provided, further,
that contemporaneous assignments to a single assignee made by Affiliates of
Lenders and related Approved Funds shall be aggregated for purposes of meeting
the minimum assignment amount requirements stated above;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments to or from two or more Approved Funds;
and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”).

For the purpose of this Section 14.6(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course and that is administered, advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages a Lender.

 

-111-



--------------------------------------------------------------------------------

(iv) Subject to acceptance and recording thereof pursuant to paragraph (b)(vi)
of this Section 14.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance but
subject to paragraph (b)(viii) of this Section 14.6, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.10,
2.11, 3.5, 5.4 and 14.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 14.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 14.6.

(v) The Administrative Agent, acting for this purpose as an agent of the
Borrower shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and any payment made by the Letter of Credit Issuer under
any Letter of Credit owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). Further, the Register shall contain the name and
address of the Administrative Agent and the lending office through which each
such Person acts under this Agreement. The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Letter of Credit Issuer and the Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Letter of Credit
Issuer and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(vi) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 14.6
and any written consent to such assignment required by paragraph (b) of this
Section 14.6, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(vii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Credit Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(viii) An assignee Lender shall not be entitled to receive any greater payment
under Section 2.10 or 5.4 in respect of Luxembourg Taxes than the applicable
assignor Lender would have been entitled to receive with respect to the Loan
sold to the assignee Lender, unless either (1) the assignment of such Loan to
such assignee Lender is made with the Borrower’s prior written consent (which
consent shall not be unreasonably withheld) or (2) such greater payment under
Section 2.10 or 5.4 arises solely as the result of a Change in Law following the
date on which the assignee becomes a Lender hereunder.

 

-112-



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Letter of Credit Issuer or the Swingline Lender, sell participations
to one or more banks or other entities (each, a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Letter of Credit Issuer and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 14.1 that
affects such Participant. Subject to paragraph (c)(ii) of this Section 14.6, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10, 2.11 and 5.4 to the same extent as if it were a Lender (subject
to the requirements of those Sections) and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 14.6. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 14.8(b) as though it were a Lender; provided such Participant agrees to
be subject to Section 14.8(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10 or 5.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent (which consent shall not be unreasonably withheld).

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section 14.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto. In order to
facilitate such pledge or assignment, the Borrower hereby agrees that, upon
request of any Lender at any time and from time to time after the Borrower has
made its initial borrowing hereunder, the Borrower shall provide to such Lender,
at the Borrower’s own expense, a promissory note, substantially in the form of
Exhibit K-1 or K-2, as the case may be, evidencing the Tranche B Term Loans and
Incremental Tranche B Term Loans, and Revolving Credit Loans, Incremental
Revolving Loans and Swingline Loans, respectively, owing to such Lender.

(e) Subject to Section 14.16, the Borrower authorizes each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or which has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

(f) Each of Holdings and the Credit Parties which are incorporated under the
laws of the Grand Duchy of Luxembourg expressly accepts and confirms for the
purposes of articles 1278 to 1281 of the Luxembourg civil code that,
notwithstanding any assignment, transfer and/or novation made pursuant to this
Agreement, the guarantee given by it guarantees all Obligations (including
without limitation, all obligations with respect to all rights and/or
obligations so assigned, transferred or novated) and that any security interest
created under any Security Document to which it is a party shall be preserved
for the benefit of any successor and assign of the Lenders, Administrative Agent
and/or Secured Parties.

14.7. Replacements of Lenders Under Certain Circumstances.

(a) The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.10, 2.11, 3.5 or 5.4,
(b) is affected in the manner described in Section 2.10(a)(iii) and as a result
thereof any of the actions described in such Section is required to be taken or
(c) becomes

 

-113-



--------------------------------------------------------------------------------

a Defaulting Lender, with a replacement bank or other financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par) all Loans and other amounts (other than any
disputed amounts), pursuant to Section 2.10, 2.11, 2.12, 3.5 or 5.4, as the case
may be) owing to such replaced Lender prior to the date of replacement, (iv) the
replacement bank or institution, if not already a Lender, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (v) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 14.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein) and (vi) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 14.1 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default other than an Event of Default relating to the
proposed amendment, waiver, discharge or termination at issue then exists, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by deeming such Non-Consenting
Lender to have assigned its Loans, and its Commitments hereunder to one or more
assignees reasonably acceptable to the Administrative Agent; provided that:
(a) all Obligations of the Borrower owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment, and (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. No action by or consent of the
Non-Consenting Lender shall be necessary in connection with such assignment,
which shall be immediately and automatically effective upon payment of such
purchase price. In connection with any such assignment, the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 14.6.

14.8. Adjustments; Set-off.

(a) If any Lender (a “benefited Lender”) shall at any time receive any payment
of all or part of its Loans, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 12.5, or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender’s Loans, or interest
thereon, such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender
shall have the right, without prior notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any amount becoming due and payable by the Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application. In the event that any Defaulting
Lender shall exercise any such right of set-off, (x) all amounts so set off
shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.8 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.
The rights of each Lender, the Letter of Credit Issuer and their respective

 

-114-



--------------------------------------------------------------------------------

Affiliates under this Section are in addition to other rights and remedies
(including other rights of set-off) that such Lender, the Letter of Credit
Issuer or their respective Affiliates may have. Each Lender and the Letter of
Credit Issuer agrees to notify the Borrower and the Administrative Agent
promptly after any such set-off and application; provided that the failure to
give such notice shall not affect the validity of such set-off and application.

14.9. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent.

14.10. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14.11. Integration. This Agreement and the other Credit Documents represent the
agreement of Holdings, the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents.

14.12. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

14.13. Submission to Jurisdiction; Consent to Service; Waivers.

(a) Each of Holdings and the Borrower hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings and/or the
Borrower at their respective addresses set forth in Section 14.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

(iv) agrees that nothing herein shall affect the right of the Agents or Lenders
to effect service of process in any other manner permitted by law or shall limit
the right of the Agents or Lenders to sue or enforce a judgment in any other
jurisdiction; and

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding against Agents or Lenders
and their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory or liability for any special, indirect, exemplary,
punitive or consequential damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions

 

-115-



--------------------------------------------------------------------------------

contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and Holdings and
Borrower hereby waives, releases and agrees not to sue upon any such claim or
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

(b) By the execution and delivery of this Agreement, each of Holdings and the
Borrower acknowledges that it has (or shall, within 10 Business Days after the
Closing Date) by separate written instrument, designated and appointed CT
Corporation System, 111 Eighth Avenue, New York, N.Y. 10011 (and any successor
entity), as its authorized agent upon which process may be served in any suit or
proceeding arising out of or relating to this Agreement or the Credit Documents
that may be instituted in any federal or state court in the State of New York.

(c) Each of Holdings and the Borrower, to the extent that it has or hereafter
may acquire any immunity (sovereign or otherwise) from any legal action, suit or
proceeding, from jurisdiction of any court or from setoff or any legal process
(whether service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) with respect to
itself or any of its property or assets, hereby waives and agrees not to plead
or claim such immunity in respect of its obligations under this Agreement and
the other Credit Documents (it being understood that the waivers contained in
this paragraph (c) shall have the fullest extent permitted under the Foreign
Sovereign Immunities Act of 1976, as amended, and are intended to be irrevocable
and not subject to withdrawal for the purposes of such Act).

14.14. Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Credit Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Holdings
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings and the Borrower and the Lenders.

14.15. WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

14.16. Confidentiality. The Administrative Agent and each Lender shall hold all
non-public information furnished by or on behalf of the Borrower in connection
with such Lender’s evaluation of whether to become a Lender hereunder or
obtained by such Lender or the Administrative Agent pursuant to the requirements
of this Agreement (“Confidential Information”), confidential in accordance with
its customary procedure for handling confidential information of this nature and
(in the case of a Lender that is a bank) in accordance with safe and sound
banking practices and in any event may make disclosure as required or requested
by any governmental agency or representative thereof or pursuant to legal
process or to such Lender’s or the Administrative Agent’s agents, advisors,
attorneys, professional advisors or independent auditors or Affiliates; provided
that unless specifically prohibited by applicable law or court order, each
Lender and the Administrative Agent shall notify the Borrower of any request by
any governmental agency or representative thereof (other than any such request
in connection with an examination of the financial condition of such Lender by
such governmental agency) for disclosure of any such non-public information
prior to disclosure of such information, and provided, further, that in no event
shall any Lender or the Administrative Agent be obligated or required to return
any materials furnished by Holdings, the Borrower or any Subsidiary of the
Borrower. Each Lender and the Administrative Agent agrees that it will not
provide to prospective

 

-116-



--------------------------------------------------------------------------------

Transferees or to prospective direct or indirect contractual counterparties in
swap agreements to be entered into in connection with Loans made hereunder any
of the Confidential Information unless such Person is advises of and agrees to
be bound by the provisions or substantially similar to this Section 14.16.

14.17. Direct Website Communications.

(a) Delivery. (i) The Borrower may, at its option, provide to the Administrative
Agent any information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Credit Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (A) relates to a request for a new, or a conversion of
an existing, borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (B) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (C) provides notice of any default or event of default
under this Agreement or (D) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent to an email address to be provided by the
Administrative Agent. Nothing in this Section 14.17 shall prejudice the right of
the Borrower, the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Credit Document in any other manner specified in
such Credit Document.

(ii) The Administrative Agent agrees that the receipt of the Communications by
the Agent at its e-mail address set forth above shall constitute effective
delivery of the Communications to the Agent for purposes of the Credit
Documents. Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Credit Documents. Each Lender agrees (A) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (B) that the foregoing notice may be sent
to such e-mail address.

(b) Posting. The Borrower further agrees that the Administrative Agent may make
the Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”), so long as the access to such Platform is limited (i) to the Agents
and the Lenders and (ii) remains subject the confidentiality requirements set
forth in Section 14.16.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender, the
Letter of Credit Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Holdings, the
Borrower, any Lender, the Letter of Credit Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

14.18. USA PATRIOT Act. Each Lender hereby notifies Holdings and the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies Holdings and the
Borrower, which information includes the name and address of Holdings and the
Borrower and other information that will allow such Lender to identify Holdings
and the Borrower in accordance with the Patriot Act.

 

-117-



--------------------------------------------------------------------------------

14.19. Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 14.19 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

(c) For purposes of this Agreement, the Dollar Equivalent of the Stated Amount
of any Letter of Credit shall be calculated on the date when such Letter of
Credit is issued, on the first Business Day of each month and at such other
times as designated by the Administrative Agent. Such Dollar Equivalent shall
remain in effect until the same is recalculated by the Administrative Agent as
provided above and notice of such recalculation is received by the Borrower, it
being understood that until such notice is received, the Dollar Equivalent shall
be as last reported by the Administrative Agent to the Borrower. The
Administrative Agent shall promptly notify the Borrower of each such
determination of Dollar Equivalents.

SECTION 15. Holdings Guarantee.

15.1. The Holdings Guarantee. In order to induce the Agents and the Lenders to
enter into this Agreement and to extend credit hereunder, to induce Lenders or
any of their respective Affiliates to enter into the Hedge Agreements, and in
recognition of the direct benefits to be received by Holdings from the proceeds
of the Loans, the issuance of the Letters of Credit, and the entering into of
Hedge Agreements, Holdings hereby agrees with the Secured Parties as follows:
Holdings hereby unconditionally and irrevocably guarantees as primary obligor
and not merely as surety the full and prompt payment when due, whether upon
maturity, acceleration or otherwise, of any and all of the Obligations of the
Credit Parties to the Secured Parties. If any or all of the Obligations of the
Credit Parties to the Secured Parties becomes due and payable hereunder,
Holdings irrevocably and unconditionally promises to pay such indebtedness to
the Secured Parties, or order, on demand, together with any and all expenses
which may be incurred by the Secured Parties in collecting any of the
Obligations. This Holdings Guarantee is a guaranty of payment and not of
collection. If claim is ever made upon any Secured Party for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Obligations and any of the aforesaid payees repays all or part of said
amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected in good faith by
such payee with any such claimant (including any Credit Party), then and in such
event Holdings agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon it, notwithstanding any revocation of this
Holdings Guarantee or other instrument evidencing any liability of the Credit
Parties, and Holdings shall be and remain liable to the aforesaid payees
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such payee. For the avoidance
of doubt, Holdings expressly accepts and confirms for the purposes of articles
1278 to 1281 of the Luxembourg civil code that, notwithstanding any assignment,
transfer and/or novation made pursuant to this Agreement, the guarantee given by
it guarantees all Obligations (including without limitation, all obligations
with respect to all rights and/or obligations so assigned, transferred or
novated) and that any security interest created under any Security Document to
which it is a party shall be preserved for the benefit of any new Secured Party.

 

-118-



--------------------------------------------------------------------------------

15.2. Bankruptcy. Additionally, Holdings unconditionally and irrevocably
guarantees the payment of any and all of the Obligations of the Credit Parties
to the Secured Parties whether or not due or payable by any Credit Party upon
the occurrence of an Event of Default under Section 12.5, and unconditionally
promises to pay such indebtedness to the Secured Parties, or order, on demand,
in lawful money of the United States.

15.3. Nature of Liability.

(a) The liability of Holdings hereunder is exclusive and independent of any
security for or other guaranty of the Obligations of the Credit Parties whether
executed by any other guarantor or by any other party, and the liability of
Holdings hereunder shall not be affected or impaired by (i) any direction as to
application of payment by any Credit Party or by any other party, or (ii) any
other continuing or other guaranty, undertaking or maximum liability of a
guarantor or of any other party as to the Obligations of the Credit Parties, or
(iii) any payment on or in reduction of any such other guaranty or undertaking,
or (iv) any dissolution, termination or increase, decrease or change in
personnel by any Credit Party, or (v) any payment made to any Secured Party on
the Obligations which any such Secured Party repays to any Credit Party pursuant
to court order in any bankruptcy, reorganization, arrangement, moratorium or
other debtor relief proceeding, and Holdings waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding, or
(vi) the lack of validity or enforceability of any Credit Document or any
instrument relating thereto.

(b) The liability of Holdings shall not be affected nor shall this Holdings
Guarantee be discharged or reduced by reason of:

(i) the incapacity or any change in the name, style or constitution of any
Credit Party or any other person liable;

(ii) the Administrative Agent granting any time, indulgence or concession to, or
compounding with, discharging, releasing or varying the liability of, any Credit
Party or any other person liable or renewing, determining, varying or increasing
any accommodation, facility or transaction or otherwise dealing with the same in
any manner whatsoever or concurring in, accepting or varying any compromise,
arrangement or settlement or omitting to claim or enforce payment from any
Credit Party or any other person liable;

(iii) any novation of any Credit Document or other document governing any
Obligation (including, without limitation, any novation arising on the
amalgamation of companies);

(iv) any act or omission which would not have discharged or affected the
liability of Holdings had it been a principal debtor instead of a guarantor or
by anything done or omitted which but for this provision might operate to
exonerate or discharge Holdings; or

(v) any similar circumstance which might otherwise constitute a legal or
equitable discharge or defeasance of a guarantor generally.

15.4. Independent Obligations. The obligations of Holdings hereunder are
independent of the obligations of any other guarantor, any other party or any
Credit Party, and a separate action or actions may be brought and prosecuted
against Holdings whether or not action is brought against any other guarantor,
any other party or any Credit Party and whether or not any other guarantor, any
other party or any Credit Party be joined in any such action or actions.
Holdings waives, to the full extent permitted by law, the benefit of any statute
of limitations affecting its liability hereunder or the enforcement thereof. Any
payment by any Credit Party or other circumstance which operates to toll any
statute of limitations as to such Credit Party shall operate to toll the statute
of limitations as to Holdings.

 

-119-



--------------------------------------------------------------------------------

15.5. Authorization. Holdings authorizes the Secured Parties without notice or
demand (except as shall be required by applicable statute and cannot be waived),
and without affecting or impairing its liability hereunder, from time to time
to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Obligations
(including any increase or decrease in the rate of interest thereon), any
security therefor, or any liability incurred directly or indirectly in respect
thereof, and the Holdings Guarantee herein made shall apply to the Obligations
as so changed, extended, renewed or altered;

(b) take and hold security for the payment of the Obligations and sell,
exchange, release, surrender, realize upon or otherwise deal with in any manner
and in any order any property by whomsoever at any time pledged or mortgaged to
secure, or howsoever securing, the Obligations or any liabilities (including any
of those hereunder) incurred directly or indirectly in respect thereof or
hereof, and/or any offset there against;

(c) exercise or refrain from exercising any rights against the Borrower, any
other Credit Party or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, Credit Parties
or other obligors;

(e) settle or compromise any of the Obligations, any security therefor or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of the Credit
Parties to their respective creditors other than the Secured Parties;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Credit Party to the Secured Parties regardless of what
liability or liabilities of Holdings or the Credit Parties remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise amend, modify or supplement this Agreement or any of such other
instruments or agreements;

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of Holdings from its
liabilities under this Holdings Guarantee;

(i) release any collateral security for the Obligations; and/or

(j) change its corporate structure.

15.6. Reliance. It is not necessary for any Secured Party to inquire into the
capacity or powers of the Credit Parties or the officers, directors, partners or
agents acting or purporting to act on their behalf, and any Obligations made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

15.7. Subordination. Any of the indebtedness of the Credit Parties now or
hereafter owing to Holdings is hereby subordinated to the Obligations of the
Credit Parties owing to the Secured Parties; and if the Administrative Agent so
requests at a time when an Event of Default exists, all such indebtedness of
such Credit Parties to Holdings shall be collected, enforced and received by
Holdings for the benefit of the Secured Parties and be paid over to the
Administrative Agent on behalf of the Secured Parties on account of the
Obligations of such Credit Parties to the Secured Parties, but without affecting
or impairing in any manner the liability of Holdings under the other provisions
of this Holdings Guarantee. Prior to the transfer by Holdings of any note or
negotiable instrument evidencing any of the indebtedness of such Credit Parties
to Holdings, Holdings shall mark such note or negotiable

 

-120-



--------------------------------------------------------------------------------

instrument with a legend that the same is subject to this subordination. Without
limiting the generality of the foregoing, Holdings hereby agrees with the
Secured Parties that it will not exercise any right of subrogation which it may
at any time otherwise have as a result of this Holdings Guarantee (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise) until all
Obligations have been irrevocably paid in full in cash.

15.8. Waivers.

(a) Holdings waives any right (except as shall be required by applicable statute
and cannot be waived) to require any Secured Party to (i) proceed against any
Credit Party, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from any Credit Party, any other guarantor or any
other party or (iii) pursue any other remedy in any Secured Party’s power
whatsoever. Holdings waives any defense based on or arising out of any defense
of any Credit Party, any other guarantor or any other party, other than payment
in full of the Obligations, based on or arising out of the disability of any
Credit Party, any other guarantor or any other party, or the validity, legality
or unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of the Credit Parties other than
payment in full of the Obligations. The Secured Parties may, at their election,
foreclose on any security held by any Agent, the Collateral Trustee or any other
Secured Party by one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable (to the extent such sale is
permitted by applicable law), or exercise any other right or remedy the Secured
Parties may have against any Credit Party or any other party or any security,
without affecting or impairing in any way the liability of Holdings hereunder
except to the extent the Obligations have been paid. Holdings waives any defense
arising out of any such election by the Secured Parties, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of Holdings against any Credit Party or any
other party or any security.

(b) Holdings waives all presentments, demands for performance, protests and
notices, including, without limitation, notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this Holdings Guarantee,
and notices of the existence, creation or incurring of new or additional
Obligations. Holdings assumes all responsibility for being and keeping itself
informed of the Credit Parties’ financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks which Holdings assumes and incurs
hereunder, and agrees that neither the Agents nor any Secured Party shall have
any duty to advise Holdings of information known to them regarding such
circumstances or risks.

(c) Holdings warrants and agrees that each of the waivers set forth above is
made with full knowledge of its significance and consequences and that if any of
such waivers are determined to be contrary to any applicable law or public
policy, such waivers shall be effective only to the maximum extent permitted by
law.

15.9. Maximum Liability. It is the desire and intent of Holdings and the Secured
Parties that this Holdings Guarantee shall be enforced against Holdings to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. If, however, and to the extent
that, the obligations of Holdings under this Holdings Guarantee shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), then the amount of the Obligations of
Holdings shall be deemed to be reduced and Holdings shall pay the maximum amount
of the Obligations which would be permissible under applicable law.

15.10. Tax Matters. The provisions of Section 5.4 shall apply to Holdings as if
it were a Credit Party.

15.11. Holdings Successor. Anything in this Agreement to the contrary
notwithstanding, Holdings shall not (x) merge or consolidate with and into
another Person or (y) transfer all or any portion of the capital stock of the
Borrower to another Person (such surviving Person or transferee, the “Holdings
Successor”), unless (i) in the case of a transaction of the type described in
clause (x), the Holdings Successor shall re-affirm its obligations under the
Luxembourg Share Pledge Agreement and (ii) in the case of a transaction of the
type described in clause (y), the Holdings Successor shall enter into (A) a
joinder hereto, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which it assumes and succeeds to the
obligations of Holdings hereunder and (B) a joinder to the Luxembourg Share
Pledge Agreement (or enters into another supplement or a new pledge agreement)
in form and substance reasonably satisfactory to the Administrative Agent to
effect a pledge of the capital stock of

 

-121-



--------------------------------------------------------------------------------

the Borrower to the Collateral Trustee for the benefit of the Secured Parties.
Upon the consummation of a transaction described in clause (y) above involving
the transfer of all of the capital stock of the Borrower, Holdings (as defined
prior to the consummation of such Holdings Transactions, “Predecessor Holdings”)
shall be released from the Holdings Guarantee and from all other covenants and
obligations of Holdings under this Agreement and the Luxembourg Share Pledge
Agreement and the Administrative Agent shall, and shall direct the Collateral
Trustee to, at the Borrower’s expense, take all actions reasonably requested by
the Borrower or the Predecessor Holdings to evidence such release.

 

-122-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

INTELSAT JACKSON HOLDINGS S.A. By:  

/s/ Flavien Bachabi

  Name:  Flavien Bachabi   Title:    Director and Chief Executive Officer
INTELSAT (LUXEMBOURG) S.A. By:  

/s/ Simon Van de Weg

  Name:  Simon Van de Weg   Title:    Director and Secretary

 

-123-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as Administrative Agent By:  

/s/ Kathleen M. Carry

  Name: Kathleen M. Carry   Title: Vice President

 

-124-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Lender

By:  

/s/ Scott Tolchin

  Name: Scott Tolchin   Title: Managing Director

 

-125-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Letter of Credit Issuer

By:  

/s/ Scott Tolchin

  Name: Scott Tolchin   Title: Managing Director

 

-126-



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC,
as Lender By:  

/s/ Mark Walton

  Name: Mark Walton   Title: Authorized Signatory

 

-127-



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,
as Lender By:  

/s/ Sherrese Clarke

  Name: Sherrese Clarke   Title: Vice President

 

-128-



--------------------------------------------------------------------------------

UBS LOAN FINANCE,

as Lender

By:  

/s/ Irja R. Otsa

  Name: Irja R. Otsa   Title: Associate Director Banking Products
          Services, US By:  

/s/ Mary E. Evans

  Name: Mary E. Evans   Title: Associate Director Banking Products
          Services, US

 

-129-



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Lender

By:  

/s/ Ken F. Klassen

  Name: Ken F. Klassen   Title: Authorized Signatory

 

-130-



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Lender

By:  

/s/ Enrique Landaeta

  Name: Enrique Landaeta   Title: Vice President By:  

/s/ Marcus M. Tarkington

  Name: Marcus M. Tarkington   Title: Director

 

-131-



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender By:  

/s/ Reed R. Menefee

  Name: Reed R. Menefee   Title: Vice President

 

-132-



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender By:  

/s/ Bill O’Daly

  Name: Bill O’Daly   Title: Director By:  

/s/ Kevin Buddhdew

  Name: Kevin Buddhdew   Title: Associate

 

-133-



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Lender

By:  

/s/ Kevin Cullen

  Name: Kevin Cullen   Title: Director

 

-134-



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Lender

By:  

/s/ Ann B. Kerrns

  Name: Ann B. Kerrns   Title: Vice President

 

-135-